2022 WI 64

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2022AP91


COMPLETE TITLE:        Richard Teigen and Richard Thom,
                                 Plaintiffs-Respondents-Petitioners,
                            v.
                       Wisconsin Elections Commission,
                                 Defendant-Co-Appellant,
                       Democratic Senatorial Campaign Committee,
                                 Intervenor-Defendant-Co-Appellant,
                       Disability Rights Wisconsin,
                       Wisconsin Faith Voices for Justice and
                       League of Women Voters of Wisconsin,
                                 Intervenors-Defendants-Appellants.

                             ON BYPASS FROM THE COURT OF APPEALS

OPINION FILED:         July 8, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         April 13, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Waukesha
   JUDGE:              Michael O. Bohren

JUSTICES:
REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court with respect to ¶¶4–10, 12–13, 52–63, and 73–85, in
which ZIEGLER, C.J., ROGGENSACK, and HAGEDORN, JJ., joined, and
an opinion with respect to ¶¶1–3, 11, 14–51, 64–72, 86, n.29,
and 87, in which ZIEGLER, C.J., and ROGGENSACK, J., joined.
ROGGENSACK, J., filed a concurring opinion. REBECCA GRASSL
BRADLEY, J., filed a concurring opinion, in which ZIEGLER, C.J.,
and ROGGENSACK, J., joined. HAGEDORN, J., filed a concurring
opinion. ANN WALSH BRADLEY, J., filed a dissenting opinion, in
which DALLET and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the defendant-co-appellant, there were briefs filed by
Steven C. Kilpatrick, assistant attorney general, with whom on
the briefs was Joshua L. Kaul, attorney general. There was an
oral argument by Steven C. Kilpatrick.


    For      the     intervenor-defendant-co-appellant,              there     were
briefs filed by Charles G. Curtis, Jr., Michelle M. (Umberger)
Kemp, Will M. Conley, John M. Devaney, Elisabeth C. Frost, and
Perkins COie, LLP, Madison and Washington, D.C., and Elias Law
Group   LLP,   Washington,      D.C.    There    was   an    oral    argument      by
Charles G. Curtis.


    For      the     intervenors-defendants-appellants,              there     were
briefs filed by Jeffrey A. Mandell, Douglas M. Poland, Rachel E.
Snyder,     Carly    Gerads,    Scott    B.     Thompson,    Mel     Barnes,    and
Stafford Rosenbaum LLP, Madison, and Law Forward, Inc., Madison.
There was an oral argument by Jeffrey A. Mandell.


    For     the     plaintiffs-respondents-petitioners,             there    was    a
brief filed by Richard M. Esenberg, Brian W. McGrath, Luke N.
Berg, Katherine D. Spitz,          and Wisconsin Institute for Law &
Liberty, Milwaukee. There was an oral argument by Richard M.
Esenberg.


    An    amicus     curiae    brief    was   filed    by   James    R.   Troupis,
Joseph W. Voiland, and Troupis Law Office, Cross Plains, and
Veterans Liberty Law, Cedarburg, for Senator Ron Johnson. There
was an oral argument by James R. Troupis.


    An    amicus     curiae    brief    was   filed    by    James    Bopp,    Jr.,
Michael D. Dean, and James Madison Center for Free Speech, Terre
Haute, and First Freedoms Foundation, Brookfield, for True the
Vote, Inc.


    An amicus curiae brief was filed by                     Cameron T. Norris,
James P. McGlone, Matthew M. Fernholz, and Consovoy McCarthy
                                        2
PLLC, Arlington, and Gramer, Multhauf & Hammes, LLP, Racine, for
Honest Elections Project.


    An amicus curiae brief was filed by Kurt A. Goehre and
Conway, Olejniczak & Jerry S.C., Green Bay, for the Republican
National   Committee,   the   National   Republican   Senatorial
Committee, and the Republican Party of Wisconsin.


    An amicus curiae brief was filed by Claire Silverman and
Maria Davis for the League of Wisconsin Municipalities.




                                3
                                                                  2022 WI 64
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.   2022AP91
(L.C. No.   2021CV958)

STATE OF WISCONSIN                      :            IN SUPREME COURT

Richard Teigen and Richard Thom,

            Plaintiffs-Respondents-Petitioners,

      v.

Wisconsin Elections Commission,
                                                               FILED
            Defendant-Co-Appellant,
                                                           JUL 8, 2022
Democratic Senatorial Campaign Committee,
                                                             Sheila T. Reiff
            Intervenor-Defendant-Co-Appellant,            Clerk of Supreme Court


Disability Rights Wisconsin, Wisconsin Faith
Voices for Justice and League of Women Voters
of Wisconsin,

            Intervenors-Defendants-Appellants.



REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court with respect to ¶¶4–10, 12–13, 52–63, and 73–85, in
which ZIEGLER, C.J., ROGGENSACK, and HAGEDORN, JJ., joined, and
an opinion with respect to ¶¶1–3, 11, 14–51, 64–72, 86, n.29,
and 87, in which ZIEGLER, C.J., and ROGGENSACK, J., joined.
ROGGENSACK, J., filed a concurring opinion.      REBECCA GRASSL
BRADLEY, J., filed a concurring opinion, in which ZIEGLER, C.J.,
and ROGGENSACK, J., joined.    HAGEDORN, J., filed a concurring
opinion. ANN WALSH BRADLEY, J., filed a dissenting opinion, in
which DALLET and KAROFSKY, JJ., joined.
                                                                   No.     2022AP91



     APPEAL from a judgment and an order of the Circuit Court

for Waukesha County, Michael O. Bohren, Judge.              Affirmed.



     ¶1     REBECCA GRASSL BRADLEY, J.             This case concerns two

documents     created   by    employees     of    the    Wisconsin       Elections

Commission ("WEC").         These documents authorize municipal clerks

and local election officials to establish ballot drop boxes.

According to one of the documents:

     A drop box is a secure, locked structure operated by
     local election officials.    Voters may deposit their
     ballot in a drop box at any time after they receive it
     in the mail up to the time of the last ballot
     collection Election Day.    Ballot drop boxes can be
     staffed or unstaffed, temporary or permanent.
The other document adds, "[a] family member or another person

may . . . return the ballot on behalf of the voter," i.e., an

agent of the voter may place the voter's absentee ballot in a

drop box.

     ¶2     Two Wisconsin voters filed this case under Wis. Stat.

§ 227.40      (2019–20),1     challenging        the    validity     of     these

documents.2     They advanced two arguments:            (1) the documents are

unpromulgated     administrative     rules;       and    (2) under       Wisconsin

statutes, drop boxes are illegal because a voter must personally

mail or deliver in person the voter's absentee ballot to the

     1 All subsequent references to the Wisconsin Statutes are to
the 2019–20 version unless otherwise indicated.
     2 The Wisconsin voters also sought relief under the Uniform
Declaratory Judgment Act, Wis. Stat. § 806.04.       We do not
address whether relief would be proper had the Wisconsin voters
sought relief only under § 806.04.

                                     2
                                                            No.    2022AP91



municipal clerk, not to an inanimate object.             The Democratic

Senatorial   Campaign   Committee   ("DSCC")   and    Disability   Rights

Wisconsin et al. ("DRW") intervened to defend WEC's documents.

     ¶3   The circuit court granted summary judgment in favor of

the Wisconsin voters.3     The court declared the documents were

administrative rules, which had not been properly promulgated,

and, among other things, "the use of [ballot] drop boxes, as

described in the [documents], is not permitted under Wisconsin

law unless the drop box is staffed by the [municipal] clerk and

located at the office of the clerk or a properly designated

alternate site under Wis. Stat. § 6.855."             The circuit court

also issued a permanent injunction, requiring WEC to rescind the

documents and enjoining WEC from issuing further interpretations

of law in conflict with the court's order.           An appeal followed,

and we granted the Wisconsin voters' petition to bypass the

court of appeals.4

     ¶4   We hold the documents are invalid because ballot drop

boxes are illegal under Wisconsin statutes.          An absentee ballot
must be returned by mail or the voter must personally deliver it


     3 The Honorable Michael O. Bohren, Waukesha County Circuit
Court, presided.
     4 "Elections are the foundation of American government and
their integrity is of such monumental importance that any threat
to their validity should trigger not only our concern but our
prompt action."     Trump v. Biden, 2020 WI 91, ¶152, 394
Wis. 2d 629, 951 N.W.2d 568 (Rebecca Grassl Bradley, J.,
dissenting) (quoting State ex rel. Zignego v. Wis. Elec. Comm'n,
2020AP123-W, unpublished order (Wis. June 1, 2020) (Rebecca
Grassl Bradley, J., dissenting)).

                                    3
                                                                          No.       2022AP91



to the municipal clerk at the clerk's office or a designated

alternate    site.      We    do    not    address     whether          the     documents

constitute     unpromulgated        administrative           rules       because        the

documents are invalid regardless.

    ¶5      The    circuit   court       declared:      (1)       "an    elector       must

personally    mail . . . his        or    her   own    absentee          ballot";       and

(2) only    two    lawful    methods      for   casting      an    absentee         ballot

pursuant to Wis. Stat. § 6.87(4)(b)1. exist, one of which is

"for the elector to place the envelope containing the ballot in

the mail[.]"       The documents do not address whether voters who

mail an absentee ballot must personally place the ballot into a

mailbox or if a voter's agent may do so.                     We therefore do not

decide at this time whether the law permits a voter's agent to

place an absentee ballot in the mail on the voter's behalf.

                               I.    BACKGROUND

    ¶6      In spring 2020, many people wanted to minimize their

time spent in public spaces due to the COVID-19 pandemic.                               For

this reason, more voters wanted to vote absentee for the spring
2020 election than had voted absentee in past elections.                                 In

response,    WEC     Administrator        Meagan     Wolfe    issued          the    first

document ("Memo one"), which was directed to municipal clerks

and other local election officials.                The memo states:             "[Ballot]

drop boxes can be used for voters to return ballots but clerks

should ensure they are secure, can be monitored for security

purposes, and should be regularly emptied."                   It also says, "[a]

family member or another person may . . . return the [absentee]


                                          4
                                                                                   No.     2022AP91



ballot on behalf of a voter."                         WEC's commissioners never voted

to adopt this memo.

      ¶7         A    few    months       later,       Administrator         Wolfe       and     the

assistant administrator issued the second document ("Memo two")

ahead      of    the       fall    2020    election.           It     encourages         "creative

solutions"           to     facilitate       the       use     of     ballot     drop      boxes.

Specifically, Memo two informs municipal clerks that drop boxes

can be "unstaffed," and states "[a]t a minimum, you should have

a   drop    box       at    your    primary       municipal         building,    such      as   the

village         hall."        WEC    commissioners           never     voted    on       Memo   two

either.

      ¶8         Municipal clerks acted on these memos.                         Administrator

Wolfe avers she is aware of 528 ballot drop boxes utilized for

the     fall         2020    election.            By     the     spring      2021        election,

Administrator             Wolfe    says    municipal         clerks    and     local      election

officials reported 570 drop boxes, spanning 66 of Wisconsin's 72

counties.

      ¶9         The Wisconsin voters filed a lawsuit challenging the
validity of these memos.                    In resolving the suit, the circuit

court      declared,         "WEC's       Memos    are    administrative           rules       under

Chapter          227         of      the      Wisconsin              statutes        and         are

invalid . . . because               they     should       have       been,   but     were       not,

promulgated as rules."                It also declared:

      WEC's interpretation of state statutes in the Memos is
      inconsistent with state law, to the extent they
      conflict with the following:     (1) an elector must
      personally mail or deliver his or her own absentee
      ballot, except where the law explicitly authorizes an
      agent to act on an elector's behalf, (2) the only

                                                  5
                                                                              No.     2022AP91


      lawful methods for casting an absentee ballot pursuant
      to Wis. Stat. § 6.87(4)(b)1. are for the elector to
      place the envelope containing the ballot in the mail
      or for the elector to deliver the ballot in person to
      the municipal clerk, (3) the use of drop boxes, as
      described in the Memos, is not permitted under
      Wisconsin law unless the drop box is staffed by the
      clerk and located at the office of the clerk or a
      properly designated alternate site under Wis. Stat.
      § 6.855.
The circuit court permanently enjoined WEC and ordered it to

"withdraw the Memos and issue a statement to clerks notifying

them that WEC's interpretation of Wis. Stat. §§ 6.87 and 6.855

in the Memos has been declared invalid by this Court[.]"                                    The

injunction      also     ordered          WEC       not    to     "issue     any      further

interpretations . . . that                conflict[]            with . . . §§ 6.87          and

6.855,   as    described       above."          The       defendants      appealed.         The

Wisconsin     voters     filed       a    petition         to    bypass    the      court   of

appeals, which we granted.

                           II.       STANDARD OF REVIEW

      ¶10     Two threshold arguments have been raised.                       First, DSCC

argues the Wisconsin voters lack standing.                               The existence of

standing      presents     a        question         of     law,     which       we   review

independently,     although         we     benefit        from     the    circuit     court's

analysis.      Friends of the Black River Forest v. DNR, 2022 WI 52,

¶10, __ Wis. 2d __, __ N.W.2d __ (quoting City of Mayville v.

DOA, 2021 WI 57, ¶15, 397 Wis. 2d 496, 960 N.W.2d 416); see also

T.L.E.-C. v. S.E., 2021 WI 56, ¶13, 397 Wis. 2d 462, 960 N.W.2d

391   (citing     State        v.        Stephenson,        2020     WI 92,        ¶18,     394

Wis. 2d 703, 951 N.W.2d 819).



                                                6
                                                                              No.     2022AP91



     ¶11    Second,       DRW    argues        Wisconsin      law    bars       this     suit

because the Wisconsin voters did not first file their complaint

with WEC, which DRW claims Wis. Stat. § 5.06 requires.                                    DRW

offers two independent bases for this argument:                           (1) sovereign

immunity and (2) competence.5                  Whether sovereign immunity bars

this lawsuit is a question of law.                   Aesthetic & Cosmetic Plastic

Surgery Ctr., LLC v. Wis. Dep't of Trans., 2014 WI App 88, ¶12,

356 Wis. 2d 197, 853 N.W.2d 607 (quoting Canadian Nat'l R.R. v.

Noel,    2007     WI App 179,         ¶5,      304       Wis. 2d 218,         222–23,     736

N.W.2d 900).       Likewise, whether the circuit court was competent

to adjudicate this case is a question of law.                       City of Cedarburg

v. Hansen, 2020 WI 11, ¶13, 390 Wis. 2d 109, 938 N.W.2d 463,

modified on reconsideration, 2020 WI 45, 391 Wis. 2d 671, 943

N.W.2d 544 (citing City of Eau Claire v. Booth, 2016 WI 65, ¶6,

370 Wis. 2d 595, 882 N.W.2d 738).

     ¶12    On the merits, we must interpret Wisconsin statutes to

determine       whether    the        memos       correctly     describe        the      law.

Statutory    interpretation           presents       a    question       of    law.       See
T.L.E.-C.,      397   Wis.       2d     462,      ¶13     (citing    Stephenson,          394

Wis. 2d 703, ¶18).

     ¶13    Lastly,       DRW    raises       a    federal     preemption           argument.

Preemption presents a question of law.                        Town of Delafield v.

Cent. Transp. Kriewaldt, 2020 WI 61, ¶4, 392 Wis. 2d 427, 944




     5 DRW conflated            these    two       bases,     but   we    resolve        them
independently.

                                              7
                                                                                           No.        2022AP91



N.W.2d 819 (citing Partenfelder v. Rohde, 2014 WI 80, ¶25, 356

Wis. 2d 492, 850 N.W.2d 896).

                                           III.    ANALYSIS

                                      A.    Threshold Issues

                       1.     The Wisconsin Voters Have Standing

       ¶14       DSCC        argues        the    Wisconsin            voters        lack        standing,

asserting they "have not demonstrated 'a personal stake in the

outcome of the controversy' separate and apart from the public

at   large,       nor        have    they    shown         they    have       'suffered          or    [are]

threatened            with    an     injury       to       an    interest           that    is     legally

protectable.'"6               We reject this argument because the Wisconsin

voters do have a "stake in the outcome" and are "affected by the

issues in controversy."                     Wis. Legislature v. Palm, 2020 WI 42,

¶12, 391 Wis. 2d 497, 942 N.W.2d 900.                                  WEC's memos "interfere[]

with or impair," or at the very least, "threaten[] to interfere

with       or    impair,"           the    Wisconsin            voters'       "legal        rights        and

privileges"——specifically,                       their          rights        and     privileges           as

registered            voters.         See    Wis.          Stat.       § 227.40(1).              For     this
reason,         the    Wisconsin          voters     have        standing       under       Wisconsin's

permissive, policy-oriented approach toward standing.

       ¶15       DSCC's        argument          appears          to     be     grounded          in      the

inaccurate assumption that Wisconsin courts follow federal law

on standing.            For example, DSCC cites a Fifth Circuit case from

2021       rejecting           claims        "that         drive-thru           voting       hurt         the


       Quoting Marx v. Morris, 2019 WI 34, ¶35, 386 Wis. 2d 122,
       6

925 N.W.2d 112 (emphasis added).

                                                       8
                                                                          No.     2022AP91



'integrity' of the election process," in violation of the United

States     Constitution,      because        the        claims     were     "far      too

generalized to warrant standing."                  See Hotze v. Hudspeth, 16

F.4th 1121, 1124 (5th Cir. 2021).

     ¶16    While standing in federal court is constitutionally

confined,    in    Wisconsin      it    is      limited     only     by    prudential

considerations.      The United States Constitution extends "[t]he

judicial    power"   only    to   "cases"         and    "controversies."            U.S.

Const. art. III, § 2, cl. 1.             No similar language exists in the

Wisconsin    Constitution.             See   Wis.        Const.    art.     VII,      § 8

(creating, as a general rule, "original jurisdiction" in the

circuit courts over "all matters civil and criminal within this

state").          "Because     our      state       constitution          lacks       the

jurisdiction-limiting        language        of    its     federal        counterpart,

'standing in Wisconsin is not a matter of jurisdiction, but of

sound judicial policy.'"          Friends of the Black River Forest, __

Wis. 2d __, ¶17 (quoting McConkey v. Van Hollen, 2010 WI 57,

¶15, 326 Wis. 2d 1, 783 N.W.2d 855).7
     ¶17    Judicial    policy         favors      hearing        cases    presenting

"carefully developed and zealously argued" issues.                              McConkey,


     7  Although Justice Brian Hagedorn now criticizes this
court's well-established consideration of judicial policy in
determining standing, Justice Hagedorn's Concurrence, ¶160, he
just joined the majority's expression of the test in Friends of
the Black River Forest v. DNR, 2022 WI 52, ¶17, __ Wis. 2d __,
__ N.W.2d __ (quoting McConkey v. Van Hollen, 2010 WI 57, ¶15,
326 Wis. 2d 1, 783 N.W.2d 855).      Perhaps the court should
reconsider its jurisprudence on standing but no party has asked
us to do so in this case.

                                         9
                                                                                   No.   2022AP91



326 Wis. 2d 1, ¶16.                  To ensure a full vetting of the issues, we

typically require plaintiffs to possess some personal stake in

the        case:     "the        gist     of     the    requirements           relating       to

standing . . . is to assure that the party seeking relief has

alleged a personal stake in the outcome of the controversy as to

give       rise     to        that    adverseness       necessary        to        sharpen   the

presentation             of     issues[.]"             Moedern      v.        McGinnis,       70

Wis. 2d 1056, 1064, 236 N.W.2d 240 (1975).                           This standard is

quite liberal; even "'a trifling interest' may suffice" provided

the    asserted          interest       generates      sufficient       adversity.           See

McConkey,          326    Wis. 2d 1,           ¶15    (quoting    Fox         v.     DHSS,   112

Wis. 2d 514, 524, 334 N.W.2d 532 (1983)).

       ¶18     In resolving standing challenges, Wisconsin courts may

also consider judicial efficiency.                      Id., ¶¶17–18.          The judiciary

has "inherent power to protect itself against any action that

would . . . materially impair its efficiency."                           State v. Holmes,

106 Wis. 2d 31, 40, 315 N.W.2d 703 (1982) (quoting In re Court

Room, 148 Wis. 109, 121, 134 N.W. 490 (1912)).                                As a practical
matter,       courts          should     not     devote    time     or         resources      to

adjudicating disputes only to ultimately conclude a party is not

entitled to any relief.8


       While courts should consider whether relief may be
       8

granted, they should not turn an issue of standing into a full
adjudication on the merits.    See Wis. Voters Alliance v. Wis.
Elec. Comm'n, No. 2020AP1930-OA, unpublished order, at 4 (Wis.
Dec. 4, 2020) (Roggensack C.J., dissenting) ("We grant petitions
to exercise our jurisdiction based on whether the legal issues
presented are of state wide concern, not based on the remedies
requested." (citation omitted)).

                                                 10
                                                                           No.    2022AP91



      ¶19    Against     the    backdrop        of     these        policies,    we    have

developed a two-prong test for standing to challenge an agency

action under chapter 227 of the Wisconsin statutes.                         See Friends

of    the    Black     River    Forest,         __    Wis. 2d __,        ¶18     (quoting

Wisconsin's Env't Decade, Inc. v. Pub. Serv. Comm'n of Wis.

(WED), 69 Wis. 2d 1, 10, 230 N.W.2d 243 (1975)).                          In WED, this

court   described       the     elements        of    the      inquiry     as    follows:

"(1) Does the challenged action cause the petitioner injury in

fact?   and (2) is the interest allegedly injured arguably within

the   zone   of   interests      to   be    protected          or    regulated    by   the

statute or constitutional guarantee in question?"                          Id. (citing

Ass'n of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S.

150, 153 (1970)).

      ¶20    Under   the      first   prong,         "injury    in     fact,"    "we   ask

'whether the petition alleges injuries that are a direct result

of the agency action.'"           Friends of the Black River Forest, __

Wis. 2d __, ¶21 (quoting WED, 69 Wis. 2d at 13).                            This prong

presents a low bar.        "[A]n '[i]njury alleged, which is remote in
time or which will only occur as an end result of a sequence of

events set in motion by the agency action challenged, can be a

sufficiently direct result of the agency's decision to serve as

a basis for standing.'"               Id. (quoting WED, 69 Wis. 2d at 14

(second modification in the original)).                     Under the second prong,

"we ask whether 'the injury is to an interest which the law

recognizes or seeks to regulate or protect.'"                         Id., ¶23 (quoting

Waste Mgmt. of Wis., Inc. v. DNR, 144 Wis. 2d 499, 505, 424
N.W.2d 685 (1988)).            Recently, in Friends of the Black River
                                           11
                                                                                No.     2022AP91



Forest, we recognized "the 'zone of interests' terminology [for

the    second        prong]   is     untethered      to     the   text    of     Wis.    Stat.

ch. 227[.]"9          Id., ¶25.       We explained, "determination of whether

a     statute      protects,       recognizes,       or     regulates       the       asserted

interest        is     a    purely       statutory     inquiry,       from       which      the

judicially subjective consideration of the 'zone of interests'

is properly omitted."              Id.

       ¶21   The       Wisconsin      voters       allege    they    have      suffered      an

injury in fact to their right to vote.                      See Wis. Stat. § 6.84(1)

("The legislature finds that voting is a constitutional right,

the vigorous exercise of which should be strongly encouraged.").

As the Wisconsin voters argue, "voters[] are entitled to have

the elections in which they participate administered properly

under the law.             Allowing WEC to administer the 2022 elections in

a manner other than that required by law causes doubts about the

fairness of the elections and erodes voter confidence in the

electoral        process."            Similarly,          the     Republican          National

Committee et al., an amicus curiae, emphasizes, "[e]lections are
one    of    the      most     important      features       of     our   Republic,         and

upholding       the    rules    and      procedures       prescribed      for     elections,



       Friends of the Black River Forest involved a challenge to
       9

an agency action under Wis. Stat. §§ 227.52 and 227.53.     With
respect to standing, the case is analogous to this dispute.
Many of the cases on which we relied in Friends of the Black
River Forest discuss standing under chapter 227 of the Wisconsin
statutes generally.    See Foley-Ciccantelli v. Bishop's Grove
Condominium Ass'n, Inc., 2011 WI 36, ¶¶43–44, 333 Wis. 2d 402,
797 N.W.2d 789 (lead op.) (suggesting the same framework applies
for "an administrative rule or decision").

                                              12
                                                                        No.   2022AP91



according to the laws enacted by the Legislature, reinforces the

sanctity of the rule of law and reassures all Americans of the

integrity of our elections."              We agree.

       ¶22   If the right to vote is to have any meaning at all,

elections     must    be    conducted      according     to     law.     Throughout

history, tyrants have claimed electoral victory via elections

conducted in violation of governing law.                      For example, Saddam

Hussein was reportedly elected in 2002 by a unanimous vote of

all eligible voters in Iraq (11,445,638 people).10                      Examples of

such corruption are replete in history.                   In the 21st century,

North Korean leader Kim Jong-un was elected in 2014 with 100% of

the vote while his father, Kim Jong-il, previously won 99.9% of

the vote.11       Former President of Cuba, Raul Castro, won 99.4% of

the vote in 2008 while Syrian                   President Bashar al-Assad was

elected with 97.6% of the vote in 2007.                       Even if citizens of

such    nations    are     allowed   to    check    a   box   on   a   ballot,   they

possess only a hollow right.12              Their rulers derive their power

from force and fraud, not the people's consent.                    By contrast, in



        Saddam Scores 100% in Leadership Ballot, The Guardian
       10

(Oct.                          16,                     2002),
https://www.theguardian.com/world/2002/oct/16/iraq.

        The World of 100% Election Victories, BBC (Mar. 11,
       11

2014), https://www.bbc.com/news/blogs-magazine-monitor-26527422.

        Justice Hagedorn seems to disagree, indicating the right
       12

to vote encompasses nothing more than the mere ability to cast a
ballot.    He fails to recognize that a lawful vote loses its
operative effect if the election is not conducted in accordance
with the rule of law.

                                           13
                                                                       No.        2022AP91



Wisconsin elected officials "deriv[e] their just powers from the

consent of the governed."          See Wis. Const. art. I, § 1.

      ¶23   The right to vote presupposes the rule of law governs

elections.    If elections are conducted outside of the law, the

people have not conferred their consent on the government.                            Such

elections are unlawful and their results are illegitimate.                            "If

an election . . . can be procured by a party through artifice or

corruption, the Government may be the choice of a party for its

own ends, not of the nation for the national good."                        John Adams,

Inaugural Address in the City of Philadelphia (Mar. 4, 1797),

reprinted in Inaugural Addresses of the Presidents of the United

States at 10 (1989).

      ¶24   The Wisconsin voters' injury in fact is substantially

more concrete than the "remote" injuries we have recognized as

sufficient in the past.         Friends of the Black River Forest, __

Wis. 2d __, ¶21 (quoting WED, 69 Wis. 2d at 14).                           The record

indicates hundreds of ballot drop boxes have been set up in past

elections, prompted by the memos, and thousands of votes have
been cast via this unlawful method, thereby directly harming the

Wisconsin voters.          The illegality of these drop boxes weakens

the   people's     faith    that    the        election   produced         an    outcome

reflective of their will.           The Wisconsin voters, and all lawful

voters,     are    injured     when       the     institution        charged          with

administering      Wisconsin    elections         does    not    follow         the   law,

leaving the results in question.

      ¶25   DSCC    misunderstands         the     nature       of   the        Wisconsin
voters' injury in fact.            It argues the Wisconsin voters cannot
                                          14
                                                                      No.    2022AP91



show their votes were diluted by unlawful votes.                 It states, "it

is equally likely that any such [unlawful] voters may vote for

the same candidates who[m] [the Wisconsin voters] support, which

would seem to benefit, not harm them."                   The Wisconsin voters'

injury, however, is more nuanced than DSCC suggests.                          DSCC's

claim    about   "equal"      likelihood     is    pure     speculation.           In

contrast, the failure to follow election laws is a fact which

forces     everyone——even     DSCC——to       question      the   legitimacy        of

election    results.       Electoral       outcomes      obtained     by    unlawful

procedures corrupt the institution of voting, degrading the very

foundation of free government.              Unlawful votes do not dilute

lawful   votes    so   much   as    they    pollute      them,   which      in   turn

pollutes the integrity of the results.                See Clark v. Quick, 36

N.E.2d 563, 566 (Ill. 1941) ("There is nothing in the record

before us to indicate that any of [the absentee ballots] were

actually tampered with by any unauthorized person, but it is

entirely obvious that the opportunity to do so was present.").

When the level of pollution is high enough, the fog creates
obscurity, and the institution of voting loses its credibility

as a method of ensuring the people's continued consent to be

governed.    See State ex rel. Bell v. Conness, 106 Wis. 425, 428,

82   N.W. 288    (1900)   ("He     failed    to   show    that   he    received     a

majority of the votes cast at the election, but he succeeded in

showing a condition of affairs that taints the whole proceeding

and calls for careful consideration.               The purity and integrity

of elections is a matter of such prime importance, and affects
so many important interests, that the courts ought never to
                                       15
                                                                         No.       2022AP91



hesitate, when the opportunity is offered, to test them by the

strictest legal standards.").                 A man with an obscured vote may

as well be "a man without a vote," and without the opportunity

for judicial review, such a man "is without protection; he is

virtually      helpless."             See   106    Cong.   Rec. 5082,    5117      (1960)

(statement of Sen. Lyndon B. Johnson).

       ¶26     DSCC quotes this court's statement in McConkey that it

was    "troubled"      by    "broad         general    voter      standing[.]"         326

Wis. 2d 1,      ¶17.        For       context,     that    case    involved    a    voter

challenge to a process by which the people of Wisconsin adopted

the following constitutional amendment in 2006:

       Only a marriage between one man and one woman shall be
       valid or recognized as a marriage in this state.     A
       legal status identical or substantially similar to
       that of marriage for unmarried individuals shall not
       be valid or recognized in this state.
Wis. Const. art. XIII, § 13, superseded by Obergefell v. Hodges,

576 U.S. 644 (2015).              "McConkey claimed that the two sentences

of the marriage amendment constituted two amendments, not one,

and that because voters were not able to vote for or against

each sentence, the marriage amendment was not validly adopted."

McConkey, 326 Wis. 2d 1, ¶2.                 McConkey conceded if he would have

been able to vote on each individual sentence, he would have

voted "no" on both.               Id., ¶14.          On this basis, the attorney

general challenged McConkey's standing, claiming, "he suffered

no    actual    injury      to    a    legally     protectable      interest."         Id.

McConkey       maintained         his       "basic     voting . . . rights"           were
violated.      Id.


                                              16
                                                                            No.    2022AP91



      ¶27    McConkey does not support DSCC's argument.                      While this

court was "troubled," it nonetheless proceeded to decide the

case:       "whether      as   a   matter   of     judicial      policy,     or    because

McConkey has at least a trifling interest in his voting rights,

we believe the unique              circumstances of this case render the

merits of McConkey's claim fit for adjudication."                             Id., ¶17.

The injury in fact McConkey claimed to suffer is analogous to

the   injury    in     fact     suffered     by    the    Wisconsin     voters;       both

plaintiffs claim proper voting procedures were not followed.

      ¶28    DSCC    also      argues    "[t]heir     voting       rights    are    in   no

sense 'diluted' by other voters' reliance on carefully monitored

secure      [ballot]      drop     boxes    under        local    municipal        clerks'

jurisdiction,        custody,      and     control."         The     memos,       however,

purport to authorize unstaffed drop boxes as lawful means of

returning ballots.             Even if secured and monitored, a drop box

falls short of the statutorily-recognized security surrounding a

polling place.         See Wis. Stat. § 6.84(1) ("[V]oting by absentee

ballot is a privilege exercised wholly outside the traditional
safeguards of the polling place.").

      ¶29    The Wisconsin voters satisfy the second standing prong

as well.       "[T]he law recognizes" and "seeks to . . . protect"

the Wisconsin voters' right to vote.                     See Friends of the Black

River    Forest,     __    Wis. 2d __,       ¶23    (quoting       Waste    Mgmt.,       144

Wis. 2d at     505).           Wisconsin    Stat.     § 227.40(1)       affords       them

relief because the memos "interfere[] with or impair[]," or at

the very least, "threaten[] to interfere with or impair," their
"legal rights and privileges[.]"
                                            17
                                                                                 No.     2022AP91



       ¶30     A    broader     review      of    judicial       policy      supports         our

application of the two-prong test.                   Like McConkey, this case has

been    "zealously       argued,"      demonstrating            the    Wisconsin         voters'

interest       in     their     right       to     vote     is        more       than    merely

"trifling[.]"           See   326     Wis. 2d 1,         ¶18.         We   can    discern      no

negative       impact    on     "judicial        efficiency"          stemming         from   our

decision to resolve it.              Id.

       ¶31     Lastly,    "as    a    law    development          court,"        we     owe   the

public an answer to the important questions of law this case

raises.13       Id.     "The right of voting for representatives is the

primary right by which other rights are protected."                                      Thomas

Paine, Dissertation on First Principles of Government (1795),

reprinted in Thomas Paine:                   Rights of Man, Common Sense and

Other       Political    Writings      398       (2008).        As    the    United       States

Supreme Court has recognized, "[n]o right is more precious in a

free country than that of having a voice in the election of

those who make laws under which, as good citizens, we must live.

Other rights, even the most basic, are illusory if the right to
vote    is    undermined."           Wesberry       v.     Sanders,        376    U.S. 1,      17

(1964).       Unlawfully conducted elections threaten to diminish or

even eliminate some voices, destabilizing the very foundation of


       "Since the 2020 presidential election, many Wisconsin
       13

voters have raised serious concerns about the conduct of
elections because of directives given by the Wisconsin Elections
Commission (WEC) to the municipal clerks who run the elections.
We have been petitioned repeatedly to accept cases that address
very similar concerns."    Kleefisch v. Wis. Elections Comm'n,
No. 2021AP1976-OA, unpublished order, at 1–2 (Wis. Feb. 4, 2022)
(Roggensack, J., dissenting).

                                             18
                                                             No.    2022AP91



free government.      The Wisconsin voters have standing to ensure

they retain their electoral voices.           See generally        Trump v.

Evers, No. 2020AP1971-OA, unpublished order, at 6 (Wis. Dec. 3,

2020) (Rebecca Grassl Bradley, J., dissenting) ("[T]he integrity

of every election will be tarnished by the public's mistrust

until the Wisconsin Supreme Court accepts its responsibility to

declare what the election laws say.").

     ¶32    Justice   Brian   Hagedorn   disagrees   with   our    standing

analysis, proffering an alternative basis for standing divined

from searching the penumbra of Wis. Stat. § 5.06.14                Although

§ 5.06 appears nowhere in the complaint15 and sets forth specific

procedures that were never invoked, Justice Hagedorn concludes

it nevertheless confers standing on the Wisconsin voters.16              It

can't.




     14   Justice Hagedorn's Concurrence, ¶164.
     15Pointing out that § 5.06 appears nowhere in the complaint
isn't a "complaint"; it's just a fact. Id., ¶164 n.3.
     16Justice Hagedorn asserts the Wis. Stat. § 5.06 standing
argument is "in their brief[.]"      Id.  He continues, "[they]
unquestionably" "raise[d]" this argument. Id.

                                   19
                                                                  No.     2022AP91



      ¶33   Wisconsin Stat. § 5.06(1) allows "any elector" to file

"a written sworn complaint" with WEC if the elector "believes

that a decision or action" of "an election official" related to

the   "conduct     of   elections      is    contrary   to    law[.]"        "The

commission may conduct a hearing on the matter in the manner

prescribed for treatment of contested cases under ch. 227 if it

believes    such   action   to    be   appropriate."         § 5.06(1).       The

Wisconsin voters, however, have not brought a case against any

local election official but only against WEC—-in circuit court.

As we explain in greater detail below, it would be nonsensical

to have WEC adjudicate a claim against itself under Wis. Stat.

§ 5.06(1).

      ¶34   If Wis. Stat.        § 5.06(1)    is the only source of the

Wisconsin voters' legal right to sue, their failure to first

file the complaint with WEC is no minor matter.               Section 5.06(2)

declares, "[n]o person who is authorized to file a complaint


     The portion of the Wisconsin voters' response brief dealing
with standing is about two pages.     Those two pages have two
sentences on Wis. Stat. § 5.06:         (1) "Wis. Stat. § 5.06
recognizes that 'any elector' has an interest in raising
violations of the election laws"; and (2) "The § 5.06 process
does not apply here, for reasons explained below, infra Part
IV.B, but § 5.06 shows that electors have a 'right' and interest
in elections conducted in accordance with state law."     § 5.06
"recognizes" or "shows" that the electors have a "right" to
ensure local election officials comply with the law, but on its
face the statute simply does not confer a right relevant to the
claims brought in this case. In contrast, Wis. Stat. § 6.84(1)
includes   a   legislative  "find[ing]"    that  "voting  is   a
constitutional right[.]"      Justice Hagedorn dismisses this
language as merely an expression of policy, with apparently no
operative effect. A right that lacks a vehicle for vindication
is a hollow one.

                                       20
                                                                           No.      2022AP91



under sub. (1), other than the attorney general or a district

attorney,     may       commence   an   action    or    proceeding      to       test    the

validity of any decision, action or failure to act on the part

of any election official with respect to any matter specified in

sub. (1) without first filing a complaint under sub. (1), nor

prior to disposition of the complaint by the commission."                                 No

one        suggests          the        Wisconsin            voters         are          not

"person[s] . . . authorized to file a complaint under sub. (1)."

§ 5.06(2).         As    Justice   Hagedorn      acknowledges,        "§     5.06    gives

[Wisconsin     voters]      a   statutory      right    to    have    local      election

officials     in    the     area[s]     where    [they]       live[]       comply       with

election laws."17           That statute says "the elector may file a

written sworn complaint with the commission requesting that the

official be required to conform his or her conduct to the law,

be restrained from taking any action inconsistent with the law

or be required to correct any action or decision inconsistent

with the law or any abuse of the discretion vested in him or her

by law."       § 5.06 (emphasis added).                But § 5.06 says nothing
about filing a complaint in order to force WEC to correct any

action it make take or any decision it may make, which are

inconsistent with the law.               If § 5.06 does not apply to the

Wisconsin     voters'       complaint    against       WEC,    then    how       could    it

confer standing?          Justice Hagedorn does not explain.

      ¶35    Justice Hagedorn's cognitively dissonant criticisms of

our standing analysis apply equally to his own.                            He says our

      17   Justice Hagedorn's Concurrence, ¶164.

                                          21
                                                                           No.      2022AP91



standing analysis "suggests [we] create[] broad voter standing

against any election official or WEC by any elector for nearly

any purported violation of any election law."18                             But Justice

Hagedorn      articulates      an       indistinguishably        broad          basis    for

standing, concluding the Wisconsin voters have "a legal right

protected by Wis. Stat. § 5.06 to have local election officials

in   [their]    area     comply     with    the      law."19     He    complains          our

standing      analysis is       not      "tether[ed] . . . to              an     on-point

text[.]"20       But     our   analysis         is   "tethered"       to     Wis.       Stat.

§ 6.84(1),     which     incontrovertibly            applies     to    the       Wisconsin

voters, while Justice Hagedorn's analysis is tethered only to a

concededly inapplicable statute.                 Unlike our standing analysis,

Justice Hagedorn's penumbra standing is not limited to election

disputes but logically extends across the Wisconsin statutes.21

      ¶36    Even under the stricter standing test federal courts

apply,      impairment    of      the    right       to   vote   has       been     deemed

sufficient     to   confer     standing.          While   so-called        "generalized

grievances" "do not normally constitute a particularized injury
necessary to establish standing," "the fact that 'a harm is

      18   Id., ¶167.

      19   Id., ¶165.
      20   Id., ¶167.

       Justice Hagedorn insists his "standing analysis applies
      21

only to challenges under Wis. Stat. § 227.40(1) to WEC rules and
guidance documents when that guidance threatens to cause local
election officials to behave illegally[.]" Id., ¶167 n.8. His
reasoning   logically   extends  further,   notwithstanding  his
artificial narrowing in a footnote.

                                           22
                                                                               No.     2022AP91



widely    shared     does    not       necessarily         render    it    a    generalized

grievance.'"        Donald J. Trump for President, Inc. v. Bullock,

491   F. Supp. 3d 814,           828    (D.    Mont.       2020)    (quoting         Novak   v.

United States, 795 F.3d 1012, 1018 (9th Cir. 2015)).                             "In fact,

the [United States] Supreme Court has been clear that 'where a

large number of voters suffer interference with voting rights'

the   interests      related      to    that       are     sufficiently        concrete      to

obtain the standing necessary to seek redress in an Article III

Court."     Id. (quoting F.E.C. v. Akins, 524 U.S. 11, 24 (1998));

see also        id. ("Because the alleged injuries to the members'

voting    rights     at     issue      in     this    case    could       conceivably        be

asserted     by    any     Montanan         does     not    eradicate      the        standing

necessary to assert these claims.                    On the contrary, the Supreme

Court     has     repeatedly      enumerated         the     principle         that     claims

alleging a violation of the right to vote can constitute an

injury in fact despite the widespread reach of the conduct at

issue.").         Wisconsin voters have alleged an injury to their

right to vote sufficient to confer standing.

   2.    The Law Does Not Require Wisconsin Voters to File Their
                    Complaint Against WEC with WEC
      ¶37    Article IV, Section 27 of the Wisconsin Constitution

provides:        "The legislature shall direct by law in what manner

and in what courts suits may be brought against the state."

"From this provision the rule developed that the state cannot be

sued without its consent."              Lister v. Bd. of Regents of Univ. of

Wis. Sys., 72 Wis. 2d 282, 291, 240 N.W.2d 610 (1976).                                    DRW,
quoting     part    of    this    sentence         from    Lister,    argues         sovereign

                                              23
                                                                         No.     2022AP91



immunity bars this lawsuit because the Wisconsin voters did not

first file their complaint with WEC, which DRW asserts is a

jurisdictional prerequisite under Wis. Stat. § 5.06(1).

    ¶38     Importantly,     the     only    party       that    could         claim   to

represent    the    sovereign   in    this       case——WEC——has     abandoned          any

sovereign    immunity     argument.         In    its    answer,    WEC        asserted,

"[s]ome     of   [the    Wisconsin     voters']         claims     are    barred       by

sovereign immunity," but it did not say which ones.                      WEC did not

discuss sovereign immunity at all in its briefing.                        When asked

for WEC's position on this issue during oral argument before

this court, WEC's attorney responded:

    Counsel: Well, to be consistent we did not take a
             position on it one way or the other in
             briefing, and I'm not going to take a position
             on behalf of the Commission in oral argument
             either, so it's a "no position" type of
             response, for standing and for sovereign
             immunity, because although we raised it, we're
             content with the other parties pushing that
             forward.   We chose for strategic purposes to
             focus our briefs on other things.

    Court:         That leaves me perplexed.   Do you agree with
                   their   standing    and   sovereign    immunity
                   arguments, even though you are not advancing
                   them?   I don't want to necessarily pin you
                   down, but I do want clarity.      Revisit that
                   answer, if you will.

    Counsel: I understand you don't like the non-answer
             that I provided.    But the position of the
             Commission is, yes, we raised them in the
             answer, but we chose not to put them forward
             in our brief. We did not choose to adopt by
             incorporation or by reference those arguments;
             we did not say we are in disagreement with
             them either.


                                       24
                                                                            No.     2022AP91



DRW's argument fails because a private party cannot raise and

maintain an affirmative defense that belongs to the State.

       ¶39    "Sovereign immunity is a defense which can be raised

by the state alone and does not go to the merits or primary

object of the action.              For this reason, sovereign immunity is a

defense to personal jurisdiction which can be waived."                             City of

Kenosha      v.    State,    35    Wis. 2d 317,           328,   151   N.W.2d 36    (1967)

(emphasis         added);    Cords        v.    State,      62   Wis. 2d 42,      46,    214

Wis. 2d 405 (1974) ("The general rule in Wisconsin . . . is that

sovereign immunity is a defense to the personal jurisdiction of

the    court       which     can     be        waived.        Objection    to     personal

jurisdiction must be raised specifically or be deemed waived.

It    is   not     sufficient      to      make      a    general   demurrer      that   the

complaint does not state facts sufficient to constitute a cause

of action.").

       ¶40    DRW does not address City of Kenosha or Cords, instead

claiming in conclusory fashion, "because sovereign immunity is a

jurisdictional bar to the court's jurisdiction, it is properly
raised at any juncture, and, once raised, must be adjudicated

before the merits."            The two cases DRW cites in support of this

proposition        have     nothing     to      do   with    sovereign    immunity       (the

phrase does not even appear in the opinions), and the cases are

actually       about       subject        matter         jurisdiction,    not     personal

jurisdiction.

       ¶41    The first case DRW cites, Bartus v. DHSS, states:

       Jurisdictional challenges may be                          raised at any
       juncture during a court proceeding.                        In the instant

                                                25
                                                                            No.     2022AP91


      case, the circuit court was reviewing the propriety of
      a Department decision to revoke a probationer's term
      for   failure    to   pay   restitution.       Bartus's
      jurisdictional challenge to the 1988 sentence which
      imposed the restitution, was therefore central to the
      subject matter jurisdiction of the court on review.
176   Wis. 2d 1063,          1082–83,       501    N.W.2d 419        (1993)       (emphasis

added).        Bartus merely recites a well-known rule, repeated in

many cases, that arguments against subject matter jurisdiction

cannot    be    forfeited        or    waived.      See      City   of   Cedarburg,      390

Wis. 2d 109, ¶49 (citing Booth, 370 Wis. 2d 595, ¶1); see also
United States v. Cotton, 535 U.S. 625, 630 (2002) ("[S]ubject-

matter jurisdiction, because it involves a court's power to hear

a   case,   can      never    be      forfeited    or    waived.").        Equally     well

established       is   the     rule      that     personal      jurisdiction       can   be

forfeited or waived.             Wis. Stat. § (Rule) 802.06(8)(a).

      ¶42      The only other case DRW cites in support of its claim

that sovereign immunity can raised at any juncture similarly

demonstrates DRW's failure to distinguish between subject matter

jurisdiction         and     personal      jurisdiction.            See    Harrigan      v.

Gilchrist, 121 Wis. 127, 224, 99 N.W. 909 (1904) ("A challenge

to the jurisdiction of the trial court of the subject matter of

the action is proper at any time[.]"                    (Emphasis added)).

      ¶43      DRW   is    not     a    state     agency,      so   it    cannot    assert

sovereign immunity.              Although WEC asserted in its answer that

sovereign       immunity      barred      "some"        of   the    Wisconsin      voters'

claims, it did not say which ones.                       No reasonable judge could

view WEC's briefing and answers at oral argument as maintaining
a sovereign immunity defense.                   WEC's attorney even said at oral


                                             26
                                                                          No.     2022AP91



argument that WEC takes "no position" on the matter.                            Although

DRW    argued      sovereign    immunity    in    its      brief,   WEC's        attorney

demurred at oral argument:                "We did not choose to adopt by

incorporation or by reference those arguments."                     Such statements

conflict      with    any    claimed    refusal     to     submit    to    a      court's

jurisdiction.           We     conclude     WEC    knowingly        abandoned,         and

therefore waived, sovereign immunity.

       ¶44    At     best,   DRW's     objection      implicates       the        court's

competency,          which     lacks      any     constitutional           importance.

"[S]ubject matter jurisdiction and competence are related but

distinct concepts."            City of Cedarburg, 390 Wis. 2d 109, ¶49.

"Subject      matter     jurisdiction . . . refers            'to    the     power       of

a . . . court to decide certain types of actions.'"                        Booth, 370

Wis. 2d 595, ¶7 (quoting State v. Smith, 2005 WI 104, ¶18, 283

Wis. 2d 57, 699 N.W.2d 508).               "In other words, subject matter

jurisdiction is about the type or category of case brought."

City    of    Cedarburg,        390    Wis. 2d 109,        ¶49.       In        contrast,

"[c]ompetence . . . is about a court's ability to exercise its
jurisdiction in an individual case."                 Id.     With few exceptions,

"a circuit court is never without subject matter jurisdiction;"

however, "[a] circuit court's ability to exercise its subject

matter jurisdiction in individual cases . . . may be affected by

noncompliance        with    statutory     requirements       pertaining          to     the

invocation of that jurisdiction."                 See Booth, 370 Wis. 2d 595,

¶12 (quoting Village of Trempealeau v. Mikrut, 2004 WI 79, ¶¶1–

2,    273    Wis. 2d 76,       681    N.W.2d 190).         Noncompliance          with    a
required statutory procedure can trigger a competence question,
                                          27
                                                                         No.     2022AP91



but   a   lack    of    competence      is    not    jurisdictional.           City    of

Cedarburg, 390 Wis. 2d 109, ¶47 (citing Mikrut, 273 Wis. 2d 76,

¶¶12, 34).

      ¶45   DRW's argument is underdeveloped, perhaps because it

spent     large   swaths       of     its     briefing     trying   to     create       a

constitutional         issue   when   one     does   not   exist.    We        need   not

address underdeveloped arguments.                 Papa v. Wis. Dep't of Health

Servs., 2020 WI 66, ¶42 n.15, 393 Wis. 2d 1, 946 N.W.2d 17.                            We

nonetheless choose to resolve this one because of the issue's

importance in the context of election law.

      ¶46   DRW cites Wis. Stat. § 5.06, which states, in relevant

part:

      (1) Whenever any elector of a jurisdiction or district
          served by an election official believes that a
          decision or action of the official or the failure
          of the official to act with respect to any matter
          concerning . . . election administration or conduct
          of elections is contrary to law, or the official
          has abused the discretion vested in him or her by
          law with respect to any such matter, the elector
          may file a written sworn complaint with the
          commission requesting that the official be required
          to conform his or her conduct to the law, be
          restrained from taking any action inconsistent with
          the law or be required to correct any action or
          decision inconsistent with the law or any abuse of
          the discretion vested in him or her by law.

      (2) No person who is authorized to file a complaint
          under sub. (1), other than the attorney general or
          a district attorney, may commence an action or
          proceeding to test the validity of any decision,
          action or failure to act on the part of any
          election official with respect to any matter
          specified in sub. (1) without first filing a
          complaint under sub. (1), nor prior to disposition
          of the complaint by the commission. . . .

                                             28
                                                                               No.     2022AP91



According to DRW, the law bars the Wisconsin voters' complaint

against       WEC   because      they   did      not   first      file    it     with     WEC.

Section 5.06, read in context, does not mean what DRW claims.

See Brey v. State Farm Mut. Auto Ins. Co., 2022 WI 7, ¶11, 400

Wis. 2d 417,        970    N.W.2d 1     (explaining          statutes      are        read   in

context).

       ¶47     First, Wis. Stat. § 5.06(1) applies only to complaints

against       "election         official[s]."          "Election         officials"          are

specific "individuals" (not "person[s]")22 who are "charged with

any duties relating to the conduct of an election."                             Wis. Stat.

§ 5.02(4e).         The Wisconsin voters brought this lawsuit against

WEC, not any individual, alleging WEC's memos do not comport

with    the    law.       "In    chs.   5   to    10   and   12    [of    the        Wisconsin

statutes]," the word "commission" is used to refer to WEC.                                Wis.

Stat. § 5.025.        Section 5.06 does not require voters to complain

to the "commission" when they believe WEC has violated the law——

only when they believe an "election official" has.                          Intuitively,

this distinction makes sense:                 "No man is allowed to be a judge
in his own cause; because his interest will certainly bias his

judgment,      and,   not       improbably,      corrupt     his    integrity."              The

Federalist No. 10, at 107 (James Madison) (John C. Hamilton ed.,

1882); see also The Code of Justinian 3.5.1 (Valens, et al. 378)

("[N]o one shall act as judge in his own case, or interpret the

law for himself, as it would be very unjust to give anyone the


       See Wis. Stat. § 990.01(26) ("'Person' includes all
       22

partnerships, associations and bodies politic or corporate.").

                                            29
                                                                               No.     2022AP91



right to render a decision in an affair which is his own.").

DRW's     reliance       on     cases        involving      claims     against       election

officials——not WEC——is misplaced.                      See Kuechmann v. Sch. Dist.

of La Crosse, 170 Wis. 2d 218, 487 N.W.2d 639 (Ct. App. 1992).

      ¶48     Second, the remedies WEC can impose under Wis. Stat.

§ 5.06(6) would be senseless if they were applied by WEC against

itself.     Is WEC supposed to "order" itself to "conform" its (not

"his or her") "conduct to the law"?                         § 5.06(1).       Can WEC order

itself    "restrain[ed]"             or    "require[]"       itself     to   "correct      any

action or decision" it has taken that is "inconsistent with the

law"?     Id.        The plain language of § 5.06(6) does not contemplate

giving      an       election        official    a     chance     to     reconsider        the

official's           position;       it     contemplates        WEC     issuing       binding

directives to such officials.

      ¶49     Third, the legislature knows how to write a statute

accomplishing the work DRW would have Wis. Stat. § 5.06 perform.

See   State      v.     Yakich,       2022    WI 8,    ¶24,     400    Wis. 2d 549,        970

N.W.2d 12 (explaining plain meaning may be derived by looking at
differences          between    two       statutes    and    noting     "the   legislature

knew how to draft [different] language" (quoting Milwaukee J.

Sentinel        v.     City     of    Milwaukee,       2012     WI 65,       ¶¶36–37,      341

Wis. 2d 607, 815 N.W.2d 367) (modification in the original)).

For   example,         Wis.    Stat.       § 68.09(2),       which     governs       municipal

administrative review, states, "[a] review under this section

may be made by the officer, employee, agent, agency, committee,

board, commission or body who made the initial determination."
No    similar         explicit        language        appears     in     § 5.06.           The
                                                30
                                                                                    No.     2022AP91



commissioners of WEC guard elections; if the legislature wanted

the guards to guard themselves, it would have drafted § 5.06 to

mirror § 68.09(2).23

       ¶50     Fourth,      the   Wisconsin         voters       filed       this    case    under

Wis. Stat. § 227.40.                Subsection (1) of that statute states,

"[a] declaratory judgment may be rendered whether or not the

plaintiff      has    first       requested         the       agency    to    pass        upon    the

validity       of    the     rule    or    guidance             document       in    question."

Although Wis. Stat. § 5.06 could be construed to conflict with

§ 227.40(1), such a reading would be erroneous.                               When reasonably

possible, we read statutes in harmony, and a harmonious reading

is     quite    reasonable          in    this       case.           See      T.L.E.-C.,          397

Wis. 2d 462, ¶30 ("The statutory provisions we construe exist in

harmony."); Antonin Scalia & Bryan A. Garner, Reading Law:                                        The

Interpretation of Legal Texts 180 (2012) ("The provisions of a

text     should      be     interpreted        in         a    way     that     renders          them

compatible,         not    contradictory.").                  Accordingly,      we        need    not

consider DRW's argument that § 5.06 is a more specific statute
that    trumps      § 227.40.24          See     Milwaukee           Dist.    Council        48   v.


       The
       23    Wisconsin   voters ask,   "quis  custodiet   ipsos
custodes?"   Translated to English, "who will be guarding the
guards?" See The Satires of Juvenal 78 (Rolfe Humphries trans.,
1958) (emphasis removed).

       If we were to address the specific-general canon on which
       24

defendants rely, which statute should govern is unclear.
Wisconsin Stat. § 5.06 is more specific in the sense that it
references election disputes, but Wis. Stat. § 227.40 is more
specific in governing judicial review of administrative rules
and guidance documents.

                                               31
                                                                            No.     2022AP91



Milwaukee       County,    2019     WI     24,       ¶11,    385       Wis. 2d 748,     924

N.W.2d 153 ("Therefore, statutory language is interpreted in the

context in which it is used; not in isolation but as part of a

whole; in relation to the language of surrounding or closely-

related        statutes;    and         reasonably,         to     avoid     absurd      or

unreasonable results."            (quoting State ex rel. Kalal v. Cir. Ct.

for    Dane      Cnty.,    2004     WI 58,          ¶46,    271     Wis. 2d 633,        681

N.W.2d 110)); Scalia & Garner, Reading Law, at 183 (explaining

the general-specific canon applies "when conflicting provisions

simply cannot be reconciled").

       ¶51     For each of these reasons, we reject DRW's argument.

Whether framed in terms of sovereign immunity or competency, it

fails.        Neither the statutes nor judicial policy precludes this

court from resolving the Wisconsin voters' claims against WEC.

                                   B.    The Merits

       ¶52     WEC's staff may have been trying to make voting as

easy     as    possible    during       the        pandemic,     but     whatever     their

motivations,       WEC     must     follow          Wisconsin      statutes.           Good
intentions never override the law.25

       25Justice Ann Walsh Bradley accuses the court of
"erect[ing] yet another barrier for voters," dissent, ¶205, but
to the extent any "barriers" to voting exist, they are of the
legislature's making.   Establishing rules governing the casting
of ballots outside of election day rests solely within the power
of the people's representatives because such regulations affect
only the privilege of absentee voting and not the right to vote
itself. Justice Ann Walsh Bradley says "[a] ballot drop box is
a simple and perfectly legal solution to make voting easier[.]"
Id., ¶207. While they might be a simple solution, the decision
to devise solutions to make voting easier belongs to the
legislature, not WEC and certainly not the judiciary. While the
dissenters would permit ballot drop boxes, the court must
                                              32
                                                                        No.        2022AP91


  1.    Legislative Policy Directs Us to Take a Skeptical View of
                           Absentee Voting
       ¶53     Subchapter IV of chapter 6 of the Wisconsin statutes

begins with a statement of legislative policy that cannot be

reconciled      with   the   statements      of    policy    contained        in    WEC's

memos:

       LEGISLATIVE POLICY. The legislature finds that voting is
       a constitutional right, the vigorous exercise of which
       should be strongly encouraged. In contrast, voting by
       absentee ballot is a privilege exercised wholly
       outside the traditional safeguards of the polling
       place.     The legislature finds that the privilege of
       voting by absentee ballot must be carefully regulated
       to prevent the potential for fraud or abuse; to
       prevent overzealous solicitation of absent electors
       who may prefer not to participate in an election; to
       prevent undue influence on an absent elector to vote
       for or against a candidate or to cast a particular
       vote in a referendum; or other similar abuses.
Wis. Stat. § 6.84(1); see also Mays v. LaRose, 951 F.3d 775, 792

(6th    Cir. 2020)     ("[T]here   is     no      constitutional    right          to   an

absentee ballot."        (citing McDonald v. Bd. of Elections Comm'rs

of     Chi.,    394    U.S. 802,   807–09          (1969)).        The        statutory

requirements       governing    absentee          voting    must   be    completely

satisfied or ballots may not be counted:

       INTERPRETATION.  Notwithstanding s. 5.01 (1), with
       respect to matters relating to the absentee ballot
       process, ss. 6.86, 6.87 (3) to (7) and 9.01 (1) (b) 2.
       and 4. shall be construed as mandatory. Ballots cast
       in contravention of the procedures specified in those
       provisions may not be counted.     Ballots counted in
       contravention of the procedures specified in those
       provisions may not be included in the certified result
       of any election.

respect the constitutional restraints on our power and refuse to
act as a super-legislature.       It poses a grave threat to
democracy to mislead the people into believing we are one.
                                        33
                                                                              No.     2022AP91



§ 6.84(2).               "[M]andatory"       election        requirements       "must      be

strictly adhered to" and "strictly observed."                              State ex rel.

Ahlgrimm v. State Elections Bd., 82 Wis. 2d 585, 592–93, 263

N.W.2d 152 (1978).

      ¶54      Despite these provisions, no defendant can point to

any     statute          authorizing       ballot     drop        boxes;     instead,     the

defendants      argue       no    statute       expressly       prohibits     them.       The

absence of an express prohibition, however, does not mean drop

boxes comport with "the procedures specified" in the election

laws.     Wis. Stat. § 6.84(2).                 Nothing in the statutory language

detailing the procedures by which absentee ballots may be cast

mentions drop boxes or anything like them.

               2.    Ballot Drop Boxes Are Unauthorized by Law

      ¶55      Wisconsin Stat. § 6.87(4)(b)1. provides, in relevant

part, that absentee ballots "shall be mailed by the elector, or

delivered in person, to the municipal clerk issuing the ballot

or ballots."             The prepositional phrase "to the municipal clerk"

is key and must be given effect.                        Wisconsin Stat. § 5.02(10)
defines     "municipal           clerk"    as    "the      city    clerk,     town    clerk,

village clerk and the executive director of the city election

commission          and     their      authorized          representatives.             Where

applicable, 'municipal clerk' also includes the clerk of a school

district."          An    inanimate    object,       such    as    a   ballot   drop     box,

cannot    be    the       municipal       clerk.      At    a     minimum,    accordingly,

dropping a ballot into an unattended drop box is not delivery

"to the municipal clerk[.]"


                                                34
                                                      No.   2022AP91



    ¶56   Wisconsin Stat. § 6.855 further shows the unlawfulness

of ballot drop boxes.   Subsection (1) of that statute states:

    The governing body of a municipality may elect to
    designate a site other than the office of the
    municipal clerk or board of election commissioners as
    the location from which electors of the municipality
    may request and vote absentee ballots and to which
    voted absentee ballots shall be returned by electors
    for any election.      The designated site shall be
    located as near as practicable to the office of the
    municipal clerk or board of election commissioners and
    no site may be designated that affords an advantage to
    any political party. An election by a governing body
    to designate an alternate site under this section
    shall be made no fewer than 14 days prior to the time
    that absentee ballots are available for the primary
    under s. 7.15 (1) (cm), if a primary is scheduled to
    be held, or at least 14 days prior to the time that
    absentee ballots are available for the election under
    s. 7.15 (1) (cm), if a primary is not scheduled to be
    held, and shall remain in effect until at least the
    day after the election.    If the governing body of a
    municipality makes an election under this section, no
    function related to voting and return of absentee
    ballots that is to be conducted at the alternate site
    may be conducted in the office of the municipal clerk
    or board of election commissioners.
Subsection (3) declares an alternate absentee ballot site must

be "staffed by the municipal clerk or the executive director of

the board of election commissioners, or employees of the clerk

or the board of election commissioners."    Subsection (5) allows

the establishment of multiple alternate sites.

    ¶57   Ballot drop boxes are not alternate absentee ballot

sites under Wis. Stat. § 6.855 because a voter can only return

the voter's absentee ballot to a drop box, while an alternate

site must also allow voters to request and vote absentee at the
site.   If a drop box were an alternate ballot site, by the plain

                                35
                                                                             No.     2022AP91



language of the statute, "no function related to voting and

return    of    absentee    ballots     that      is    to    be    conducted        at   the

alternate site may be conducted in the office of the municipal

clerk or board of election commissioners."                           § 6.855(1).          The

defendants do not advance this construction of the statutes.

       ¶58     If ballot drop boxes are not alternate absentee ballot

sites, "what [are] they?"             Trump v. Biden, 2020 WI 91, ¶101, 394

Wis. 2d 629,       951    N.W.2d 568        (Roggensack,           C.J.,    dissenting).

Existing outside the statutory parameters for voting, drop boxes

are a novel creation of executive branch officials, not the

legislature.        The    legislature           enacted      a    detailed        statutory

construct for alternate sites.               In contrast, the details of the

drop box scheme are found nowhere in the statutes, but only in

memos    prepared    by    WEC    staff,    who       did    not   cite     any    statutes

whatsoever to support their invention.

       ¶59     Wisconsin Stat. § 6.855 identifies the sites at which

in    person    absentee     voting     may      be    accomplished——either               "the

office of the municipal clerk" or "an alternate site" but not
both.        "An alternate site" serves as a replacement for "the

office of the municipal clerk" rather than an additional site

for absentee voting.             Wisconsin Stat. § 6.87(4)(b)1. requires

the elector to mail the absentee ballot or deliver it in person,

"to     the    municipal     clerk,"        which       is     defined       to     include

"authorized      representatives."            This      subparagraph        contemplates

only two ways to vote absentee:                  by mail and at "the office of

the   municipal     clerk"       or   "an   alternate         site"    as    statutorily
described.      No third option exists.
                                            36
                                                                      No.     2022AP91



    ¶60        Other election statutes are similarly silent on any

other method of voting absentee other than by mail or at the

office    of    the    municipal    clerk.       Wisconsin     Stat.        § 5.81(3)

provides, in relevant part:               "If a municipality utilizes an

electronic       voting   system     in     which   ballots        distributed      to

electors are employed, absentee ballots may consist of ballots

utilized with the system or paper ballots and envelopes voted in

person in the office of the municipal clerk or voted by mail."

The statute states, "absentee ballots may consist of" and then

describes ballots cast "in person in the office of the municipal

clerk" and ballots "voted by mail."              § 5.81(3).        The legislature

did not contemplate absentee ballots "consist[ing]" of ballots

cast via a drop box.

    ¶61        In Wis. Stat. § 6.87(4)(b)1. the prepositional phrase,

"to the municipal clerk," modifies both the clause "mailed by

the elector," i.e., absentee ballots "shall be mailed by the

elector . . . to the municipal clerk" as well as "delivered in

person."        The    defendants    contend     "to   the    municipal       clerk"
encompasses      unstaffed   drop     boxes    maintained     by    the     municipal

clerk.     A     hyper-literal     interpretation      of    this    prepositional

phrase, taken out of context, would permit voters to mail or

personally deliver absentee ballots to the personal residence of

the municipal clerk or even hand the municipal clerk absentee

ballots    at    the   grocery     store.       "Municipal    clerk,"        however,

denotes a public office, held by a public official acting in an

official       capacity   when     performing    statutory     duties        such   as
accepting ballots.        The statutes do not authorize the municipal
                                          37
                                                                                  No.     2022AP91



clerk to perform any official duties related to the acceptance

of ballots at any location beyond those statutorily prescribed.

       ¶62        The    fairest      interpretation           of    the    phrase       "to   the

municipal clerk" means mailing or delivering the absentee ballot

to the municipal clerk at her office or, if designated under

Wis. Stat. § 6.855, an alternate site.                          "Properly applied, the

plain-meaning           approach      is     not    'literalistic';               rather,      the

ascertainment           of    meaning       involves       a    'process      of        analysis'

focused on deriving the fair meaning of the text itself."                                   Brey,

400 Wis. 2d 417, ¶11 (quoting Kalal, 271 Wis. 2d 633, ¶¶46, 52).

Adopting a literalistic interpretation instead of applying the

fair meaning of "to the municipal clerk" would similarly subject

any "authorized representative" of the municipal clerk to the

same intrusions of accepting ballots wherever a voter may find

the municipal clerk's representative.                           Wis. Stat. § 5.02(10).

Interpreting Wis. Stat. § 6.87(4)(b)1. to permit such methods of

casting      an    absentee       ballot      would       contravene        the    legislative

policy    expressed          in   Wis.      Stat.   § 6.84(1)         and    border       on   the
absurd.      See Scalia & Garner, Reading Law, at 217 ("A preamble,

purpose      clause,         or   recital      is     a    permissible        indicator        of

meaning.").

       ¶63    Notwithstanding the detailed and unambiguous language

of Wis. Stat. §§ 6.84 and 6.855, WEC asks this court to conclude

the legislature "hid[] [an] elephant[] in [a] mousehole[.]"                                    See

Whitman      v.    Amer.       Trucking      Ass'n,       531       U.S. 457,      468     (2001)

(citations omitted).                 Coined by Justice Antonin Scalia, this
turn   of     phrase         means    the    legislature            "does   not     alter      the
                                               38
                                                                      No.     2022AP91



fundamental details of a regulatory scheme in vague terms or

ancillary provisions[.]"         Id.; see also Palm, 391 Wis. 2d 497,

¶¶53–56.     WEC would have us believe, hiding within four words,

"to the municipal clerk," is an expansive conception of voting

methods never before recognized.               We decline to read into the

statutes a monumentally different voting mechanism not specified

by the legislature.          See E.P.A. v. EME Homer City Generation,

L.P., 572 U.S. 489, 528 (2014) (Scalia, J., dissenting) ("It

would be extraordinary for Congress, by use of the single word

'significantly,'       to    transmogrify       a      statute    that       assigns

responsibility on the basis of amounts of pollutants emitted

into a statute authorizing EPA to reduce interstate pollution in

the manner that it believes most efficient.").

       ¶64   WEC and DRW argue the drop box "elephant" is, in fact,

no elephant at all.          WEC claims "the Commission did not create

[ballot]     drop   boxes.      The     March    2020       memorandum      provided

guidance in response to clerks' inquiries about their use, and

there is testamentary evidence that drop boxes were used in
Wisconsin before the August 2020 memorandum."                   Of course "there

is . . . evidence" drop boxes were used before the issuance of

Memo   two   because   WEC    issued    Memo    one    in   March,    which    comes

before August.

       ¶65   The record evidence WEC cited does not support its

argument     that   ballot    drop     boxes    have     been    in   common      and

longstanding use in this state.                First, WEC cites Memo one,

which says, "clerks have inquired about options for ensuring
that the maximum number of ballots are returned to be counted
                                        39
                                                                         No.        2022AP91



for the April 7, 2020 election."                     This statement suggests a

state of uncertainty surrounding the legality of drop boxes,

rather than documenting their ostensibly extensive use.

     ¶66    Second,    WEC    cites     a    third     memo    prepared        by    WEC's

staff, responding to a recent study by the Legislative Audit

Bureau (LAB), a non-partisan institution.                     In this report, LAB

concluded    WEC      had     overstepped       its      lawful      authority           by

authorizing ballot drop boxes.26              Citing no evidence, this third

memo proclaims "[t]he use of ballot drop boxes at the local

level in Wisconsin, and elsewhere in the country, predates the

Wisconsin      Election        Commission's . . . August                 19,         2020,

memorandum    on     the    topic[.]"         For    support,      WEC   noted,         "no

Wisconsin    court     has    foreclosed       the    idea    of    lawfully         using

absentee    ballot    drop    boxes,"       expressly    referencing       this        very

case and adding, "[t]he case is ongoing and no resolution has

been reached at this time."           For this third memo to be given any

weight would require us to hold a government agency can be sued

and then issue what amounts to a press release that it can cite
as support for its interpretation of law.




     26 Legislative   Audit   Bureau,    Elections  Administration
(2021),             https://legis.wisconsin.gov/lab/media/3288/21-
19full.pdf; see also Off. of the Special Couns., Second Interim
Investigative Report on the Apparatus & Procedures of the
Wisconsin     Elections     System    78     (Mar.    1,    2022),
https://legis.wisconsin.gov/assembly/22/brandtjen/media/1552/osc
-second-interim-report.pdf ("In Wisconsin, election officials'
unprecedented use of absentee ballot drop boxes facially
violated Wisconsin law.").

                                        40
                                                                              No.     2022AP91



    ¶67     Third, WEC cites its own website, which has a page

that is not significantly different than the third memo.                                  The

page bears the heading "[w]hy did WEC allow clerks to use drop

boxes    for     absentee    ballots?"                 WEC     offers     the       following

conclusory statement:             "some clerks have used them prior to

2020" but supplies no evidence.

    ¶68     Lastly, WEC (along with DRW) cites an affidavit from

Administrator       Wolfe   as    evidence        of     the    supposedly      "extensive

history"    of    ballot    drop       boxes      in    Wisconsin.        The       affidavit

merely says, "[t]he use of absentee ballot drop boxes in the

United     States    predates          the     [COVID-19]         pandemic."           Again,

Administrator       Wolfe    offers          no        evidence     to    support         this

statement.       Even if the assertions regarding the historical use

of ballot boxes were true, they are irrelevant.                               Longstanding

noncompliance with the law does not cure its illegality.

    ¶69     Perhaps     realizing            "delivery         in   person[]         to    the

municipal clerk" does not mean nor has it been historically

understood to mean delivery to an unattended ballot drop box,
the defendants analogize these boxes to a mailbox.                              Of course,

the law expressly allows a voter to place an absentee ballot in

a mailbox.       Wis. Stat. § 6.87(4)(b)1. ("shall be mailed by the

elector . . . .").           Ballot          drop       boxes,      however,        are   not

mailboxes.

    ¶70     The ordinary meaning of "mailed by the elector" in

Wis. Stat. § 6.87(4)(b)1. contemplates involvement by a third-

party    mail    carrier.        The    very      next       sentence    of   the     statute
declares, "[i]f the envelope is mailed from a location outside
                                             41
                                                                                 No.     2022AP91



the United States, the elector shall affix sufficient postage

unless the ballot qualifies for delivery free of postage under

federal law."         § 6.87(4)(b)1.           To affix postage to an absentee

ballot    placed     in    a   ballot     drop       box    would    be     a    waste     of   a

perfectly     good     stamp.          Similarly,          § 6.87(3)(a)         directs,        in

relevant    part,     "the         municipal    clerk      shall     mail       the    absentee

ballot to the         elector's residence . . . .                    If the ballot is

mailed, and the ballot qualifies for mailing free of postage

under     federal    free      postage       laws,    the    clerk    shall        affix       the

appropriate         legend         required     by        U.S.     postal        regulation.

Otherwise, the clerk shall pay the postage required[.]"                                         In

common     parlance,       "mail"      may     encompass         delivery       services        by

private businesses such as FedEx or UPS, in addition to the

United States Postal Service.27

     ¶71     If there were any lingering doubt about the difference

between drop boxes and mailing, drop boxes trigger the very

concerns the legislature expressly seeks to avoid.                              "[V]oting by

absentee    ballot        is   a    privilege       exercised       wholly       outside       the
traditional safeguards of the polling place.                              The legislature

finds that the privilege of voting by absentee ballot must be

carefully     regulated        to     prevent       the     potential       for        fraud    or

abuse[.]"     Wis. Stat. § 6.84(1).                 As the Wisconsin voters argue,

"a drop box contains only ballots, and lots of them in one place


     27The plain meaning of "mail" supports this conclusion.
See Mail, The American Heritage Dictionary of the English
Language 1083 (3d ed. 1992) ("To send by mail;" "Materials, such
as letters and packages, handled in a postal system.").

                                               42
                                                                              No.        2022AP91



at   the     same    time,     making    it       a    prime     target      for    would-be

tamperers, whereas mailboxes may or may not contain ballots at

any given time."          While the legislature has recognized absentee

voting has many benefits for voters, the legislature has also

enacted      safeguards       designed       to       minimize    the     possibility         of

fraud.          "Voting       fraud     is        a    serious     problem          in      U.S.

elections[,] . . . and it is facilitated by absentee voting.                                  In

this respect absentee voting is to voting in person as a take-

home    exam    is   to   a   proctored       one."        Griffin      v.    Roupas,        385

F.3d 1128, 1130–31 (7th Cir. 2004) (internal citations omitted).

       ¶72     We conclude WEC's staff erred by authorizing a voting

mechanism not authorized by law.                       The memos created a ballot

drop box scheme entirely absent from Wisconsin's election code.

The legislature's "carefully regulated" procedures for absentee

voting do not permit voting via ballot drop boxes.

       3. "[I]n Person" Absentee Voting Requires the Voter to
        Personally Deliver the Ballot to the Municipal Clerk
       ¶73     WEC's staff also erred in Memo one by stating "[a]
family member or another person may . . . return the ballot on

behalf of the voter," i.e., an agent of the voter may place the

voter's absentee ballot in a drop box.                      The law does not permit

this.      Wisconsin Stat. § 6.87(4)(b)1. states, in relevant part,

"[t]he envelope shall be mailed by the elector, or delivered in

person, to the municipal clerk issuing the ballot or ballots."

(Emphasis added.)         The key phrase is "in person" and it must be

assigned its natural meaning.



                                             43
                                                                     No.    2022AP91



    ¶74     "[I]n     person"    denotes       "bodily     presence"       and   the

concept of doing something personally.                 in person, The Oxford

English Dictionary 598 (2d. ed. 1989) (defining "in person" as

"with or by one's own action or bodily presence; personally;

oneself"); Person, Webster's Third New International Dictionary

1686 (2002) ("bodily presence —— usu. used in the phrase in

person"); in person, The Random House Dictionary of the English

Language 1445 (2d ed. 1987) ("in one's own bodily presence;

personally; Applicants are requested to apply in person.").

    ¶75     As    used     throughout     Wisconsin's     election     code,     the

phrase   "in     person"    refers   to    a   voter     acting   directly,      not

through an agent.          See 5 Wis. Att'y Gen. 591, 592 (1916) ("The

statute says:       'Application for such ballot shall be made in

person.'    (Sec. 11.56.)       The ordinary meaning of the phrase 'in

person' is that the request must come directly from the elector

who was corporally present before the clerk.").                    For example,

Wis. Stat. § 6.86(1)(a) states, in relevant part:

    (a) Any elector of a municipality who is registered to
        vote whenever required and who qualifies under ss.
        6.20 and 6.85 as an absent elector may make written
        application   to   the municipal   clerk  of   that
        municipality for an official ballot by one of the
        following methods:

           1. By mail.

           2. In person at the office of the municipal clerk
              or at an alternate site under s. 6.855, if
              applicable.

            . . . .

           4. By agent as provided in sub. (3).


                                        44
                                                                              No.     2022AP91



(Emphasis        added.)             Section         6.86(1)(a)           unequivocally

distinguishes between "in person" and "by agent."                               Subsection

(3) then begins by stating, "[a]ny elector who is registered and

who is hospitalized, may apply for and obtain an official ballot

by agent."       § 6.86(3)(a)1. (Emphasis added.)                  It then describes

the process of receiving a ballot by agent.                          The legislature

obviously      knows   how    to    authorize    a    voter    to    act       through     an

agent;    it    used   such    language    in    § 6.86       but    not       Wis.    Stat.

§ 6.87.     See Yakich, 400 Wis. 2d 549, ¶24 (quoting Milwaukee J.

Sentinel, 341 Wis. 2d 607, ¶¶36–37).

      ¶76      Other election statutes also explicitly describe an

agency relationship.          For example, the phrase "municipal clerk"

includes       "authorized     representatives."           Wis.     Stat.       § 5.02(10)

("'Municipal clerk' means the city clerk, town clerk, village

clerk and the executive director of the city election commission

and   their      authorized         representatives.              Where       applicable,

'municipal       clerk'      also     includes       the    clerk        of     a     school

district."); see also § 5.02(2) ("'County clerk' includes the
executive director of the county board of election commissioners

and their authorized representatives.").

      ¶77      Unlike "municipal clerk," the definition of "elector"

does not encompass an agency relationship.                    Wis. Stat. § 6.02(1)

("Every U.S. citizen age 18 or older who has resided in an

election district or ward for 28 consecutive days before any

election       where   the    citizen    offers      to    vote     is     an       eligible

elector."); see also Wis. Stat. § 6.85(1) ("An absent elector is
any otherwise qualified elector who for any reason is unable or
                                          45
                                                                     No.     2022AP91



unwilling to appear at the polling place in his or her ward or

election     district.");         Wis.   Stat.       § 5.02(12n)       ("'Overseas

elector' means a U.S. citizen who is residing outside of the

United States, who is not disqualified from voting under s.

6.03, who has attained or will attain the age of 18 by the date

of an election at which the citizen proposes to vote, who was

last domiciled in this state or whose parent was last domiciled

in this state immediately prior to the parent's departure from

the United States, and who is not registered to vote or voting

in any other state, territory, or possession.").

    ¶78     WEC    does     not    address     this      dispositive       statutory

distinction       between    "in     person"       and   "by   agent,"      instead

primarily emphasizing the presence of the passive voice in Wis.

Stat. § 6.87(4)(b)1.:        "The envelope shall be . . . delivered in

person[.]"     In support of its argument, WEC quotes a Seventh

Circuit    decision    as   stating:          "a   legislature's     use     of   the

passive    voice   sometimes       reflects    indifference     to   the     actor."

Rubin v. Islamic Republic of Iran, 830 F.3d 470, 479 (7th Cir.
2016), aff’d, 138 S. Ct. 816 (2018).                 The paragraph from which

WEC selectively seized that sentence defeats WEC's position:

    It's true that a legislature's use of the passive
    voice sometimes reflects indifference to the actor.
    See Dean v. United States, 556 U.S. 568, 572, 129
    S.Ct. 1849, 173 L.Ed.2d 785 (2009) ("The passive voice
    focuses on an event that occurs without respect to a
    specific actor. . . ."). But attributing indifference
    to Congress in this instance would be inconsistent
    with the FSIA's statutory declaration of purpose,
    which   explicitly  invokes   the  international   law
    understanding of foreign sovereign immunity:    "Under
    international law, states are not immune from the

                                         46
                                                                        No.     2022AP91


       jurisdiction of foreign courts insofar as their
       commercial   activities are  concerned,  and  their
       commercial property may be levied upon for the
       satisfaction of judgments rendered against them in
       connection with their commercial activities."    28
       U.S.C. § 1602[.]
Id.    (emphasis      added).          Rubin    suggests       the   statement        of

legislative policy in Wis. Stat. § 6.84 is a better indicator of

statutory meaning than the passive voice used in § 6.87(4)(b)1.

       ¶79   A case cited by DRW is likewise unpersuasive because

it    pre-dates    Wis.   Stat.       § 6.84.     In    Sommerfeld      v.    Board   of
Canvassers of the City of St. Francis, 18 absentee "voters did

not return . . . absentee ballots in the envelopes by mail, or

deliver[] the same in person, as provided by [a predecessor

statute], but caused the same to be returned to the Clerk of the

City of St. Francis by a third person, who returned the sealed

envelopes to the said Clerk."              269 Wis. 299, 301, 69 N.W.2d 235

(1955).      A majority of this court concluded:

       If our statute is construed to mean that the voter
       shall himself mail the ballot or personally deliver it
       to the clerk, then the statute would defeat itself in
       the case of those who are sick or physically disabled.
       They would be unable to mail ballots except through an
       agent.   Having made provision that these unfortunate
       people   can   vote,  we   cannot   believe  that  the
       legislature meant to disenfranchise them by providing
       a condition that they could not possibly perform.
Id. at 303.       To the extent Sommerfeld has any relevance, it too

undercuts the defendants' arguments.

       ¶80   First,       the     legislature          superseded       Sommerfeld's

conclusion in 1986 by adopting Wis. Stat. § 6.84.                    1985 Wis. Act

304,    § 68n.     Section 6.84(2)         provides     that    "with    respect      to
matters      relating     to    the    absentee    ballot      process,"       several

                                          47
                                                                             No.    2022AP91



statutes, including § 6.87(4), "shall be construed as mandatory.

Ballots cast in contravention of the procedures specified in

those       provisions    may    not    be    counted.           Ballots     counted     in

contravention of the procedures specified in those provisions

may not be included in the certified result of any election."

The   adoption      of    § 6.84    renders           Sommerfeld    a    nullity.       The

majority in that case relied on a different statutory provision:

"Section 5.011 provides that Title II shall be construed so as

to give effect to the will of the electors, if that can be

ascertained, notwithstanding informality or failure to comply

with some of its provisions."28               Sommerfeld, 269 Wis. at 302.

       ¶81     The Sommerfeld majority deemed the in person delivery

requirement      "directory       only,"      so      it    reasoned    "a   delivery    of

ballots by agent is a substantial compliance" permitting the

counting of the ballots.               Id. at 304.            In election law, "[t]he

difference       between        mandatory      and          directory    provisions      of

election statutes lies in the consequence of nonobservance:                              an

act done in violation of a mandatory provision is void, whereas
an    act    done   in    violation      of       a    directory       provision,    while

improper, may nevertheless be valid."                         Id. at 303 (quoting 29

C.J.S. § 214).           Much of the majority opinion in Sommerfeld is

spent explaining why the majority deemed the relevant statute

merely       directory    and    describing           the    "complaint"     as     "purely

       See Wis. Stat. § 5.01(1) ("Except
       28                                                      as otherwise provided,
chs. 5 to 12 shall be construed to give                        effect to the will of
the electors, if that can be ascertained                        from the proceedings,
notwithstanding informality or failure to                      fully comply with some
of their provisions.").

                                             48
                                                                                   No.     2022AP91



technical."        Id. at 304.            This entire discussion of how to

classify a statute——mandatory or directory——seemed to rest on

the assumption that the statute was not followed; if the statute

were followed, the majority would not have needed to declare the

law merely directory.

      ¶82    Three       justices        dissented,          offering          a         statutory

interpretation         consistent        with       our    reading      of         Wis.     Stat.

§ 6.87(4)(b)1.         The dissent defined "in person" as "[b]y one's

self; with bodily presence."               Id. at 304 (Gehl, J., dissenting)

(quoting in person, Webster's New International Dictionary (2d

ed. 1934)).       It then noted, "[h]ad the legislature intended that

the ballot might be delivered by a representative, it might

easily    have    so     declared."        Id.         "Nothing      is    found           in    the

statutes concerning absentee voting that indicates legislative

disposition to permit the absentee ballot to be delivered by

agent."     Id. at 305.

      ¶83    Reading      the       election    statutes      in   context           and        as   a

whole, we conclude an absentee ballot delivered in person under
Wis. Stat. § 6.87(4)(b)1. must be delivered personally by the

voter.      Unlike Wis. Stat. § 6.86, which allows the receipt of an

absentee ballot through an agent under particular circumstances

and   subject       to        detailed    procedures,         no     similar             language

authorizes       voters       not    meeting    the       exceptions      outlined           under

§ 6.86 to cast a ballot through delivery by an agent.

                               IV.    FEDERAL PREEMPTION

      ¶84    DRW argues federal law preempts the circuit court's
interpretation           of      Wisconsin          statutes.             It        cites            52
                                               49
                                                                          No.     2022AP91



U.S.C. § 10508 (2018), which provides, "[a]ny voter who requires

assistance     to    vote     by    reason      of    blindness,     disability,        or

inability to read or write may be given assistance by a person

of     the   voter's       choice[.]"        DRW      claims     "[t]he    assistance

addressed     [in    this     statute] . . . extends           to    returning         that

ballot so it may be counted."                   DRW's discussion of § 10508 is

limited to one paragraph in its opening brief.                      It cites nothing

more than a single source of legislative history for support.

DRW    selectively     quotes      from    this      report,   omitting     the    first

sentence of the paragraph on which it relies, which states:

"STATE PROVISIONS WOULD BE PREEMPTED ONLY TO THE EXTENT THAT

THEY UNDULY BURDEN THE RIGHT RECOGNIZED IN THIS SECTION, WITH

THAT    DETERMINATION       BEING    A    PRACTICAL     ONE    DEPENDENT        UPON   THE

FACTS."      See S. Rep. No. 97-417 (1982), 97th Cong., 2d Sess. at

63.     Additionally, DRW does not address Wis. Stat. § 6.87(5),

which states:

       If the absent elector declares that he or she is
       unable to read, has difficulty in reading, writing or
       understanding English or due to disability is unable
       to mark his or her ballot, the elector may select any
       individual, except the elector's employer or an agent
       of that employer or an officer or agent of a labor
       organization which represents the elector, to assist
       in marking the ballot, and the assistant shall then
       sign his or her name to a certification on the back of
       the ballot, as provided under s. 5.55.
The language of this subsection is similar to § 10508.

       ¶85   DRW    also    cites    the   Americans      with      Disabilities        Act

(ADA), but, similarly, its discussion of the ADA is limited to a
single paragraph in its opening brief.                    DRW does not cite any


                                           50
                                                                         No.    2022AP91



binding cases supporting its preemption argument, nor does DRW

discuss preemption in its reply brief, even though the Wisconsin

voters complained the argument was underdeveloped.

      ¶86    As far as we can discern, DRW's argument largely rests

on the practical impact of the circuit court's declarations on

disabled voters who may be physically unable to vote if someone

cannot place an absentee ballot in the mail on a voter's behalf.

We   agree    with     the    Wisconsin    voters     that    DRW's   argument       is

underdeveloped.        See State v. Gracia, 2013 WI 15, ¶28 n.13, 345

Wis. 2d 488, 826 N.W.2d 87 (explaining we do not have to address

underdeveloped arguments (cited source omitted)); see also In re

Disciplinary      Proc.       Against     Johns,      2014    WI   32,     ¶45,     353

Wis. 2d 746, 847 N.W.2d 179 (per curiam) ("The OLR ignores the

topic in its reply brief. . . .                We take this lack of reply by

the OLR as a concession[.]" (cited source omitted)).                            Because

"[p]reemption . . . is disfavored 'in the absence of persuasive

reasons,'" the shallowness of the argument undermines it.                           See

Town of Delafield, 392 Wis. 2d 427, ¶6 (quoting                       Chi. & N.W.
Transp. Co. v. Kalo Brick & Tile Co., 450 U.S. 311, 317 (1981)).

Whatever      accommodations       federal      law     requires,        Wis.     Stat.

§ 6.87(5)      seems     to    permit     them.         See    also      Wis.     Stat.

§ 6.87(4)(b)1. ("The elector may receive assistance under sub.

(5).").      We address the argument no further.




                                          51
                                                          No.    2022AP91



                          V.   CONCLUSION29

    ¶87    Only the legislature may permit absentee voting via

ballot   drop   boxes.   WEC   cannot.   Ballot   drop   boxes   appear

nowhere in the detailed statutory system for absentee voting.

WEC's authorization of ballot drop boxes was unlawful, and we

therefore affirm the circuit court's declarations and permanent

injunction of WEC's erroneous interpretations of law except to

the extent its remedies required absentee voters to personally

mail their ballots, an issue we do not decide at this time, and

we decline to decide at this time whether the memos are also

invalid as unpromulgated administrative rules.

    By the Court.——The judgment and order of the Circuit Court

is affirmed.

    29  "Finally, and most importantly, the dissent's resort to
[ad hominem attacks on the majority] is a poor substitute for
legal argument.   Such personal aspersions have no place in a
judicial opinion. . . . [It] do[es] real damage to the public's
perception of this court's work.    We must aspire to be better
models   of  respectful  dialogue   to  preserve   the  public's
confidence on which this court's legitimacy relies." Becker v.
Dane County, 2022 WI __, ¶44, __ Wis. 2d __, __ N.W.2d __
(Karofsky, J.).    Although Justice Jill J. Karofsky recently
complained about the tone of a dissent she deemed too harsh
(joined by Justice Hagedorn, who does not join this footnote),
she nevertheless joins a dissent that accuses her colleagues of
"blithely and erroneously seek[ing] to sow distrust in the
administration of our elections and through its faulty analysis
erect[ing] yet another barrier for voters[.]"     Dissent, ¶205.
The dissent continues, "[s]uch a result, although lamentable, is
not a surprise from this court.      It has seemingly taken the
opportunity to make it harder to vote or to inject confusion
into the process whenever it has been presented with the
opportunity. . . . [W]ithout justification [the majority] fans
the flames of electoral doubt that threaten our democracy."
Id., ¶¶206, 208. Political talking points are no substitute for
legal analysis.
                                  52
     No.   2022AP91




53
                                                                           No.    2022AP991.pdr


     ¶88    PATIENCE       DRAKE        ROGGENSACK,          J.     (concurring).             The

majority        opinion        concludes         that        the   Wisconsin           Elections

Commission's      (WEC)     documents         (hereinafter          memos)       are    invalid

because ballot drop boxes are not legal in Wisconsin and because

absentee ballots must be personally delivered by the voter to

the municipal clerk at the clerk's office.                            I agree, and join

the majority opinion.                I write further to explain that, under

Wisconsin       statutes,       it     is   the       elector      who   shall      mail      the

absentee    ballot        to     the      municipal          clerk.       Accordingly,          I

respectfully concur.

                                     I.     BACKGROUND1

     ¶89    During the COVID-19 pandemic, citizens of Wisconsin

were advised to avoid large crowds and to socially distance from

each other.        This advice changed the way that many citizens

participated in personal tasks.                       For example, during the 2020

Spring election, many voters opted to vote absentee and absentee

voting increased.

     ¶90    The WEC issued multiple memos, which were directed at
municipal       clerks    and     election           officials.          Relevant       to    our

discussion, the first memo stated, among other things, that "[a]

family member or another person may . . . return the ballot on

behalf of a voter."            The "return" that was described referred to

returns    to    drop     boxes.          Both       memos    focused     on     drop    boxes,

describing their appearance, their locations and that they may

be used by voters "without having to mail [ballots] back."                                   Drop

     1 The majority opinion capably sets out the background
underlying this controversy.    Therefore, I describe here only
that which is necessary to understand my writing below.

                                                 1
                                                                       No.    2022AP991.pdr


boxes were suggested as an alternative to mailing ballots for

"voters [] motivated by lack of trust in the postal process,

fear that their ballot could be tampered with, or concern that

their information will be exposed.                   Voters may also be concerned

about      ensuring       that   their    ballot     is    returned    in    time    to   be

counted."2

       ¶91       Based on the WEC memos, Richard Teigen and Richard

Thom       (collectively         Teigen),    filed        suit    seeking,     in    part,

declaratory judgment under Wis. Stat. § 806.04, which provides

that any person "whose rights, status or other legal relations

are affected by a statute . . . may have determined any question

of          construction             or           validity         arising            under

the . . . statute . . . and                obtain    a     declaration       of     rights,

status      or    other     legal    relations       thereunder."            § 806.04(2).

Teigen asserted that the WEC's memos violated the provisions of

Wis. Stat. § 6.87(4)(b)1. and Wis. Stat. § 6.855(1); that his

voting rights were affected by these statutes; and Teigen sought

to     have       a      court    declare     the        correct      construction        of
§ 6.87(4)(b)1.

       ¶92       After     intervention      by      the     Democratic       Senatorial

Campaign         Committee       (DSCC),     as     well     as    Disability        Rights

Wisconsin, Wisconsin Faith Voices for Justice, and the League of

Women Voters of Wisconsin (collectively DRW), Teigen moved for

summary judgment, setting out what Teigen alleged was the proper

construction of Wis. Stat. § 6.87(4)(b)1.                          The circuit court

held a hearing in which it orally granted Teigen's motion in

       2   WEC memo August 19, 2020.

                                             2
                                                                      No.   2022AP991.pdr


full.   The court explained that, unlike voting in person, voting

by absentee ballot is "a privilege exercised wholly outside the

traditional      safeguards      of    the       polling    place."         It    further

concluded      that   the     legislature        required     that   absentee         voting

must be carefully regulated to "prevent the potential for fraud

or abuse, to prevent overzealous solicitation of absent electors

who may prefer not to participate in an election, to prevent

undue influence on the absent elector to vote for or against a

candidate, or to cast a particular vote in a referendum or other

similar abuses."

      ¶93   In regard to whom may return an absentee ballot, the

circuit court explained that "[it did not] see any language in

the statute that provides a basis for having agents, somebody

other than the elector, actually deliver the ballot."                            Further,

in   quoting    the    portion    of   the       memo   that    purported        to   allow

family members or other persons to return a ballot on behalf of

the voter, the court concluded that it did not "see anything in

the statute that says that.            In reading the statute, the statute
is clear.       It's not ambiguous.               It's not necessary to go to

outside sources to determine how . . . return of the ballot is

addressed."       In its judgment, the court was satisfied that the

"portions of the [memo] that address that other people may bring

the ballot in, it doesn't have to be the elector, are contrary

to the statute."

      ¶94   The       court    declared          that   the     WEC's       memos      were

inconsistent with state statutes and specifically concluded that
an   elector    must    personally      mail       or   deliver      his    or   her    own

                                             3
                                                                          No.   2022AP991.pdr


absentee ballot, except when otherwise specifically authorized

by law.       The defendants appealed this ruling to the court of

appeals.           Teigen    filed      a      petition    to   bypass     the    court   of

appeals, which we granted.

                                     II.       DISCUSSION

                                  A. Standard of Review

      ¶95     I review Teigen's claim for declaratory relief under

Wis. Stat. § 806.04 and I apply Wis. Stat. § 6.87(4)(b)1. in

regard to mailing absentee ballots.                       Therefore, I interpret the

statutes at issue.            We interpret and apply statutes as questions

of    law     subject        to     our        independent        determination,      while

benefitting from the decision of the circuit court.                             Townsend v.

ChartSwap, LLC, 2021 WI 86, ¶11, 399 Wis. 2d 599, 967 N.W.2d 21.

                            B. Statutory Interpretation

      ¶96     "[T]he        purpose       of    statutory       interpretation       is   to

determine what the statute means . . . ."                          State ex rel. Kalal

v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶44, 271 Wis. 2d 633,

681   N.W.2d       110.       Judicial         deference     to    the    policy    choices
enacted     into     law     by   the       legislature     requires      that    statutory

interpretation focus primarily on the language of the statute.

We assume that the legislature's intent is expressed                                 in the

statutory language.               Id.        Therefore, statutory interpretation

begins      with    the     words     that      the   legislature        chose.     If    the

meanings of the words are plain and unambiguous, the court's

inquiry ends and there is no need to consult extrinsic sources

of interpretation, such as legislative history.                          Id., ¶¶45, 46.



                                                 4
                                                                          No.    2022AP991.pdr


       ¶97       In addition to examining the plain words of the text,

context is part of a plain meaning interpretation.                              "So, too, is

the structure of the statute in which the operative language

appears."             Id.,    ¶46.     Therefore,        rather    than    in     isolation,

"statutory language is interpreted in the context in which it is

used; . . . in              relation       to   the    language    of     surrounding      or

closely-related statutes; . . . to avoid absurd or unreasonable

results; [and]              read, where possible to give effect to every

word, in order to avoid surplusage."                     Id.

       ¶98       It    is    consistent         with   the   plain-meaning         rule   "to

consider the intrinsic context in which statutory language is

used;       a     plain-meaning            interpretation      cannot      contravene       a

textually         or   contextually         manifest     statutory       purpose."        Id.,

¶49.        However, in "construing or interpreting a statute the

court is not at liberty to disregard the plain, clear words of

[a] statute."           Id., ¶46.          Nor are courts permitted to read words

into    a       statute      that    the    legislature      did   not    insert     itself.

Dawson v. Town of Jackson, 2011 WI 77, ¶42, 336 Wis. 2d 318, 801
N.W.2d 316.

                        1. Uniform Declaratory Judgment Act

       ¶99       The Uniform Declaratory Judgment Act is contained in

Wis. Stat. § 806.04, which provides:

            (1) Scope. Courts    of   record   within   their
       respective jurisdictions shall have power to declare
       rights, status, and other legal relations whether or
       not further relief is or could be claimed . . . . The
       declaration may be either affirmative or negative in
       form and effect; and such declarations shall have the
       force and effect of a final judgment or decree, except
       that finality for purposes of filing an appeal as of

                                                  5
                                                                      No.   2022AP991.pdr

       right   shall        be   determined           in     accordance       with
       s. 808.03(1).

            (2) Power    to   construe,    etc. Any    person
       interested under a deed, will, written contract or
       other writings constituting a contract, or whose
       rights, status or other legal relations are affected
       by a statute, municipal ordinance, contract or
       franchise, may have determined any question of
       construction or validity arising under the instrument,
       statute, ordinance, contract or franchise and obtain a
       declaration of rights, status or other legal relations
       thereunder.
       ¶100 In order to obtain declaratory judgment, there must be

a justiciable controversy.              See Loy v. Bunderson, 107 Wis. 2d

400, 410, 320 N.W.2d 175 (1982).                    A controversy is justiciable

when the following factors are present:

       (1) A controversy in which a claim of right is
       asserted against one who has an interest in contesting
       it.

       (2) The controversy must            be       between       persons    whose
       interests are adverse.

       (3) The party seeking declaratory relief must have a
       legal interest in the controversy——that is to say, a
       legally protectible interest.

       (4) The issue involved in the controversy must be ripe
       for judicial determination.
Putnam v. Time Warner Cable of Se. Wis., Ltd. P'ship, 2002 WI

108,    ¶41,   255   Wis. 2d     447,   649     N.W.2d      626    (citing    Loy,    107

Wis. 2d at 410).         If all four factors are met, the controversy

is     justiciable    and    a    court       may     entertain      an     action   for

declaratory judgment.            Miller Brands-Milwaukee, Inc. v. Case,

162 Wis. 2d 684, 694, 470 N.W.2d 290 (1991).

       ¶101 Here,    I   conclude       that    all        four   factors     are    met.
First, Teigen's suit is a controversy that opposes the WEC's

                                          6
                                                                      No.    2022AP991.pdr


memos and intervenors' positions, each of whom have an interest

in contesting Teigen's position.                     Second, Teigen and the WEC

have adverse interests regarding the legality of the current

memos and the WEC's authority to continue issuing similar memos

in the future.         Third, as the majority concludes, Teigen has a

legally protectable interest in making sure that his vote is not

"pollute[d]" and that proper election procedures are followed.3

And finally, Teigen's suit against the WEC is ripe for judicial

determination.         The circuit court decided that the elector was

required to personally mail his or her own completed ballot to

the clerk's office.4           Affirming the circuit court's decision is

expressed      in    several     briefs,       as    is     the   need      for   uniform

guidance.5      The WEC has issued memos that encourage drop boxes

over mail-in ballot returns, and municipal clerks and election

officials have acted on those memos.                        Teigen is a Wisconsin

voter    who    is    affected     by   the         WEC's    memos.         Because   the

controversy is justiciable, I proceed to the merits of Teigen's

statutory interpretation claim with regard to mailing absentee
ballots, and conclude that the memos encourage drop boxes over

mailing completed ballots and are inconsistent with Wis. Stat.

§ 6.87(4)(b)1.        Therefore, they are contrary to law.

                    2. Wisconsin Stat. § 6.87(4)(b)1.


     3   Majority op., ¶25.
     4 Teigen v. Wis. Elections Comm'n, No. 2022AP91, Order at 2
(Jan. 20. 2022).
     5 See   e.g.,  Briefs: League    of   Wis.   Municipalities,
Republican National Committee and Honest Elections Project.

                                           7
                                                               No.      2022AP991.pdr


      ¶102 As a foundational matter, we construe closely related

statutes in the context in which the legislature placed them.

City of Janesville v. CC Midwest, Inc., 2007 WI 93, ¶24, 302

Wis. 2d 599, 734 N.W.2d 428.               "[W]e examine the language of

surrounding or closely related statutes in order to interpret a

statute in the context in which it is used."                 Id.     Accordingly,

we   do   not   interpret   Wis.    Stat.   § 6.87(4)(b)1.         in   isolation.

Rather, we interpret it with the assistance of closely related

statutes.

      ¶103 As    we   begin,   it    is     important   to     note       that   the

legislature has supplied the lens through which absentee voting

statutes are to be viewed.         Wisconsin Stat. § 6.84 provides:

      [V]oting by absentee ballot is a privilege exercised
      wholly outside the traditional safeguards of the
      polling place.      The legislature finds that the
      privilege of voting by absentee ballot must be
      carefully regulated to prevent the potential for fraud
      or abuse; to prevent overzealous solicitation of
      absent electors who may prefer not to participate in
      an election; to prevent undue influence on an absent
      elector to vote for or against a candidate or to cast
      a particular vote in a referendum; or other similar
      abuses.
§ 6.84.     Furthermore, regarding interpretation of the absentee

voting statutes, the legislature has mandated that:

      [W]ith respect to matters relating to the absentee
      ballot   process,   ss. 6.86,   6.87(3) to  (7)  and
      9.01(1)(b)2. and 4. shall be construed as mandatory.
      Ballots cast in contravention of the procedures
      specified in those provisions may not be counted.
      Ballots counted in contravention of the procedures
      specified in those provisions may not be included in
      the certified result of any election.
§ 6.84(2).


                                       8
                                                                              No.    2022AP991.pdr


       ¶104 We      have     construed        statutes             relating           to   voting

procedures and have strictly enforced them.                                 In State ex. rel.

Stearns,    we    concluded       that     the     Secretary           of     State    correctly

prohibited a candidate who turned in his nomination papers two

minutes    after     the    statutory        deadline         from          appearing      on   the

ballot.     State ex. rel. Stearns v. Zimmerman, 257 Wis. 443, 444-

46, 43 N.W.2d 681 (1950).                 We reasoned that, by setting the 5

p.m.     deadline    within        the     statute,          "no       fact     or     situation

appear[ed] except those contemplated and provided for by the

legislature."        Id.    at     446.      However,             if    we    had     decided     to

enlarge the time which the legislature has designated for the

filing     of    nomination        papers,       we    would           be    "amend[ing]         the

statute, not [construing] it."               Id.

       ¶105 Again, in State ex. rel. Ahlgrimm, we concluded that a

candidate who filed his nomination papers in the wrong office

was barred from appearing on the ballot by the terms of the

statute.        State ex rel. Ahlgrimm v. State Elections Bd., 82

Wis. 2d    585,     595-96,       263    N.W.2d       152    (1978).            The    candidate
argued that, because the                 statute      that outlined the place of

filing nomination papers did not specify that noncompliance was

fatal,    we    should     have    concluded          that    its       prescriptions           were

directory rather than mandatory.                  Id. at 593.               We concluded that

this argument was "without merit" and, as with the time for

filing, the statute's instruction governing the place of filing

nomination papers was mandatory.                 Id. at 595.

       ¶106 Turning        to      the     statute           at        issue,       Wis.    Stat.
§ 6.87(4)(b)1., it determines required procedures for absentee

                                             9
                                                                        No.    2022AP991.pdr


voting when specially identified circumstances do not exist.6

Section 6.87(4)(b)1. provides in regard to mailing that absentee

ballots "shall be mailed by the elector . . . to the municipal

clerk."       Electors      are     statutorily         defined    as     "[e]very        U.S.

citizen age 18 or older who has resided in an election district

or ward for 28 consecutive days before any election where the

citizen offers to vote[.]"                  Wis. Stat. § 6.02.                Accordingly,

when § 6.87(4)(b)1. says "the elector[,]" it means, the voter.

      ¶107 The plain statutory text, provides that if a ballot is

returned by mail, it is the "elector" who does the mailing.

Wisconsin Stat. § 6.87(4)(b)(1). requires that absentee ballots

"shall be mailed by the elector . . . to the municipal clerk."

The legislature could have said "may be mailed by the elector"

if it were not mandatory that the elector do the mailing.                                  As

the circuit court correctly concluded, "the statute is clear.

It's not ambiguous.             It's not necessary to go to outside sources

to   determine       how . . . return            of    the   ballot     is    addressed."

Indeed, DRW concedes this point in its briefing.
      ¶108 DRW argues that, in spite of the unambiguous text, the

statutes     allow    an    agent      of   an    elector    to    mail      the    absentee

ballot on an elector's behalf.               This argument is based on a 1955

case,     Sommerfeld       v.    Bd.   of    Canvassers       of   the       City    of    St.

Francis.     In Sommerfeld, we concluded that "in order to fulfill

the spirit of our election laws the last sentence of section

11.59     [which   required       delivery        by   the   elector]        is    directory

only, and that a delivery of ballots by agent is a substantial

      6   See ¶¶109-111 below.

                                             10
                                                                              No.    2022AP991.pdr


compliance therewith."                Sommerfeld v. Bd. of Canvassers of the

City of St. Francis, 269 Wis. 299, 304, 69 N.W.2d 235 (1955).

However, as the majority points out, Sommerfeld pre-dates Wis.

Stat. § 6.84.7           Its conclusion, that absentee voting procedures

were directory, contradicts § 6.84, which requires that absentee

voting     procedures          are        "mandatory[,]"             i.e.,    they       must     be

followed.       Accordingly, to the extent that it described voting

procedures          as   directory             and        substantial       compliance       being

sufficient to satisfy § 6.84, Sommerfeld is no longer good law.8

     ¶109 Without Sommerfeld, DRW's argument falls apart.                                       The

statutory       definition       of        "elector"          does    not    include      agents;

rather, it defines a person who is eligible to vote.                                  Wis. Stat.

§ 6.02.        Wisconsin Stat. § 6.87(4)(b)1. requires that absentee

ballots be mailed by the elector; who, as I note, is statutorily

defined    in       § 6.02(1).            In    accord       with    the    circuit      court,   I

conclude       that      the     plain          meaning        of     text    is     clear      and

unambiguous; § 6.87(4)(b)1. does not permit an agent to mail an

absentee ballot for a voter.
     ¶110 That agents are not permitted by the terms of Wis.

Stat.     § 6.87(4)(b)1.             to        mail       absentee    ballots       is    further

supported by comparing the language in § 6.87(4)(b)1. with other

statutes       in    which     the    legislature            has     explicitly      allowed      an

agent    or     non-elector          to    participate          in    the    absentee      voting

process.        Those statutes, in keeping with the policy in Wis.



     7   Majority op., ¶80.
     8   Id.

                                                     11
                                                         No.       2022AP991.pdr


Stat.   §    6.84(1),    have   formalistic,       regulated       conditions

attached.

    ¶111 For example, when a voter is a member of a sequestered

jury, the legislature has provided very detailed instructions

about   voting   and    returning   the   ballot     where     a     non-voter

participates.    Wisconsin Stat. § 6.86(1)(b) provides in relevant

part:

    If the application indicates that the reason for
    requesting an absentee ballot is that the elector is a
    sequestered juror, the application shall be received
    no later than 5 p.m. on election day.           If the
    application is received after 5 p.m. on the Friday
    immediately preceding the election, the municipal
    clerk or the clerk's agent shall immediately take the
    ballot to the court in which the elector is serving as
    a juror and deposit it with the judge.       The judge
    shall recess court, as soon as convenient, and give
    the elector the ballot. The judge shall then witness
    the voting procedure as provided in s. 6.87 and shall
    deliver the ballot to the clerk or agent of the clerk
    who shall deliver it to the polling place or, in
    municipalities where absentee ballots are canvassed
    under s. 7.52, to the municipal clerk as required in
    s. 6.88.
§ 6.86(1)(b).    Simply stated, voter assistance in voting and in

return of the ballot is clearly set out in § 6.86(1)(b).                   When

an agent is employed, the agent is identified.

    ¶112 Another example of the legislature's recognition of

agents involved in voting or ballot return is found in Wis.

Stat. § 6.86(3)(a) for hospitalized electors.         It provides:

         1. Any elector who is registered              and who is
    hospitalized, may apply for and obtain             an official
    ballot by agent. . . .

            2. If a hospitalized elector is not registered,
    the      elector may  register  by   agent  under  this

                                    12
                                                                         No.    2022AP991.pdr

       subdivision at the same time that the elector applies
       for an official ballot by agent under subd. 1. . . . .
§ 6.86(3)(a)1. and 2.            Once again, when an agent is permitted to

be    involved    in    absentee         voting,    the    legislature         has    clearly

defined the factual circumstances that permit it, has identified

who may function as an agent and has specified a procedure to

follow.

       ¶113 Wisconsin Stat. § 6.87(5) also permits the use of an

agent when the elector is disabled.                  It provides:

       If the absent elector declares that he or she is
       unable to read, has difficulty in reading, writing or
       understanding English or due to disability is unable
       to mark his or her ballot, the elector may select any
       individual, except the elector's employer or an agent
       of that employer or an officer or agent of a labor
       organization which represents the elector, to assist
       in marking the ballot . . . .
Once again, when the legislature decided that use of an agent in

voting    was    permissible,        it    specified       the    circumstances         under

which    an     agent    could      be    employed       and    defined      criteria     for

performing as an agent in regard to absentee ballots.                                I do not

review the entirety of the statutes that provide for the use of
an agent in voting because no party has raised them.

       ¶114 However, those examples cited above and others I do

not   cite    differ     significantly        from       Wis.    Stat.      § 6.87(4)(b)1.

because § 6.87(4)(b)1. carries none of the factual criteria for

permitting       the    use   of     an     agent    and        none   of      the    factual

safeguards       for    who   may    function       as    an    agent.         Accordingly,

because the text and context of § 6.87(4)(b)1. instruct me to do

so, I conclude that no one but the elector may mail an absentee
ballot unless the elector and his or her designated agent fit

                                             13
                                                               No.    2022AP991.pdr


within   a    different    statutory        circumstance      that    explicitly

permits it.

                                III.   CONCLUSION

      ¶115 The majority opinion concludes that the WEC's memos

are   invalid   because    ballot      drop    boxes   are    not    legal   under

Wisconsin    statutes     and    because      an   absentee   ballot     must   be

personally delivered by the voter to the municipal clerk at the

clerk's office.     I agree, and I join the majority opinion.                    I

have written further to explain that, under Wisconsin statutes,

it is the elector who shall mail the absentee ballot to the

municipal clerk.    Accordingly, I respectfully concur.




                                       14
                                                                          No.    2022AP91.rgb


                ¶116 REBECCA GRASSL BRADLEY, J.                (concurring).

       There should be a third Branch which . . . you may
       call a Governor whom I would invest . . . the whole
       Executive Power, after divesting it of most of those
       Badges of Domination called prerogatives.
John       Adams,      Thoughts    on   Government        (1776),    in   11     The   State

Records of North Carolina 325 (1895).

       ¶117 This court's binding precedent allows WEC——a creature

of   the        legislature       authorized       only   to   implement        Wisconsin's

election laws——to make law by executive fiat, thereby granting

it a potent "Badge[] of Domination[.]"                         In Trump v. Biden, a

majority of this court gave WEC's "advice" the force of law.

2020       WI    91,    ¶¶31–32,    394   Wis. 2d 629,         951   N.W.2d 568.          It

declared this "advice" is "the rulebook" for elections——never

mind what the statutes enacted by the legislature say.                              See id.

(emphasis added).

       ¶118 The Trump majority's conversion of WEC's mere "advice"

into "the rulebook" flouts the rule of law.                           Consistent with

constitutional principles, the legislature explicitly declared

that "[a] guidance document does not have the force of law."
Wis. Stat. § 227.112(3) (2019–20).1                       Despite the constitutional

vesting of lawmaking power in the legislature,2 Trump requires us

to   uphold         documents      produced    by     executive-branch           employees,

notwithstanding their inconsistency with the plain meaning of

the statutes WEC employees purportedly interpreted.                             Trump, 394

Wis. 2d 629, ¶83 (Roggensack, C.J., dissenting); see also Tetra

       All subsequent references to the Wisconsin Statutes are to
       1

the 2019–20 version.
       2   Wis. Const. art. IV, § 1.
                                               1
                                                                      No.    2022AP91.rgb


Tech EC, Inc. v. Wis. Dep't of Revenue, 2018 WI 75, ¶3, 382

Wis. 2d 496, 914 N.W.2d 21 (lead op.) (rejecting the "practice

of deferring to administrative agencies' conclusions of law").

Even properly promulgated administrative rules do not have this

kind of weight; in the hierarchy of laws, rules fall beneath

statutes (if rules may even be called law).                      I would overrule

Trump, but it remains binding precedent under which the memos

have the force of law.          Because a majority of this court accords

them this effect, they must be rules.                     Because they were not

promulgated according to statutorily prescribed procedures, they

are invalid for this additional reason.

    ¶119 This court's decision in Trump exists in tension with

Service Employees International Union, Local 1 v. Vos (SEIU),

2020 WI 67, 393 Wis. 2d 38, 946 N.W.2d 35 (Kelly, J., majority

op.).       SEIU    struck    down     statutes        prescribing      pre-issuance

procedures for guidance documents as facially unconstitutional.

Id., ¶88.       We described guidance documents as "nothing but the

written     manifestations       of     the       executive      branch's         thought
processes[.]"        Id., ¶122.       Under the separation of powers, we

denied    the     legislature    a    role       in   policing    the       executive's

thoughts     or     preventing        the       executive      from     sharing       its

interpretations of law with the public.                       Id., ¶96 (explaining

"[h]e who is to execute the laws must first judge for himself of

their     meaning"         (quoting     Alexander         Hamilton,         Letters    of

Pacificus No. 1 (June 29, 1793), reprinted in 4 The Works of

Alexander       Hamilton     438      (Henry          Cabot    Lodge        ed.     1904)
(modification in the original)).

                                            2
                                                                           No.   2022AP91.rgb


      ¶120 Because this court's later decision in Trump gave mere

guidance documents the force of law, the legislature necessarily

has   an   interest    in      regulating         them    to     ensure    the    executive

branch     enforces      the     laws    as       written.           Additionally,        the

legislature has an interest in the courts upholding the laws the

legislature enacts, not elevating guidance written by executive

branch employees above the law.

      ¶121 This court's decision in Trump gave WEC the power to

materially alter how elections in this state are conducted——

without a single procedural check.                       Trump should be overruled,

but   if   the   court    continues       to       hold    the     memos    need    not   be

promulgated as administrative rules, they should at least be

subject to the statutory procedures we struck down in SEIU.                                As

the law stands, WEC's staff have absolute prerogative power.

The   constitution        does     not    permit          such     corruption       of    the

carefully calibrated powers among the branches of government.

                         I.    The Definition of "Rule"

      ¶122 Wisconsin Stat. § 227.01(13) states, in relevant part:

      "Rule" means a regulation, standard, statement of
      policy, or general order of general application that
      has the force of law and that is issued by an agency
      to implement, interpret, or make specific legislation
      enforced or administered by the agency or to govern
      the organization or procedure of the agency.
Under this definition, a rule must meet five elements:                               "(1) a

regulation,      standard,       statement        of     policy      or   general    order;

(2) of     general    application;        (3) having           the    [force]      of    law;

(4) issued by an agency; (5) to implement, interpret or make
specific legislation enforced or administered by such agency as


                                              3
                                                                       No.    2022AP91.rgb


to govern the interpretation or procedure of such agency."3                          Wis.

Legislature        v.    Palm,    2020   WI 42,     ¶22,    391    Wis. 2d 497,       942

N.W.2d 900 (quoting Citizens for Sensible Zoning, Inc. v. Dep't

of Nat. Res., 90 Wis. 2d 804, 814, 280 N.W.2d 702 (1979)).

       ¶123 In this case, no one has argued the memos are not

"statements of policy," of "general application," issued by the

WEC to "interpret" statutes "enforced or administrated" by the

WEC.       The parties dispute only the third element, whether the

memos have the "force of law."

                        II.   The Majority's Error in Trump

       ¶124 Although the memos should not have the force of law,

the majority erroneously concluded otherwise in Trump.                           In that

case, Donald Trump, the incumbent President, and his campaign

appealed the results of a recount in two Wisconsin counties.

394 Wis. 2d 629, ¶¶5–6 (majority op.).                      The ballots President

Trump sought to strike fell into four categories; two are most

relevant in this case.              First, he argued "that a form used for

in-person absentee voting [wa]s not a 'written application' and
therefore        all    in-person    absentee      ballots    should     be     struck."

Id.,       ¶2.     Second,       President       Trump    argued   "that       municipal

officials        improperly      added    witness        information     on     absentee

ballot certifications, and that these ballots [wer]e therefore

invalid."        Id.

       ¶125 As the majority acknowledged, "Wisconsin law provides

that a 'written application' is required before a voter can

       In 2017, the legislature changed "effect of law" to "force
       3

of law," which is reflected in the modification of the quote.
2017 Wis. Act 369, § 32.

                                             4
                                                                              No.    2022AP91.rgb


receive an absentee ballot, and that any absentee ballot issued

without an application cannot be counted."                               Id., ¶14 (citing

Wis. Stat. §§ 6.84(2), 6.86(1)(ar)).                        A majority of this court

refused    to    consider       whether       the     form    utilized        for     in-person

absentee voting, EL-122, constituted a written application.                                     It

noted,    "both       counties       did   use      an     application        form     created,

approved,       and    disseminated        by       the    chief   Wisconsin          elections

agency."        Id., ¶15.           The majority emphasized "local election

officials used form EL-122 in reliance on longstanding guidance

from WEC."        Id., ¶25.           Therefore, it concluded, "[p]enalizing

the voters election officials serve and the other candidates who

relied on this longstanding guidance is beyond unfair."                                        Id.

"To strike ballots cast in reliance on the guidance now, and to

do so in only two counties, would violate every notion of equity

that   undergirds        our    electoral           system."       Id.         In     Trump,     a

majority    of    this     court      allowed        its    notions      of    "equity"        and

"unfair[ness]" to trump the law.

       ¶126 Invoking          the     same      rationalizations,             the      majority
declined    to        examine       whether      election        officials          violated    a

statute by adding missing witness information to absentee ballot

certifications.          Wisconsin Stat. § 6.87(6d) provides, "[i]f a

certificate is missing the address of a witness, the ballot may

not be counted."          The majority defied this clear textual command

because    it     was    concerned         that      "election      officials          followed

guidance     that       WEC     created,         approved,         and    disseminated to

counties    in    October       2016."          Id.,      ¶18.     It     continued,        "the



                                                5
                                                                No.    2022AP91.rgb


election officials relied on this statewide advice and had no

reason to question it."4         Id., ¶26.

       ¶127 Overall, the majority compared voting——the foundation

of free government——to a football game:

       [E]lection officials in Dane and Milwaukee Counties
       followed the advice of WEC where given. . . .

       Our laws allow the challenge flag to be thrown
       regarding various aspects of election administration.
       The challenges raised by the Campaign in this case,
       however, come long after the last play or even the
       last game; the Campaign is challenging the rulebook
       adopted before the season began.    Election claims of
       this type must be brought expeditiously. The Campaign
       waited until after the election to raise selective
       challenges that could have been raised long before the
       election. . . .   The Campaign is not entitled to
       relief, and therefore does not succeed in its effort
       to strike votes and alter the certified winner of the
       2020 presidential election.
Id.,       ¶¶31–32   (emphasis   added);   see    also   id.,   ¶34    (Dallet   &

Karofsky,       JJ.,    concurring)   ("The      evidence   does      show   that,

despite a global pandemic, more than 3.2 million Wisconsinites

performed their civic duty.           More importantly as it relates to

this lawsuit, these voters followed the rules that were in place
at the time.           To borrow Justice Hagedorn's metaphor, Wisconsin

voters complied with the election rulebook.                 No penalties were




       The majority also gave statements from Dane County
       4

officials the status of supreme law based on the majority's
subjective conception of fairness. Trump v. Biden, 2020 WI 91,
¶27, 394 Wis. 2d 629, 951 N.W.2d 568 (explaining voters in Dane
County were "encouraged to utilize" "Democracy in the Park"
events and that "17,000 voters did so in reliance on
representations that the process they were using complied with
the law").

                                       6
                                                                    No.    2022AP91.rgb


committed and the final score was the result of a free and fair

election."    (emphasis added)).

    ¶128 Under         Trump,   statements       from     WEC's           staff    were

transformed     into     super-statutes,       trumping       the     actual       law.

"Rather than fulfilling its duty to say what the law is, a

majority of this court unconstitutionally converts the Wisconsin

Elections Commission's mere advice into governing 'law,' thereby

supplanting the actual election laws enacted by the people's

elected representatives in the legislature and defying the will

of Wisconsin's citizens.        When the state's highest court refuses

to uphold the law, and stands by while an unelected body of six

commissioners     rewrites      it,   our      system     of        representative

government is subverted."         Id., ¶140 (Rebecca Grassl Bradley,

J., dissenting).

    ¶129 The holding in Trump requires a vote cast in reliance

on a document produced by the WEC's staff to be counted even if

the vote's counting is unlawful under the statute the staff

purportedly   interpreted.        The       majority    did    not        ground   its
decision in constitutional law but in equity.5                 Equitable powers

may be broad, but they must always be lawfully exercised.                          Just


    5  Id., ¶73 (Roggensack, C.J., dissenting) ("If WEC has been
giving advice contrary to statute, those acts do not make the
advice lawful.    WEC must follow the law.       We, as the law
declaring court, owe it to the public to declare whether WEC's
advice is incorrect.    However, doing so does not necessarily
lead to striking absentee ballots that were cast by following
incorrect WEC advice. The remedy Petitioners seek may be out of
reach for a number of reasons."     (quoting Trump v. Evers, No.
2020AP1917-OA,   unpublished   order    (Wis.   Dec.  3,   2020)
(Roggensack, C.J., dissenting from the denial of the petition
for leave to commence an original action)).

                                        7
                                                                                No.    2022AP91.rgb


this    term,       we    held    this     court      lacks       the   equitable       power    to

rewrite statutes to enforce a subjective conception of fairness.

See Johnson v. Wis. Elections Comm'n, 2021 WI 87, ¶¶62, 67, 72,

399 Wis. 2d 623, 967 N.W.2d 469.                           The Trump majority abandoned

this fundamental constraint on the judicial power.

       ¶130 At           the    same      time     the       majority     aggrandized           its

"equitable"         powers,       it    ceded      its      law    declaring      function       to

unelected bureaucrats.                   According to the Trump majority, the

judiciary       may       not    even     opine       on    the    validity      of     purported

guidance once voters have relied on it.                                 In so ruling, the

majority    neglected             its     constitutional           duty    to     declare       the

meaning    of       law,        instead    elevating          "guidance[]        given     by    an

unelected committee" to the status of supreme law, which must be

followed       in        derogation       of     enacted         statutes.            Trump,    394

Wis. 2d 629, ¶108 (Ziegler, J., dissenting); see also State ex

rel.    Wis.        Senate       v.     Thompson,          144    Wis. 2d 429,         436,     424

N.W.2d 385 (1988) ("[I]t is this court's function to develop and

clarify the law."               (citations omitted)).
       ¶131 The majority achieved these results by declaring WEC's

guidance to be "the                rulebook."              Trump, 394 Wis. 2d 629,              ¶32

(majority op.) (emphasis added).                            "How astonishing that four

justices of the Wisconsin Supreme Court must be reminded that it

is THE LAW that constitutes 'the rulebook' for any election——not

WEC guidance——and election officials are bound to follow the

law, if we are to be governed by the rule of law, and not of

men."      Id.,          ¶147    (Rebecca        Grassl      Bradley,     J.,     dissenting).
Notwithstanding SEIU's characterization of guidance as nothing

                                                  8
                                                                      No.    2022AP91.rgb


more       than    executive    branch   "thought     processes,"      the     majority

permitted "WEC . . . [to] treat their guidance as if it were

law"——and a form of supreme law capable of overriding statutory

language.          See id., ¶86 (Roggensack, C.J., dissenting) (citing

SEIU,             393      Wis. 2d 38,         ¶143        (Roggensack,             C.J.,

concurring/dissenting)).             The majority's reinvention of guidance

as something on par with the constitution is antithetical to the

constitutional separation of powers and deprives the people of

power over their own government.

       ¶132 Without offering any explanation, WEC has changed its

position on the status of its so-called guidance.                           WEC did not

file a brief in Trump, but in the case's precursor, Trump v.

Evers,6 WEC argued in its brief, "[t]hese challenges come too

late and would unconstitutionally punish voters who relied in

good faith on election officials' guidance."                        Not only did WEC

argue its guidance was the law, it argued that following the

actual law instead of WEC's erroneous interpretations would be

unconstitutional.            In Trump v. Biden, the majority avoided the
constitutional issue, but it nonetheless adopted the thrust of

the    WEC's       argument    about     fairness     by   abusing     this     court's

equitable powers.            In contrast with its previous position, WEC

now     characterizes          its   memos     as     inert,    merely        providing

information to local officials who are free to ignore them as

they please.            WEC cannot have it both ways.          Either disregarding

these       documents      offends   the     constitution      or    they     are   mere


       Trump v. Evers was an original action raising the same
       6

arguments, which a majority of this court declined to hear just
days before Trump v. Biden.
                               9
                                                               No.   2022AP91.rgb


"thoughts" of executive-branch employees.             This court chose the

former in Trump, which means these documents must be properly

promulgated, with checks and balances.

    ¶133 With no convincing response to Trump, WEC primarily

argues the memos lack the force of law because they do not

require municipal clerks to establish ballot drop boxes.                     But

see Off. of the Special Couns., Second Interim Investigative

Report on the Apparatus & Procedures of the Wisconsin Elections

System    116   (Mar.     1,   2022)   ("Surprisingly,     many   clerks    have

expressed to the OSC that they are under the impression that WEC

guidance is binding, even when they believe such guidance (say,

on drop boxes) is unlawful.").           Nonetheless, these memos purport

to authorize drop boxes.          Under Trump, once a vote is placed in

a drop box in reliance on a WEC document that has not been

rescinded, it must be counted regardless of whether any statute

actually authorizes drop boxes.              At least during and after an

election, a majority of this court will not consider whether a

statute    authorizes      drop   boxes,     effectively     establishing    the
memos as the authorizing device.

    ¶134 As the Wisconsin voters accurately argue, "there are

different    kinds   of    laws——some    impose    duties,    others   prohibit

conduct, and still others authorize conduct.                 WEC's memos fall

into the latter category[.]"           Since the time of Sir Edward Coke,

"unlawful prerogative legislation" has included both legislation

constraining the public and the "alteration" of "legally binding

duties"     "more    generally,"       including    their     "relax[ation.]"
Philip Hamburger, Is Administrative Law Unlawful? 84 (2014).                  At

                                        10
                                                                  No.    2022AP91.rgb


a minimum, the Trump decision allowed WEC to relax legal duties.

Specifically, the Trump decision endorsed WEC's elimination of

duties prescribed by law by counting ballots unlawfully cast in

accordance with WEC's extra-legal directions.                     See Wis. Stat.

§ 6.84(2) ("Notwithstanding s. 5.01 (1), with respect to matters

relating to the absentee ballot process, ss. 6.86, 6.87 (3) to

(7) and 9.01 (1) (b) 2. and 4. shall be construed as mandatory.

Ballots cast in contravention of the procedures specified in

those   provisions    may   not    be    counted.         Ballots       counted    in

contravention of the procedures specified in those provisions

may not be included in the certified result of any election.").

To erase by executive fiat the legislature's duly enacted law is

no less an alteration of law merely because it authorizes the

unlawful   rather    than   prohibits        that   which    is    lawful.        See

generally Case of Proclamations, [1610] EWHC KB J22, (1611) 12

Co Rep 74, 75, 77 ER 1352 ("[T]he King cannot change any part of

the common law, nor create any offence by his proclamation,

which      was       not      an             offence        before,         without
Parliament. . . .     [T]he King by his proclamation of other ways

cannot change any part of the common law, or statute law, or the

customs of the realm[.]"      (citations omitted)).

    ¶135 WEC also misses another critical point.                         While the

memos may not require municipal clerks to set up ballot drop

boxes, if they do so, Memo two regulates their use with clear,

unambiguous, and mandatory language.                   For example, WEC says:

"Ballot drop boxes must be secured and locked at all times" and
"[c]hain of custody logs must be completed every time ballots

                                        11
                                                                          No.    2022AP91.rgb


are collected."7         The fact that these requirements attach only if

a    municipal     clerk    decides       to    set    up     drop    boxes       makes   no

difference.        Laws often take the form of "if/then" statements.

A person may choose not to drive, but if the person chooses to

drive, the person is bound to wear a seat belt by a statute with

the force of law.          Wis. Stat. § 347.48(2m)(b).

       ¶136 The two propositions resulting from the Trump decision

cannot both be true:

       1. Documents produced by WEC's staff——not the Wisconsin
          statutes——comprise "the rulebook" for elections; and

       2. WEC's memos are not administrative rules because they do
          not have the force of law.
No   other    agency's      guidance——or        even    its    properly         promulgated

rules,       for    that        matter——has       been        given       such      pseudo-

constitutional       force.         The    Trump       decision       glorified       WEC's

purported guidance with a supremacy over real law.                               This court

should overrule its erroneous holding in Trump, restoring WEC's

documents to their proper, and quite limited, role.

       ¶137 The way we described guidance documents in SEIU in
2020 simply cannot be reconciled with the                          Trump        decision of

2021.      In SEIU, we correctly concluded guidance documents "are

not law, they do not have the force or effect of law, and they

provide no authority for implementing standards or conditions."

393 Wis. 2d 38, ¶102 (Kelly, J., majority op.).                       "They impose no

obligations,       set     no    standards,       and       bind     no    one."          Id.

"Functionally, and as a matter of law, they are entirely inert.


       7   Emphasis added.

                                           12
                                                                          No.   2022AP91.rgb


That is to say, they represent nothing more than the knowledge

and    intentions      of     their    authors.          It     is    readily    apparent,

therefore, that the executive need not borrow any legislative

authority,     nor     seek     the    legislature's           permission,      to     create

guidance documents."           Id. (emphasis added).

       ¶138 Trump      transformed       purported        guidance       from    "entirely

inert"    to   imperviously           potent.       See        id.      Ironically,       the

legislature      enacted         pre-issuance        procedures           for     guidance

documents precisely because the nature of guidance documents is

often misunderstood.            "Guidance documents can have a practical

effect    similar        to     an     unpromulgated            rule."          Id.,     ¶142

(Roggensack,         C.J.,    concurring/dissenting).                    Lawmakers      have

"frequently      heard       from     constituents,           small    businesses      [and]

local government" about "how guidance documents have been abused

as a vehicle to actually change the law."                             Id., ¶143 (quoting

Floor Speech by Andre Jacque, Floor Session on 2017 Assembly

Bill      1072          (2017          Wis.        Act          369),       at          3:25,

https://wiseye.org/2018/12/05/assembly-floor-session-part-2-8/
(last visited June 25, 2020)).                  The Trump majority contradicted

the SEIU court's treatment of executive agency communications.

In    SEIU,    the    court     said,    "should         an     administrative         agency

employee treat a guidance document as a source of authority,

that employee would be making a mistake, not defining the nature

of a guidance document."                Id., ¶134 (Kelly, J., majority op.)

(emphasis added).           The court itself made a consequential mistake

by declaring WEC's guidance not only a source of authority, but
the supreme statement of election law.

                                              13
                                                                                No.   2022AP91.rgb


       ¶139 In his concurrence, Justice Brian Hagedorn attempts to

backtrack        from        the    majority       opinion       he    authored       in     Trump.

Whether         expressed          metaphorically          or    otherwise,           the     Trump

majority        not    only        labeled    WEC's       guidance       the    "rulebook"——it

treated it as such, elevating it over statutory law.                                   See supra

¶¶124–26.             This    concurrence          does    not        advance    a    new    legal

analysis;        the    dissent        in    Trump    explained         the     upshot      of   the

majority's treatment of WEC's pronouncements on the law, which

the majority never disavowed:                      "the majority commits grave error

by     according        WEC        guidance    the    force       of     law . . . .             How

astonishing that four justices of the Wisconsin Supreme Court

must       be   reminded       that    it     is    THE    LAW    that     constitutes           'the

rulebook'        for     any        election——not         WEC    guidance——and             election

officials are bound to follow the law, if we are to be governed

by the rule of law, and not of men."                             Trump, 394 Wis. 2d 629,

¶¶141, 147 (Rebecca Grassl Bradley, J., dissenting).                                  Regardless

of what WEC's pronouncements on the law are called, if this

court is going to allow them to control an election, they should
be promulgated as rules.                It was a "serious legal argument" then

and remains so now.                 The majority grievously injured the rule of

law in Trump, which the court should acknowledge and correct.8

       Justice Hagedorn now seems to minimize portions of his
       8

Trump opinion as dicta.     Justice Hagedorn's Concurrence, ¶202
("the court used the word 'rulebook' in a metaphor regarding
challenge flags in football.").    Our court does not recognize
the concept of dicta, however.      "Wisconsin does not consider
statements germane to a controversy as dicta."     Brandenburg v.
Briarwood Forestry Servs., LLC, 2014 WI 37, ¶66 n.2, 354
Wis. 2d 413, 447, 847 N.W.2d 395, 413 (citing Zarder v. Humana
Ins. Co., 2010 WI 35, ¶52 n.19, 324 Wis. 2d 325, 782
N.W.2d 682). Metaphors can be a powerful tool in legal writing,
but they should be used with care.
                                14
                                                                       No.    2022AP91.rgb


                                    III.   CONCLUSION

      ¶140 "In Wisconsin, we have a constitution, and it reigns

supreme in this state.              'By section 1 of article 4 the power of

the   state    to     deal    with    elections      except    as     limited    by    the

Constitution        is     vested    in    the     senate     and    assembly     to    be

exercised under the provisions of the Constitution; therefore

the power to prescribe the manner of conducting elections is

clearly within the province of the Legislature.'"                            Trump, 394

Wis. 2d 629,        ¶141      (Rebecca     Grassl     Bradley,       J.,     dissenting)

(quoting      State      v.   Kohler,      200    Wis. 518,     228    N.W. 895,       906

(1930)).      In contravention of the Wisconsin Constitution, the

majority's      decision       in    Trump       suppresses    the     power     of    the

people's representatives in a manner reminiscent of a scene from

William Shakespeare's Henry VI:

      Dick:         I have a suit unto your lordship.

      Cade:         Be it a lordship, thou shalt have it for that
                    word.

      Dick:         Only that the laws of England may come out of
                    your mouth.

      Holland: [to Smith] Mass, 'twill be sore law, then; for
               he was thrust in the mouth with a spear, and
               'tis not whole yet.

      Smith:        [to Holland] Nay, . . . it will be stinking
                    law for his breath stinks with eating toasted
                    cheese.

      Cade:         I have thought upon it, it shall be so. Away,
                    burn all the records of the realm: my mouth
                    shall be the parliament of England.

      Holland: [to himself] Then we are like to have biting
               statutes, unless his teeth be pulled out.

William Shakespeare, Henry VI, Part II, act. 4, sc. 7, ll. 3–16.
                               15
                                                                         No.      2022AP91.rgb


      ¶141 When the "mouth" of an employee at the WEC supplants

the   legislature      of       Wisconsin,         we    are    left   with       "sore"    or

"stinking" laws, irredeemably infected by their promulgation in

violation of the constitution by an executive branch agency, and

impervious     to    correction          by    our       constitutional           lawmakers.

"Bicameralism       and     presentment        are       the     crucible      bills       must

overcome to become law.                By design, it is much more difficult

than rule by dictatorship."              In re Amending Wis. Stat. §§ 48.299

& 938.299 Regulating the Use of Restraints on Child. in Juv.

Ct., 2022 WI 26, ¶55 n.11,              __ Wis. 2d __, __ N.W.2d __ (Rebecca

Grassl Bradley, J., dissenting).

      ¶142 A majority of this court permits Administrator Megan

Wolfe's unilateral declarations regarding election procedures to

have the force of law, subject only to judicial review (if the

court even bothers to take the case).                          "No one man should have

all that power."           Kanye West, Power (2010).                    "It is not the

province [or the prerogative] of a state executive official to

re-write the state's election code[.]"                     See Carson v. Simon, 978
F.3d 1051, 1060 (8th Cir. 2020) (cited sources omitted).                               WEC's

"rulebook" should be subject to formal rulemaking under ch. 227.

      ¶143 "The      Founders          designed          our     'republic        to   be    a

government of laws, and not of men . . . bound by fixed laws,

which   the   people       have    a    voice       in    making,      and    a    right     to

defend.'"     Trump,      394    Wis. 2d 629,           ¶149     (quoting     John     Adams,

Novanglus:      A History of the Dispute with America, from Its

Origin, in 1754, to the Present Time, in Revolutionary Writings
of John Adams (C. Bradley Thompson ed. 2000)).                               A majority of

                                              16
                                                            No.    2022AP91.rgb


this court defenestrated the people's ability to defend their

laws.   Trump    should     be   overruled   to   restore    the     people's

supremacy over their public servants.        I respectfully concur.

    ¶144 I am authorized to state that Chief Justice ANNETTE

KINGSLAND   ZIEGLER   and   Justice    PATIENCE   DRAKE   ROGGENSACK      join

this concurrence.




                                      17
                                                                                   No.   2022AP91.bh


       ¶145 BRIAN        HAGEDORN,          J.        (concurring).            The        principal

issue in this case involves the lawfulness of ballot drop boxes.

This case is not about the risk of fraudulent votes being cast

or   inspiring       confidence            in    elections.            This    is        not    about

ensuring     everyone         who   wants        to     vote    can,    nor        should       we    be

concerned      with      making       absentee          voting     more       convenient             and

secure.      Those are policy concerns, and where the law does not

speak, they are the business of the other branches, not the

judicial     branch.           This    case        is    about     applying         the        law    as

written; that's it.            To find out what the law is, we read it and

give the words of the statutes the meaning they had when they

were written.

       ¶146 The occasion for us to visit this question now is the

issuance     of    two    memos       by    the       Wisconsin    Elections             Commission

(WEC)   in    2020.           Those    memos          were     prepared       in    response          to

questions from local clerks administering elections.                                           In the

beginning stages of the COVID-19 pandemic, many wondered whether

the mail system would be able to return absentee ballots on
time.        The    memos      reflect          that     clerks    asked       for        guidance,

including     whether         ballot       drop    boxes       could    be     established            to

receive completed ballots.                      WEC said yes, and offered detailed

best    practices        on     security          and     logistics       and        other       such

administrative questions.                   The 2020 spring and fall elections

came and went; no significant legal challenges to the memos were

raised at the time.

       ¶147 This      lawsuit         was       filed     in    June    2021.            It     is     a
declaratory        judgment     action          under    Wis.     Stat.       § 227.40,         which

                                                  1
                                                                                No.      2022AP91.bh


authorizes       "judicial          review       of    the    validity     of        a    rule     or

guidance document" issued by a state agency.                             § 227.40(1).             The

focus is therefore on what the memos say, and whether their

prescriptions are consistent with the law.

       ¶148 The law says this:               absentee ballots can be mailed by

the elector or "delivered in person, to the municipal clerk."

Wis.    Stat.     § 6.87(4)(b)1.                 A    careful      study       of     the       text,

including    its       history,          along       with    the   supporting            statutory

context, reveals that unstaffed drop boxes for absentee ballot

return are not permitted.                 Rather, this statute specifies return

of absentee ballots through two and only two means:                                   mailing by

the voter to the municipal clerk, or personal delivery by the

voter to the municipal clerk.                         And personal delivery to the

clerk contemplates a person-to-person exchange between the voter

and the clerk or the clerk's authorized representative at either

the clerk's office or a designated alternate site.                                    Wis. Stat.

§§ 5.02(10),          6.855,       6.87(4)(b)1.,            6.88(1).       The        two       memos

advising    otherwise          therefore         conflict       with   the      law       and    are
properly void.

       ¶149 In        Part     II    of    this        concurrence,        I       address        the

important procedural questions before us regarding standing and

exhaustion       of    administrative            remedies.         While       I     agree      that

Teigen may bring this claim, I do so on different grounds than

those proffered by the majority/lead opinion.                              In Part III, I

provide     additional         insight       into       the     statutory           context      and

history     of    the        relevant      statutes          governing     where          and    how
absentee    ballots          may    be    returned.           Finally,     in       Part     IV,   I

                                                  2
                                                                      No.   2022AP91.bh


address    whether    WEC's       memos    in    this   case   are    unpromulgated

administrative rules.         I conclude they are not because they do

not have what the statute requires:                  the "force of law."           See

Wis. Stat. § 227.01(13).1

     ¶150 Before diving into the law, I offer two observations.

First, the election law statutes we are asked to consider are by

no means a model of clarity.              Many of the controlling provisions

were originally enacted over 100 years ago and have been layered

over with numerous amendments since.                      Reasonable minds might

read them differently.         Significant questions remain despite our

decision in this case, especially as absentee voting has become

increasingly common.          Although our adjudication of this case

will provide some assistance, the public is better served by

clear    statutes    than    by    clear       judicial    opinions    interpreting

unclear statutes.           The legislature and governor may wish to

consider resolving some of the open questions these statutes

present.

     ¶151 Second, some citizens will cheer this result; others
will lament.        But the people of Wisconsin must remember that

judicial decision-making and politics are different under our

constitutional order.             Our obligation is to follow the law,

which may mean the policy result is undesirable or unpopular.

Even so, we must follow the law anyway.                        To the extent the

citizens of Wisconsin wish the law were different, the main




     1 I join ¶¶4-10, 12-13, 52-63, 73-85 of the majority/lead
opinion.

                                           3
                                                                       No.    2022AP91.bh


remedy      is   to    vote   and    persuade      elected    officials        to   enact

different laws.         This is the hard work of democracy.



                                     I.   BACKGROUND

       ¶152 Weeks before Wisconsin voters went to the polls in

April 2020, the COVID-19 pandemic upended much of the world.

Election administration was no exception.                    Due to the risk posed

by    the    virus,     exponentially       more    voters     opted    to     vote     by

absentee     ballot.          Complicating      things   further,       the    pandemic

strained the United States Postal Service, causing fear that it

would not be able to deliver absentee ballots on a timely basis.

Faced with these constraints, local election officials reached

out to WEC for guidance on how they could ensure all absentee

ballots would be received in time to be counted.                      In response to

these questions, WEC issued a memo on March 31, 2020, entitled,

"FAQs:      Absentee Ballot Return Options:                  USPS Coordination and

Drop Boxes."          The memo advised in relevant part that "drop boxes

can   be    used      for   voters   to   return    ballots     but    clerks       should
ensure they are secure."              It also noted its view that a "family

member or another person may also return the ballot on behalf of

the voter."        The April election proceeded without apparent legal

controversy over these matters.

       ¶153 As preparations began for the November 2020 election,

WEC    issued      another     memo.       Dated    August     19,     2020,    it     was

entitled, "Absentee Ballot Drop Box Information."                       The document

was "intended to provide information and guidance on drop box



                                            4
                                                              No.   2022AP91.bh


options for secure absentee ballot return for voters."               The memo

explained:

    A ballot drop box provides a secure and convenient
    means for voters to return their by mail absentee
    ballot.   A drop box is a secure, locked structure
    operated by local election officials.       Voters may
    deposit their ballot in a drop box at any time after
    they receive it in the mail up to the time of the last
    ballot collection Election Day. Ballot drop boxes can
    be staffed or unstaffed, temporary or permanent.
    ¶154 In June 2021, Waukesha County voters Richard Teigen

and Richard Thom (collectively "Teigen") sued WEC "seeking a
declaratory judgment regarding the proper construction of state

statutes that set forth the legal methods for Wisconsin voters

to cast absentee ballots."        In his complaint, Teigen contended:

"The March 2020 and August 2020 Memos are invalid because they

exceed the statutory authority of WEC and because they were

promulgated   without     compliance    with   statutory       procedures."

Several parties intervened to defend the memos, including the

Democratic Senatorial Campaign Committee (DSCC) and Disability

Rights Wisconsin, Wisconsin Faith Voices for Justice, and the

League of Women Voters for Wisconsin (collectively "DRW").

    ¶155 Teigen   moved    for    summary   judgment,   and    the    circuit

court granted his motion.        The circuit court declared the memos

invalid because they conflicted with three principles it drew

from the statutes:      (1) "an elector must personally mail or

deliver his or her own absentee ballot, except where the law

explicitly authorizes an agent to act on an elector's behalf";

(2) the only ways to cast an absentee ballot under Wis. Stat.
§ 6.87(4)(b)1.   "are   for   the   elector    to   place     the    envelope

                                    5
                                                                        No.    2022AP91.bh


containing the ballot in the mail or for the elector to deliver

the ballot in person to the municipal clerk"; and (3) the use of

drop boxes "is not permitted under Wisconsin law unless the drop

box is staffed by the clerk and located at the office of the

clerk or a properly designated alternate site under Wis. Stat.

§ 6.855."     The    circuit      court    also       held    that    the     memos   were

unpromulgated       administrative        rules,        and     therefore       invalid.

Finally,     the     court       enjoined       WEC      from        issuing     further

interpretations that conflict with Wisconsin law and ordered WEC

to withdraw the two memos.

      ¶156 After the circuit court's ruling, WEC, DRW, and DSCC

appealed to the court of appeals.                Teigen petitioned this court

for bypass.      We granted Teigen's petition and received briefing

on three issues:          (1) whether Teigen's case is procedurally

proper, (2) whether WEC's memos are inconsistent with Wisconsin

election    law,    and   (3)    whether       WEC's    memos    are       unpromulgated

administrative rules.


                           II.    PROCEDURAL ISSUES

      ¶157 The       intervening      parties           raise        two      procedural

challenges they contend forbid Teigen from bringing this suit.

DSCC asserts Teigen lacks standing to seek declaratory relief.

And   DRW   argues    Teigen's     claim       must    be     dismissed       because   he

failed to exhaust the available administrative remedies.                              Both

challenges fall short.




                                           6
                                                                              No.    2022AP91.bh


                                      A.   Standing

         ¶158 Teigen      seeks      declaratory      relief          under     Wis.       Stat.

§ 227.40.        That statute permits "judicial review of the validity

of   a    rule    or    guidance      document"      issued      by    a    state      agency.

§ 227.40(1).           Under such review, the court "shall declare" a

rule      or      guidance      document         invalid      if       it      violates       a

constitutional           provision,        exceeds     the       agency's            statutory

authority, or was not issued in compliance with the relevant

statutory procedures.              § 227.40(4)(a).

         ¶159 Chapter 227's broad right to declaratory relief is not

without limits.           In particular, the statute requires that the

challenged rule or guidance document have some practical and

adverse effect on the party seeking relief:

         The court shall render a declaratory judgment in the
         action only when it appears from the complaint and the
         supporting evidence that the rule or guidance document
         or its threatened application interferes with or
         impairs, or threatens to interfere with or impair, the
         legal rights and privileges of the plaintiff.
Wis.      Stat.     § 227.40(1).            In     legal      parlance,             this   harm

requirement is called standing.

         ¶160 Standing is the foundational principle that those who

seek to invoke the court's power to remedy a wrong must face a

harm which can be remedied by the exercise of judicial power.

Krier      v.    Vilione,      2009      WI 45,    ¶20,      317       Wis. 2d 288,          766

N.W.2d 517.            Some   of    my   colleagues       have     begun       to     describe

standing in far looser terms.               It is a really nice thing to have

in a case, they seem to say, but not important at the end of the
day.      I disagree.         We have said standing is not jurisdictional


                                             7
                                                                             No.   2022AP91.bh


in the same sense as in federal courts and that its parameters

are a matter of sound judicial policy.                         But as Justice Prosser

put it, "Judicial policy is not, and has not been, carte blanche

for the courts of Wisconsin to weigh in on issues whenever the

respective members of the bench find it desirable."                                    Foley-

Ciccantelli v. Bishop's Grove Condo. Ass'n, Inc., 2011 WI 36,

¶131, 333 Wis. 2d 402, 797 N.W.2d 789 (Prosser, J., concurring).

The     judiciary     does    not    serve        as    a      roving     legal      advisor,

answering any questions about the law that may arise.                              The power

we have is "judicial."             Wis. Const. art. VII, § 2.                  The judicial

power is the power decide disputes between parties about the law

where there is harm to a party that can be remedied through the

judicial process.            Gabler v. Crime Victims Rights Bd., 2017

WI 67, ¶37, 376 Wis. 2d 147, 897 N.W.2d 384.                           In this sense, the

judicial policy buttressing our standing doctrine must stem from

our constitutional role.              Standing is not a historical relic

that should be dispensed with in an age of judicial supremacy.

It serves as a vital check on unbounded judicial power.                                     A
judiciary    that      understands         its    limited         and    modest      role   in

constitutional        governance      will       take    it    seriously.           Doing   so

brings our judgment to bear when necessary to resolve legal

disputes between parties, but allows many legal debates to take

place    where   the    constitution         places      them:          in   the    court   of

public     opinion     and    by     and     between        the    other       branches     of

government.

      ¶161 It    is    also    important         to     give    careful      attention      to
standing     because     the       legislature          has,      in    many       instances,

                                             8
                                                                              No.     2022AP91.bh


prescribed the ground rules for judicial review.                                 The rule of

law requires that we pay heed to the procedural law enacted by

the    legislature         no    less   than       other       laws.        Wisconsin       Stat.

§ 227.40(1)        is     one    such    statute         that       imposes      a    statutory

standing requirement.               Ordinarily and at common law, citizens

could not simply request and obtain a judicial declaration of

what the law is in a given scenario.                             Miller v. Currie, 208

Wis. 199, 203, 242 N.W. 570 (1932) ("Declaratory relief is a

creation of the statute and was unknown to the common law.").

Section 227.40(1) permits a declaration of rights, but only when

a    "rule    or    guidance      document         or    its    threatened           application

interferes with or impairs, or threatens to interfere with or

impair, the legal rights and privileges of the plaintiff."

       ¶162 Thus,         the    question     is    whether         WEC's    memos        harm    or

threaten harm to any of Teigen's "legal rights and privileges."

Teigen       proffers      two     legal      rights       which        he    contends           are

implicated by the memos:                his right as a taxpayer to challenge

unlawful expenditures, and his right as a voter to have election
officials comply with election laws.

       ¶163 We have held that taxpayers have a legal right "to

contest governmental actions leading to an illegal expenditure

of    taxpayer      funds."        Fabick     v.    Evers,       2021     WI 28,       ¶10,      396

Wis. 2d 231, 956 N.W.2d 856.                  Teigen maintains he has taxpayer

standing because tax dollars supported distribution of the memos

and    the    salaries      of    WEC   staff      who     prepared       them.           Taxpayer

standing,      however,          does   not     extend         as      broadly       as     Teigen
suggests.          This    argument, if accepted, would mark a radical

                                               9
                                                         No.   2022AP91.bh


departure   in   the   law.   It   would   mean   any   taxpayer   could

challenge almost any government action——as long as a government

employee devoted some time and attention to the matter.            Since

that is nearly always true, this would practically eliminate

standing as a consideration in most challenges to government

action.     It is true that the functional distance between an

illegal government expenditure and staff time spent drafting a

legally erroneous memo may be fuzzy, but it is meaningful and

clear from our cases.2    We have never described taxpayer standing

as broadly as Teigen asserts, and we should not grant Teigen's

entreaty now.

     ¶164 Teigen's second argument, however, is more compelling.

Teigen argues that Wis. Stat. § 5.06 gives voters like him a




     2 Our taxpayer standing cases have always involved an
alleged illegal expenditure distinct from staff time. See Hart
v. Ament, 176 Wis. 2d 694, 698-99, 500 N.W.2d 312 (1993)
(challenging the transfer of management of a county museum);
Tooley v. O'Connell, 77 Wis. 2d 422, 439, 253 N.W.2d 335 (1977)
(challenging the constitutionality of a taxing provision); Buse
v.   Smith,   74    Wis. 2d 550,   563,    247    N.W.2d 141   (1976)
(challenging a negative-aid provision); Thompson v. Kenosha
County,   64    Wis. 2d 673,   679-80,    221    N.W.2d 845    (1974)
(challenging the adoption of a countywide assessor system); S.D.
Realty Co. v. Sewerage Comm'n of City of Milwaukee, 15
Wis. 2d 15,    21-22,    112    N.W.2d 177     (1961)    (challenging
construction of a tunnel); Federal Paving Corp. v. Prudisch, 235
Wis. 527,   538,   293   N.W. 156   (1940)    (challenging   a   city
resolution directing that payment be made to a paving
contractor); Chippewa Bridge Co. v. City of Durand, 122 Wis. 85,
107-08, 99 N.W. 603 (1904) (challenging building of a bridge);
J.F. Ahern Co. v. Wis. State Bldg. Comm'n, 114 Wis. 2d 69, 84,
336    N.W.2d 679     (Ct.    App.     1983)     (challenging     the
constitutionality of a statue resulting in public expenditures).

                                   10
                                                              No.    2022AP91.bh


statutory right to have local election officials in the area

where he lives comply with election laws.3            That statute says:

      Whenever any elector of a jurisdiction or district
      served by an election official believes that a
      decision or action of the official or the failure of
      the official to act with respect to any matter
      concerning . . . election administration or conduct of
      elections is contrary to law . . . the elector may
      file a written sworn complaint with [WEC] requesting
      that the official be required to conform his or her
      conduct to the law, be restrained from taking any
      action inconsistent with the law or be required to
      correct any action or decision inconsistent with the
      law or any abuse of the discretion vested in him or
      her by law.
§ 5.06(1).         According   to   this   statute,     if   local    election

officials in the area where a voter lives violate election laws,

the   voter   is   empowered   to   have   that   conduct    abated.4      This

establishes not only a process to compel compliance with the

law, but also a legal right held by the voter to have their

local election officials follow the law.5              Other provisions of

Chapter 5 work in similar ways.6

      3The majority/lead opinion complains Wis. Stat. § 5.06 is
not in the petitioner's complaint. But it is in their briefing,
which is usually where we look for legal arguments.    This was
unquestionably an argument Teigen raised.
      4Additional recourse to a court is available if WEC does
not take action on the voter's complaint.       See Wis. Stat.
§ 5.06(2).
      5The majority/lead opinion misses this distinction, stating
that this legal right may only be vindicated by following the
procedures set forth in Wis. Stat. § 5.06.        But Wis. Stat.
§ 227.40 provides an additional avenue to vindicate rights
conferred   in   other   statutes——including   § 5.06——that   are
threatened by unlawful guidance documents and rules.
      6See, e.g., Wis. Stat. § 5.08 (empowering voters who
believe "that an election official has failed or is failing to
                              11
                                                                      No.   2022AP91.bh


       ¶165 Returning to the standing question here, Wis. Stat.

§ 227.40(1)     first    requires   the       challenge    be    to    a    "rule    or

guidance document."        Teigen challenges two memos issued by WEC

which all agree are either guidance documents or rules.                             The

statute then inquires whether the memos or their "threatened

application     interfere[]    with      or    impair[],    or    threaten[]         to

interfere with or impair, the legal rights and privileges of the

plaintiff."      § 227.40(1).       As I have explained, Teigen has a

legal   right    protected    by    Wis.      Stat.   § 5.06     to     have    local

election officials in his area comply with the law.                         The only

question,   then,   is    whether     the     memos   at   least       threaten     to

interfere with or impair Teigen's right to have local election

officials comply with the law.           I conclude they do.

       ¶166 The two memos challenged in this case provide local

election    officials     advice    on     absentee   ballot      return——advice

Teigen contends is unlawful.             Regardless of whether the memos

are themselves binding on local election officials (a question

explored further below), they no doubt carry persuasive force
with    those   administering       elections.         Many      local       election

officials will follow advice offered by WEC, even when that

advice is not legally binding.             Indeed, the record in this case


comply with any law regulating the conduct of elections or
election campaigns" to petition the district attorney with
jurisdiction to prosecute the election official's failure); Wis.
Stat. § 5.061 (directing voters to file a complaint if they
observe a violation of the Help America Vote Act in a national
election); Wis. Stat. § 5.081 (authorizing voters to contest
perceived violations of § 2 of the Voting Rights Act by
petitioning the attorney general, who then is directed to bring
a lawsuit on the voters' behalf).

                                         12
                                                                 No.   2022AP91.bh


reveals that many local election officials employed drop boxes

consistent with WEC's advice after the memos issued.                     If that

advice is contrary to law, it stands to reason that many local

election officials, including those in Teigen's area, are likely

to rely on and implement erroneous advice.                Applying the plain

terms of Wis. Stat. § 227.40(1), the memos Teigen challenges at

the very least threaten to interfere with or impair his right to

have local election officials comply with the law.                     In other

words, unlawful WEC guidance can           threaten harm to the legal

rights and privileges Wis. Stat. § 5.06 provides to voters like

Teigen.     In this case, the question is whether WEC issued an

allegedly   unlawful     rule   or   guidance    document    that      makes   it

likely local election officials will not follow election laws.

And on that question, Teigen has sufficiently alleged standing

for purposes of § 227.40(1).7

     ¶167 The    majority/lead        opinion        concludes    Teigen       has

standing, but for a different reason.           It says Teigen alleged an

injury to his constitutional right to vote as recognized in Wis.
Stat. § 6.84(1).       Majority/lead op., ¶21.         That subsection is a

statement of legislative policy.              It provides in part, "The

legislature finds that voting is a constitutional right, the

vigorous    exercise    of   which   should     be    strongly    encouraged."


     7 Significantly, the challenge to Teigen's standing in this
case was brought by one of the intervenors, DSCC.       WEC——the
agency that issued the challenged guidance——expressly declined
to join DSCC's standing challenge, even when questioned about
the challenge at oral argument.     If there is a clear bar to
voters challenging allegedly unlawful WEC guidance, WEC itself
did not think it worth raising.

                                      13
                                                                                  No.   2022AP91.bh


§ 6.84(1).            This     statute      acknowledges          the        right        to    vote

protected        in      Article     III,      Section        1        of    the        Wisconsin

Constitution:           "Every United States citizen age 18 or older who

is   a       resident    of   an    election      district        in    this        state       is   a

qualified elector of that district."                    The majority/lead does not

explain why the text of § 6.84(1)——or Article III, Section 1 for

that matter——should be read to encompass a right for a voter to

challenge any and all election practices.                               Section 6.84 sets

forth rules of construction in a subchapter governing absentee

voting.        Yet the majority/lead opinion suggests it creates broad

voter        standing    against     any    election     official            or     WEC    by    any

elector for nearly any purported violation of any election law.8

Without        tethering      the    analysis      to    an       on-point          text,       this

analysis is unpersuasive and does not garner the support of four

members of this court.



                                     B.    Exhaustion

         ¶168 One       procedural    matter      remains.             DRW    argues           Teigen
failed to exhaust his administrative remedies because he did not

first         challenge       the    guidance      under          Wis.       Stat.         § 5.06.

Specifically, DRW points to subsec. (2) of that statute, which

says:         "No person who is authorized to file a complaint under

       The majority/lead opinion does not disagree with this
         8

characterization of the import of its argument. But it wrongly
suggests my analysis under Wis. Stat. § 5.06 does the same. My
standing analysis applies only to challenges under Wis. Stat.
§ 227.40(1) to WEC rules and guidance documents when that
guidance threatens to cause local election officials to behave
illegally——a legal right protected by § 5.06. The majority/lead
opinion brings heat, but little light, to the analysis.

                                             14
                                                                       No.   2022AP91.bh


[this   section] . . . may         commence       an    action    or   proceeding     to

test the validity of any decision, action or failure to act on

the part of any election official . . . without first filing a

complaint under [this section.]"               § 5.06(2).        DRW also relies on

Wis. Stat. § 5.05(2m), which says WEC's "power to initiate civil

actions . . . for the enforcement of chs. 5 to 10 or 12 shall be

the exclusive remedy for alleged civil violations of chs. 5 to

10 or 12."       § 5.05(2m)(k).

       ¶169 DRW        makes     reasonable       arguments        supporting        the

proposition that these statutes apply to claimed failures of WEC

as well.     But on balance, I conclude that these statutes do not

apply here.        Wisconsin Stat. § 5.06 gives WEC an adjudicatory

role when an "election official" violates the law.                      An "election

official" in the elections statutes is "an individual who is

charged with any duties relating to the conduct of an election."

Wis.    Stat.    § 5.02(4e).        However,       WEC    is     separately    defined

immediately following this as "the elections commission."                           Wis.

Stat. § 5.025.         WEC's powers and duties are outlined in § 5.05
and    include    a    direction    to    "investigate         violations     of   laws

administered      by    the    commission"     and      "prosecute     alleged     civil

violations of those laws."           § 5.05(2m)(a).            Similarly, § 5.06(4)

authorizes       WEC    to     "investigate       and    determine      whether     any

election   official . . . has            failed    to    comply     with     the   law."

With respect to both §§ 5.05(2m) and 5.06, DRW's reading would

mean WEC is directed to investigate and prosecute itself, which

makes little sense.            That, along with the statutory distinction
between an "election official" and the "commission" lead me to

                                          15
                                                                       No.   2022AP91.bh


conclude the better reading is that the § 5.06 complaint process

does not apply to complaints against acts of WEC as a body.9

       ¶170 In addition,           Wis. Stat.     § 227.40(1) expressly opens

the courthouse doors to those challenging administrative rules

or guidance documents:             "A declaratory judgment may be rendered

whether or not the plaintiff has first requested the agency to

pass       upon   the   validity    of   the    rule   or   guidance    document     in

question."         This seems to carve out a particular kind of legal

claim——a challenge to rules and guidance documents——and relieves

the petitioner of pleading one's case with the agency first.10

Applying this as written, and in the absence of other contrary

arguments, I conclude Teigen was not required to take his case

to WEC before seeking judicial relief under § 227.40(1).                          Thus,

Teigen has not failed to exhaust his administrative remedies

before bringing this claim.              I therefore proceed to the merits.



                        III.   BALLOT DELIVERY & DROP BOXES

       ¶171 In the two memos at issue here, WEC advised clerks
that absentee voters could cast their ballots via staffed or

unstaffed drop boxes, that drop boxes may be placed at clerk's


       See also Note, Wis. Admin. Code ch. EL 20 (June 2016)
       9

(referring to "complaints alleging a violation of election laws
by a local election official under s. 5.06, Wis. Stat."
(emphasis added)).

        The availability of relief under Wis. Stat. § 227.40(1)
       10

also means the State has waived its sovereign immunity from this
type of claim——i.e., it has consented to suits of this type.
See Wis. Const. art. IV, § 27; Lister v. Bd. of Regents of Univ.
Wis.   Sys.,   72  Wis. 2d 282,   291,   240  N.W.2d 610   (1976)
(explaining "the state cannot be sued without its consent").

                                           16
                                                         No.    2022AP91.bh


office or elsewhere, and that individuals other than the voter

may deliver the voter's absentee ballot to the clerk.               These

three   positions    are    inconsistent   with   Wisconsin's    election

statutes.     The law requires that to return an absentee ballot in

person, voters must personally deliver their ballot to the clerk

or the clerk's authorized representative at either the clerk's

office or a designated alternate site.        Wis. Stat. §§ 5.02(10),

6.855, 6.87(4)(b)1., 6.88(1).      Because WEC's memos conflict with

these statutory directives, they are invalid.



                       A.    Statutory Framework

    ¶172 Our interpretive task centers on three statutes that

together provide the framework for how absentee ballots may be

returned and how clerks are to receive them.

    ¶173 The first one, Wis. Stat. § 6.87(4)(b)1., details how

an absentee voter should complete a ballot, and then directs how

it should be returned:        "The envelope shall be mailed by the

elector, or delivered in person, to the municipal clerk issuing
the ballot or ballots."         § 6.87(4)(b)1.     A "municipal clerk"

includes "authorized representatives" of the clerk.            Wis. Stat.

§ 5.02(10).

    ¶174 Wisconsin Stat. § 6.87(4)(b)1. was originally enacted

as part of Wisconsin's earliest comprehensive absentee voting

law in 1915.     § 1, ch. 461, Laws of 1915.      Regarding return of a

ballot, the law provided:         "Said envelope shall be mailed by

such voter, by registered mail, postage prepaid, to the officer
issuing the ballot, or if more convenient it may be delivered in

                                    17
                                                                            No.    2022AP91.bh


person."        Id.     This wording, plainly read, suggests both the

mailing and the delivery must be done by the voter, and directed

to the ballot-issuing officer.

       ¶175 When we construe statutes, we must read the words to

mean what they were understood to mean at the time they were

enacted, lest we find ourselves rewriting the law.                           Fortunately,

we have clear evidence of how this language was originally read.

Less than a year after enactment, the attorney general opined on

the precise interpretive question before us today:                                "'Delivery

in   person'     must    mean    handed    directly        by    an    elector       to     the

officer; it means manual transmission by the one to the other."

5 Wis. Op. Att'y Gen. 591, 593 (1916).                     When enacted, the text

we are considering today was understood to require a person-to-

person interaction between the voter and the clerk.                           So far as I

can tell, this reading went unchallenged for 40 years.

       ¶176 In    1955,     this    court      had    occasion         to    examine        the

statute    in    an   election     dispute.          In   Sommerfeld         v.     Board    of

Canvassers of the City of St. Francis, 18 absentee ballots were
returned to the clerk by a third person, and not by the voter.

269 Wis. 299, 300-01, 69 N.W.2d 235 (1955), abrogated in part by

Wis.   Stat.     § 6.84(2).        The    question        in    that    case       concerned

whether those ballots should be counted.                   Id. at 300.             All seven

justices took it as a given that the law had been violated; the

statute    required      delivery    from      the    voter      to    the        clerk,    not

through a third person.             Id. at 301; id. at 304-05 (Gehl, J.,

dissenting).          The   four-justice        majority,        however,          concluded
those votes should nonetheless be counted because the statute,

                                          18
                                                                         No.    2022AP91.bh


though    violated,      was    directory,       not    mandatory.            Id. at    304.

Although legally binding, failure to comply with a directory

statute may not produce the same consequence as a failure to

comply    with   a    mandatory        statute.         See    State     v.    Rosen,     72

Wis. 2d 200,      207,     240        N.W.2d 168       (1976).         The     Sommerfeld

majority      concluded        that     construing       the     in-person       delivery

requirement as mandatory for votes to count could disenfranchise

some disabled voters——a result it did not think the legislature

meant    to   produce.         269    Wis. at    303-04.         Speaking       for    three

justices, Justice Gehl wrote in dissent that "in person" means

"[b]y one's self; with bodily presence," quoting a dictionary.

Id. at 304 (Gehl, J., dissenting).                      Voting by agent was not

permitted by this statute, the dissent explained, and votes cast

out of compliance with the law should not be counted.                                 Id. at

305 (Gehl, J., dissenting).               Sommerfeld's holding that the in-

person     delivery      requirement        is     directory       has        since    been

abrogated.       Section 6.84(2) now provides that the requirement

"shall be construed as mandatory."                      What remains is what no
justice doubted——that the "in person" delivery requirement means

personal delivery, in the flesh, by the voter, to the municipal

clerk.

    ¶177 The legislature has instructed that a "revised statute

is to be understood in the same sense as the original unless the

change in language indicates a different meaning so clearly as

to preclude judicial construction."                     Wis. Stat. § 990.001(7).

There have been three significant iterations of the in-person
delivery requirement; none convey a clear change in meaning from

                                           19
                                                                            No.    2022AP91.bh


the    original.11            No    statutory     amendments,      cases,    or     Attorney

General opinions since give cause to reconsider the long-held

view        that   Wis.        Stat.      § 6.87(4)(b)1.'s         delivery        provision

requires a person-to-person interaction between the voter and

the clerk.

       ¶178 WEC         and    DRW      counter      that   because   the     statute      is

written in the passive voice, the actor is indeterminate.                              While

that can be true at times, it is not the case here.                                Wisconsin

Stat. § 6.87(4)(b)1. is not agnostic as to the actor.                                It must

be the voter who delivers the ballot.                       The history confirms this

plain reading.           WEC also argues that delivery in person does not

foreclose delivery by an agent.                        But statutory history shows

this is incorrect as well.                    In the same comprehensive 1915 law,

just two sections after the in-person-delivery requirement, the

law    speaks      of    delivery        of    ballots      from   clerks    to     election

inspectors "in person or by duly deputized agent."                                Wis. Stat.

§ 44m——8       (1915).             At   the   very    least,   this   shows        that   the

legislature knew how to allow delivery by agent, but it chose
not to provide for that form of delivery when it enacted this


       11   The three versions are as follows:

      1915:   "Said envelope shall be mailed by such voter, by
       registered mail, postage prepaid, to the officer issuing
       the ballot, or if more convenient it may be delivered in
       person." Wis. Stat. § 44m——6 (1915).
      1965:    "The envelope shall be mailed by the elector,
       postage prepaid, or delivered in person, to the municipal
       clerk issuing the ballot." Wis. Stat. § 6.87(4) (1967-68).
      Present: "The envelope shall be mailed by the elector, or
       delivered in person, to the municipal clerk issuing the
       ballot or ballots." Wis. Stat. § 6.87(4)(b)1.

                                                20
                                                                          No.   2022AP91.bh


law.        Our   decision   in    Sommerfeld     is    in    accord.           I   see   no

evidence      supporting     a    different   reading        in    the    current     text

either.12

       ¶179 In the end, there are two ways to return an absentee

ballot under Wis. Stat. § 6.87(4)(b)1.                  A ballot may be "mailed

by the elector," or the voter may deliver it "in person" to the

clerk that issued it.            § 6.87(4)(b)1.        The elector is required——

the statute uses the word "shall"——to utilize one of these two

options.      This contemplates an in-person interaction between the

voter       and   either     the     municipal    clerk           or     an     authorized

representative of the clerk.

       ¶180 We turn next to two statutes that inform where clerks

may     receive     absentee       ballots.      Wisconsin             Stat.    § 6.88(1)

prescribes what happens after an absentee ballot is received by

the clerk:

       When an absentee ballot arrives at the office of the
       municipal clerk, or at an alternate site under s.
       6.855, if applicable, the clerk shall enclose it,
       unopened, in a carrier envelope which shall be
       securely sealed and endorsed with the name and
       official title of the clerk, and [a statement


       The dissent suggests that the use of the phrase "ballot
       12

or ballots" means that one voter may return other voters'
ballots.   Dissent, ¶240 n.14.   This phrasing, however, appears
to be holdover from an earlier time when a single voter would
cast separate ballots for separate races. The original absentee
voting law enacted in 1915 routinely discussed a single voter
receiving and casting multiple ballots. See Wis. Stat. § 44m—4
(1915) (providing that the municipal clerk "shall deliver said
ballot or ballots to the applicant personally"); Wis. Stat.
§ 44m—6 (1915) (directing the voter to "mark such ballot or
ballots" and that "such ballot or ballots shall then in the
presence of such officer be folded by such voter so that each
ballot will be separate and so as to conceal the marking").

                                         21
                                                                     No.    2022AP91.bh

       regarding the contents of the envelope]. . . .   The
       clerk shall keep the ballot in the clerk's office or
       at the alternate site, if applicable until delivered
       [to the appropriate election officials].
This statute       ensures a strict chain of custody for ballots.

Once a ballot is delivered by the voter, the clerk must take

steps to secure it until the time comes to deliver it to the

appropriate election officials.                The next subsection, § 6.88(2),

provides detailed instructions regarding the secure transfer of

ballots from clerks to the proper election officials, ensuring

there is no opportunity to tamper with the ballots.                          Although

neither Wis. Stat. § 6.87(4)(b)1. nor § 6.88(1) expressly state

where the voter may deliver his or her ballot, reading the two

sections together suggests that delivery must occur either at

the clerk's office or an alternate site, if applicable.                           Given

the detailed ballot custody regulations once the ballot arrives

at the clerk's office or an alternate site, legislative silence

with     respect    to    ballots     delivered         anywhere    else     strongly

indicates delivery is not permitted anywhere else.                        See Alberte

v.     Anew    Health     Care    Servs.,       Inc.,    2000    WI 7,     ¶17,     232
Wis. 2d 587, 605 N.W.2d 515 (noting that statutory silence "is

strong        evidence"    that     the     legislature         "simply     did     not

contemplate" a particular option).

       ¶181 Finally,       we     consider      Wis.     Stat.     § 6.855,       which

authorizes         the     aforementioned          "alternate        sites"——i.e.,

designated locations besides the clerk's office where elections

may be administered.         It provides:

       The governing body of a municipality may elect to
       designate a site other than the office of the
       municipal clerk or board of election commissioners as
                                          22
                                                             No.   2022AP91.bh

     the location from which electors of the municipality
     may request and vote absentee ballots and to which
     voted absentee ballots shall be returned by electors
     for any election. . . .    If the governing body of a
     municipality makes an election under this section, no
     function related to voting and return of absentee
     ballots that is to be conducted at the alternate site
     may be conducted in the office of the municipal clerk
     or board of election commissioners.
§ 6.855(1).13         The   strict   regulation    of     alternate     sites

reinforces the interpretation that ballots must be returned to

either the clerk's office or a designated alternate site.                Just

as the statutes are not agnostic about who delivers ballots, a

holistic reading indicates they are not agnostic about where

those ballots are delivered either.          Ballot custody is carefully

regulated at both clerks' offices and at alternate sites.                 The

absence   of    any   careful   regulation    governing    ballot     custody

elsewhere leads me to conclude that clerks may not take custody

of ballots at other locations unless otherwise specified.14

     13Governing bodies "may designate more than one alternate
site." Wis. Stat. § 6.855(5).
     14In Trump v. Biden, among other issues, we were asked
whether ballots delivered to certified election inspectors at
temporary events in Madison parks were valid. 2020 WI 91, ¶¶9,
19-21, 394 Wis. 2d 629, 951 N.W.2d 568.     The court concluded
this claim was barred by the doctrine of laches and rejected it
on that basis.    Id., ¶¶10, 29-31.    I authored a concurrence
offering a preliminary review of the merits of the three claims
rejected on the basis of laches, while recognizing that a
"comprehensive analysis is not possible or appropriate in light
of the abbreviated nature of this review and the limited factual
record" in that case.     Id., ¶36 (Hagedorn, J., concurring).
Regarding the so-called "Democracy at the Park" events, I
concluded those events were lawful "based on the record before
the court and the arguments presented." Id., ¶57 (Hagedorn, J.,
concurring).   With the benefit of more comprehensive briefing
and careful study, I now conclude that the better reading of the
statutory scheme is that ballots may only be returned to the
clerk's office or a designated alternate site.     To be clear,
                               23
                                                                         No.   2022AP91.bh


       ¶182 The respondents argue that the directive to deliver

ballots "to the municipal clerk" in Wis. Stat. § 6.87(4)(b)1.

does    not      restrict   how    the    municipal      clerk     may     receive     the

ballots.         If the municipal clerk wishes to receive the ballots

in a drop box, the argument goes, that is sufficient.                          Moreover,

other statutes speak of delivery to the office of the municipal

clerk, and this one does not.              This is perhaps the best argument

in the respondents' favor, but it is unpersuasive given the

additional statutes that give great care to ballot security and

custody.          While     § 6.87(4)(b)1.        says     how    ballots       must       be

delivered and by whom, Wis. Stat. §§ 6.88(1) and 6.855(1) are

best read as limiting and defining where these ballots must be

delivered.        Section 6.87(4)(b)1. requires in-person delivery by

the voter to the municipal clerk.                  And §§ 6.88(1) and 6.855(1)

specify where the municipal clerk can receive those ballots.15

       ¶183 Read together, these statutes direct that when voters

choose      to    return    an    absentee      ballot   in      person,       they    must

personally deliver their ballot to the clerk or the clerk's
authorized        representative     at    either    the    clerk's      office       or   a

designated alternate site.                With this interpretation in hand,

the next task is to hold WEC's memos up against the statutes.

this conclusion would not have changed the court's decision in
Trump.

       As previously noted, these statutes are far from obvious.
       15

While I conclude WEC's interpretation is incorrect, reasonable
arguments can be made otherwise, especially with respect to the
locations where ballots may be received. This lack of precision
and certainty should serve as a call for our political branches
to give clearer guidance to voters and those they have asked to
administer elections.

                                           24
                                                                                No.    2022AP91.bh


                                  B.     Application

     ¶184 Teigen focuses his challenge to the March 2020 memo on

the following sentence:            "A family member or another person may

also return the ballot on behalf of the voter."                             Teigen argues,

correctly,       that     this    advice       was     contrary            to     Wis.     Stat.

§ 6.87(4)(b)1.          WEC's interpretation would permit an agent of

the voter to return a ballot on the voter's behalf, contrary to

§ 6.87(4)(b)1.'s         requirement       that      there    be       a    voter-to-clerk

interaction.        And    although       Wis.      Stat.    § 5.02(10)               permits   an

agent to stand in for the clerk, no statute allows an agent to

stand in for the voter in this context.16                     WEC's March 2020 memo

is invalid.

     ¶185 Teigen         also     seeks    a     declaration       that           Wis.     Stat.

§ 6.87(4)(b)1.      requires       voters      to    personally        place           their    own

ballots in the mail——a declaration the circuit court granted.

However, neither WEC's March 2020 memo nor its August 2020 memo

offer     any   advice    about    how    a    ballot       may   be       "mailed        by    the

elector."       Therefore, there simply is no guidance or rule for us
to review under Wis. Stat. § 227.40(1).                      Accordingly, the court

should not and does not make any declaration on that question.17


     16Other more specific laws that are not at issue here do
permit agents to complete certain tasks on a voter's behalf.
See, e.g., Wis. Stat. § 6.875 (absentee voting in certain
residential care facilities); Wis. Stat. § 6.86(3) (hospitalized
voters).
     17 Justice Roggensack's concurring opinion contends we
should decide this question pursuant to our authority under the
general   Declaratory  Judgments  Act,  Wis.   Stat.  § 806.04.
However, unlike Teigen's other claims, he presents no evidence
that WEC has or will violate Wis. Stat. § 6.87(4)(b)1.'s
directives on returning ballots by mail. Teigen therefore does
                               25
                                                                              No.   2022AP91.bh


    ¶186 Finally,            we   turn    to    WEC's      August      2020    memo,     which

provides guidance on drop boxes.                    Teigen correctly contends the

August 2020 memo improperly advises clerks on how to administer

unstaffed drop boxes and drop boxes at locations other than the

clerk's office or alternate sites.                     WEC's guidance is contrary

to statute for two reasons.                First, unstaffed drop boxes do not

satisfy Wis. Stat. § 6.87(4)(b)1.'s requirement that the voter

deliver    his     or    her      ballot       to    the    municipal         clerk    or   an

authorized       representative          of    the    clerk.           The     "in    person"

interaction the statutes require is absent when a ballot is

delivered to an unstaffed drop box.                         Second, the August memo

offers    incorrect      guidance        regarding         drop   boxes       at     locations

other    than    the    municipal        clerk's      office      or    alternate       sites.

Because Wis. Stat. §§ 6.88(1) and 6.855(1) contemplate delivery

occurring at the clerk's office or an alternate site, but not

elsewhere, this guidance is contrary to law.                           Accordingly, WEC's

August 2020 memo is also invalid.

    ¶187 Both WEC's March 2020 and August 2020 memos provide
advice that is inconsistent with Wisconsin's election statutes.

The court therefore rightly affirms the circuit court's order

declaring the memos invalid pursuant to Wis. Stat. § 227.40(1).



                       IV.    UNPROMULGATED RULE CHALLENGE

    ¶188 The foregoing analysis is sufficient to resolve the

appeal before us.            I write further to address Teigen's argument

that WEC's memos were unpromulgated administrative rules.

not face any threatened harm which a declaration would remedy.

                                               26
                                                                               No.    2022AP91.bh


    ¶189 Not all statements that come from a state agency are

created     equal.         Wisconsin's                Administrative          Procedure       Act

recognizes this and draws a distinction between what it terms

"guidance documents" on the one hand and administrative "rules"

on the other.    Wis. Stat. § 227.01(3m) & (13).

    ¶190 A guidance document is just what it sounds like.                                     It

is a "formal or official document or communication issued by an

agency"——such        as        "a      manual,              handbook,        directive,        or

informational    bulletin"——that                 explains        how     a    rule     will    be

implemented or advises the public on how the agency is likely to

apply   a   statute       or    rule       to    a     class    of     similarly       affected

persons.    Wis. Stat. § 227.01(3m)(a).                       "A guidance document does

not have the force of law and does not provide the authority for

implementing     or        enforcing             a      standard,        requirement,          or

threshold."      Wis.      Stat.       § 227.112(3).                 Agency    guidance       has

existed informally for some time.                            In 2018, the legislature

formalized guidance documents into law as a category of agency

communication and added procedures for challenging them.                                      See
2017 Wis. Act 369, §§ 31, 65-71.                       The legislature also required

guidance documents to go through various processes to ensure

public input and legislative oversight.                         Id., § 38.           However, a

majority of the court concluded several of these statutes were

facially    unconstitutional——incorrectly                      so   in   my    view.       Serv.

Emps.   Int'l   Union,         Loc.    1    v.       Vos,    2020    WI 67,    ¶¶90-91,       393

Wis. 2d 38,     946       N.W.2d 35;             id.,       ¶¶190-212        (Hagedorn,       J.,

concurring in part, dissenting in part).                            Accordingly, agencies



                                                 27
                                                                               No.    2022AP91.bh


may     issue     guidance      documents           without           going        through   the

procedures described in Wis. Stat. ch. 227.

       ¶191 "Rules" are different.                 The statutory definition of a

rule    has     five   elements:          a    "rule"          is     (1)     "a    regulation,

standard,       statement      of    policy,       or     general           order,"    (2)   "of

general application," that (3) "has the force of law," and (4)

"is issued by an agency," to (5) "implement, interpret, or make

specific legislation enforced or administered by the agency or

to govern the organization or procedure of the agency."                                      Wis.

Stat.    § 227.01(13).              If   all       five        of    these     elements      are

satisfied,       the    rule        is   subject          to        numerous       promulgation

requirements, most notably those described in subchapter II of

Wis. Stat. ch. 227.            Any rule "promulgated or adopted without

compliance with statutory rule-making or adoption procedures" is

invalid.      Wis. Stat. § 227.40(4)(a).

       ¶192 Teigen contends that both of WEC's memos were rules

under the five-part definition just articulated, and that they

are invalid because WEC did not go through the steps required to
promulgate a rule.           The dispute revolves around whether these

memos have the force of law; rules by definition do, guidance

documents by definition do not.

       ¶193 Few cases interpret whether a directive has the force

of law.       The court of appeals has observed that "[m]aterials

developed by an agency as a reference aid for its staff that are

couched in terms of advice and guidelines rather than setting

forth law-like pronouncements" do not have the force of law and
are not rules.         County of Dane v. Winsand, 2004 WI App 86, ¶11,

                                              28
                                                                         No.       2022AP91.bh


271    Wis. 2d 786,         679    N.W.2d 885      (cleaned    up).          By    contrast,

materials       "using      express     mandatory       language       are        more     than

informational."            Milwaukee Area Joint Plumbing Apprenticeship

Comm. v. DILHR, 172 Wis. 2d 299, 321 n.12, 493 N.W.2d 744 (Ct.

App.    1992).        In    such    documents,       "the    agency    speaks       with    an

official voice intended to have the effect of law."                           Id.        How an

agency uses a document can also indicate whether it has the

force of law.              See Barry Lab'ys, Inc. v. Wis. State Bd. of

Pharmacy,        26    Wis. 2d 505,           516,     132      N.W.2d 833           (1965).

Additional instances where agency materials have been held to

have the force of law include "where criminal or civil sanctions

can result" or "where the interest of individuals in a class can

be legally affected through enforcement of the agency action."

Cholvin    v.    DHSF,      2008     WI App 127,      ¶26,    313     Wis. 2d 749,          758

N.W.2d 118 (collecting cases).

       ¶194 While      these       cases     are   helpful,     a     more    fundamental

question should be asked:              what is a law?          To be a law means to

be binding and enforceable.                  Durkee v. City of Janesville, 28
Wis. 464, 471 (1871) (laws are "binding"); State ex rel. Mayer

v. Schuffenhauer, 213 Wis. 29, 32, 250 N.W. 767 (1933) (laws

"must be followed").               A law orders and forbids and governs and

establishes in an authoritative way.                   See U.S. Fid. & Guar. Co.

v. Guenther, 281 U.S. 34, 37 (1930) (defining "law" as "the

rules    of     action      or     conduct    duly    prescribed       by     controlling

authority, and having binding legal force").                        Here, the statutes

specify that a rule must have the "force of law."                                 Wis. Stat.
§ 227.01(13).         And "force" means to "compel by physical means or

                                             29
                                                                         No.    2022AP91.bh


by legal requirement."             Black's Law Dictionary (11th ed. 2019).

This    suggests       something    has    the    force    of     law   if     it   compels

compliance in the same manner as other laws——like a statute or

constitutional           provision.              Administrative          rules,        once

promulgated, bind agencies and regulated entities alike.                                But

guidance documents do not; they inform and compel nothing.

       ¶195 Also important to our inquiry is the agency we are

talking about.         Most agencies in state government operate with a

wide    range     of    powers     and     have    broad     areas      of     regulatory

authority.      WEC is different.           Wisconsin's method for conducting

elections is unlike that of most other states in the union.                            Our

election administration system is highly decentralized.                               State

ex rel. Zignego v. WEC, 2021 WI 32, ¶13, 396 Wis. 2d 391, 957

N.W.2d 208.       "Rather than a top-down arrangement with a central

state    entity    or    official     controlling         local    actors,      Wisconsin

gives some power to its state election agency ([WEC]) and places

significant responsibility on a small army of local election

officials."       Id.     It is local clerks who have the "primary role
in running Wisconsin elections."                  Id., ¶15.         WEC is therefore

given authority and oversight over some things, and not others.

It may speak authoritatively at times, but not at all times.

       ¶196 Consistent with this structure, the statutes specific

to WEC establish a process by which WEC can adopt formal or

informal advisory opinions that "have legal force and effect."

Wis. Stat. § 5.05(6a)(a)2.               This necessarily means some of WEC's

opinions and advice do not have legal force and effect, and
therefore, cannot be administrative rules.                         Statutes must be

                                            30
                                                                        No.    2022AP91.bh


read together where possible, which means we must interpret the

rulemaking        "force    of    law"       requirement      consistent       with     the

particular circumstances where WEC can issue advisory opinions

that "have legal force and effect."                  See § 5.05(6a)(a)1.

      ¶197 Considering all of this, the two memos in this case do

not have the force of law.                The memos are self-labeled guidance

documents.        They do not purport to be advisory opinions with

legal force issued pursuant to Wis. Stat. § 5.05(6a)(a)2.                               And

again,      the    legislature        has    specifically      stated      that       WEC's

opinions      have    legal       force      and     effect   only   under        certain

circumstances; this is not one of them.

      ¶198 The language of the memos supports this view.                                The

March 2020 memo is structured as an FAQ document addressed to

local election officials.               It begins by observing, "Due to the

increase in by-mail absentee ballots, clerks have inquired about

options for ensuring that the maximum number of ballots are

returned to be counted for the April 7, 2020 election."                                  It

proceeds to advise clerks on how "to make ballot return more
accessible and efficient," and says that it is "recommended"

that clerks take various actions to inform voters how their

ballots may be returned.              The memo then shifts to question-and-

answer format, providing advice to clerks regarding drop boxes

and   how    to    coordinate         ballot      return   with   the    U.S.     Postal

Service.          Nothing        in    the     documents      suggests        there     are

consequences for noncompliance.                    No legal interests are altered

by the March 2020 memo.



                                             31
                                                                             No.    2022AP91.bh


      ¶199 The August 2020 memo is similarly entitled "Absentee

Ballot Drop Box Information" and is addressed to Wisconsin's

election officials.               The very first line of the memo reveals its

limited     purpose:              "This     document      is    intended       to     provide

information and guidance on drop box options for secure absentee

ballot return for voters."                 It indicates the information in the

memo was adapted from an advisory resource developed by the

Cybersecurity and Infrastructure Security Agency.                                  It advises

election officials regarding various types of drop boxes, where

to place them, and how to keep the ballots collected in drop

boxes    secure.            Again,   reading      the    August    2020      memo    in    full

reveals     that       it    is    an     informational        document,      designed       to

educate election officials regarding best practices.                                     It was

never legally binding.

      ¶200 Teigen           disagrees.        He    argues      that    when       the    state

entity responsible for administering Wisconsin election law says

something        is    permissible——like           drop     boxes——WEC's           imprimatur

gives    its     statement         the    force    of   law.      But     widely-followed
advice can still simply be advice.                      Even general acceptance does

not make guidance legally binding or otherwise give it the force

of   law.        Wisconsin's         local   election      officials         who    lead    the

charge      in        election          administration         have     an     independent

responsibility to read and follow the law.                        WEC's memos provided

advice and best practices which election officials could weigh

and consider.          Many surely followed that advice.                     But the memos

did not themselves "authorize" drop boxes or any other election
practice in a legally binding way.

                                              32
                                                                                No.    2022AP91.bh


       ¶201 Justice Rebecca Grassl's Bradley concurrence concludes

the memos are administrative rules, a position premised on a

confused      interpretation            of     Trump       v.    Biden,     2020     WI 91,    394

Wis. 2d 629, 951 N.W.2d 568.                    In that case, the court used the

word    "rulebook"          in    a    metaphor       regarding         challenge      flags   in

football.       Id., ¶32.         The logic of Justice Bradley's concurrence

goes like this:          The court said WEC's memos were a rulebook, so

the court held that WEC memos have the force of law and are

administrative rules under Wis. Stat. § 227.01(13).

       ¶202 To    state          the    obvious,       a    metaphor      is    "a    figure    of

speech in which a term or phrase is applied to something to

which it is not literally applicable."18                                The challenge flag

metaphor      came     in    the       concluding          paragraph      to    reinforce      the

importance of challenging election practices in a timely manner.

Yet     the    concurrence            reasons     that          using   the     coincidentally

similar word "rulebook" means the court determined that all WEC

memos are "rules" within the statutory definition.                                    Except the

court's       decision       in        Trump    did        not    involve       administrative
rulemaking at all.                It did not cite Wis. Stat. § 227.01(13).

And no part of the analysis ascribed the force of law to WEC

guidance.        Rather, the court's decision addressed whether the

Trump       campaign    was       entitled       to        the     relief      it    sought——the

striking of ballots cast in Dane and Milwaukee Counties.                                  Trump,



       https://www.dictionary.com/browse/metaphor
       18                                              (emphasis
added); see, e.g., Thurl Ravenscroft, You're a Mean One, Mr.
Grinch, on How the Grinch Stole Christmas (Mercury Records 1966)
(referring to Mr. Grinch as a "bad banana" and to his heart as
an "empty hole").

                                                33
                                                                       No.   2022AP91.bh


394 Wis. 2d 629, ¶32.           The court expressly withheld judgment on

whether the widely followed WEC guidance was correct or not.

Id., ¶30 n.11 ("Our decision that the Campaign is not entitled

to the relief it seeks does not mean the legal issues presented

are foreclosed from further judicial scrutiny.").                        Simply put,

neither       the    court's    reasoning      nor     its    concluding      metaphor

suggested all such guidance has the force of law and must be

followed.       It never even hinted this.              The idea that we should

ascribe legal force to the two challenged memos in this case

because this was somehow settled by a one-sentence metaphor in

Trump v. Biden is not a serious legal argument.

       ¶203 In the end, neither the March 2020 memo nor the August

2020 memo are unpromulgated administrative rules because neither

have the force of law.            The memos here are guidance documents.

They    are    not    subject    to    Wis.    Stat.    ch.    227's    promulgation

requirements and cannot be invalidated on that basis.                        They can,

however, be invalidated for being inconsistent with statute, as

we hold today.19



                                  V.    CONCLUSION

       ¶204 The      majority/lead      opinion      correctly     concludes       that

WEC's March 2020 and August 2020 memos are invalid because they

are    inconsistent      with    Wisconsin      law.         Wisconsin's      election

statutes require that to return an absentee ballot in person,


       Of course, if unstaffed drop boxes are not permitted by
       19

statute, as a majority of this court holds today, then no
rulemaking authorizing drop boxes would be permissible.        An
administrative rule cannot make lawful what the statutes forbid.

                                          34
                                                          No.   2022AP91.bh


voters must personally deliver their ballot to the clerk or the

clerk's authorized representative at either the clerk's office

or a designated alternate site.      Wis. Stat. §§ 5.02(10), 6.855,

6.87(4)(b)1.,   6.88(1).     WEC's    memos    conflict     with    these

statutory requirements by advising that individuals other than

the voter may return the voter's ballot to the municipal clerk,

that unstaffed drop boxes are permissible, and that drop boxes

may be located at places other than the municipal clerk's office

or alternate sites.   I respectfully concur.




                                35
                                                             No.   2022AP91.awb


     ¶205 ANN WALSH BRADLEY, J.             (dissenting).     The right to

vote is a "sacred right of the highest character."                  State ex

rel. McGrael v. Phelps, 144 Wis. 1, 15, 128 N.W. 1041 (1910).

Yet the majority/lead opinion1 blithely and erroneously seeks to

sow distrust in the administration of our elections and through

its faulty analysis erects yet another barrier for voters to

exercise this "sacred right."

     ¶206 Although it pays lip service to the import of the

right    to   vote,   the   majority/lead    opinion   has   the    practical

effect of making it more difficult to exercise it.                    Such a

result, although lamentable, is not a surprise from this court.

It has seemingly taken the opportunity to make it harder to vote

or to inject confusion into the process whenever it has been

presented with the opportunity.2

     ¶207 A ballot drop box is a simple and perfectly legal

solution to make voting easier, especially in the midst of a




     1 I refer to Justice Rebecca Grassl Bradley's opinion as the
"majority/lead opinion" because not all of the opinion has been
joined by a majority of the court. Justice Brian Hagedorn does
not join the following paragraphs:    1-3, 11, 14-51, 64-72, 86,
n.29, 87.    Justice Hagedorn's concurrence, ¶149 n.1.      Thus,
those paragraphs do not constitute precedential authority. For
further discussion of our procedure regarding lead opinions, see
Koss Corp. v. Park Bank, 2019 WI 7, ¶76 n.1, 385 Wis. 2d 261,
922 N.W.2d 20 (Ann Walsh Bradley, J., concurring).
     2 See, e.g., Teigen v. Wis. Elections Comm'n, No. 2022AP91,
unpublished order (Wis. S. Ct. Feb. 11, 2022); League of Women
Voters of Wis. Educ. Network, Inc. v. Walker, 2014 WI 97, 357
Wis. 2d 360, 851 N.W.2d 302; Milwaukee Branch of NAACP v.
Walker, 2014 WI 98, 357 Wis. 2d 469, 851 N.W.2d 262.        Each
opinion had vigorous dissents.

                                     1
                                                         No.    2022AP91.awb


global pandemic.3     But it is apparently a bridge too far for a

majority of this court, which once again rejects a practice that

would expand voter participation.

     ¶208 The    majority/lead    opinion's   analysis   is    flawed     in

three main ways.      It expands the doctrine of standing beyond

recognition, is premised on a faulty statutory interpretation,

and without justification fans the flames of electoral doubt

that threaten our democracy.

     ¶209 Accordingly, I respectfully dissent.

                                      I

     ¶210 At    the   outset,   the   majority/lead   opinion     makes   a

significant misstep.      It begins with a lengthy discussion of




     3 A justice of the United States Supreme Court recently
cited the existence of drop boxes in support of the assertion
that    "[r]eturning    an    absentee   ballot   in    Wisconsin
is . . . easy."      Democratic   Nat'l  Comm.  v.   Wis.   State
Legislature, 141 S. Ct. 28, 36 (2020) (Kavanaugh, J.,
concurring); see also id. at 29 (Gorsuch, J., concurring)
("Never mind that voters may return their ballots not only by
mail but also by bringing them to a county clerk's office, or
various 'no touch' drop boxes staged locally, or certain polling
places on election day.").    After the result in this case, the
idea that returning a ballot is so "easy" becomes less
defensible.

                                      2
                                                                  No.   2022AP91.awb


standing,4    and   in    the   process       extends     the    doctrine    beyond

recognition.

       ¶211 In   the     majority/lead        opinion's    view,     Teigen5     has

standing "under Wisconsin's permissive, policy-oriented approach

toward standing" because he has a "stake in the outcome" and is

"affected by the issues in controversy."                    Majority/lead op.,

¶14.       Teigen   has    suffered      an     "injury     in    fact"     to   his

constitutional right to vote, the majority/lead opinion says,

merely because he alleges that election law was not followed.

In accepting Teigen's standing to bring this suit, it further

states:      "the failure to follow election laws is a fact which

forces     everyone . . . to    question       the   legitimacy      of     election

results."     Id., ¶25.




       The majority/lead opinion additionally devotes a great
       4

deal of ink to analyzing whether Teigen needed to file a
complaint with WEC under Wis. Stat. § 5.06 before commencing
this suit. See majority/lead op., ¶¶37-51. It determines that
this statute does not require a complaint to be filed against
WEC, in part because such a procedure would cause WEC to "be a
judge in [its] own cause."    Id., ¶47. Rather than engage with
each point the majority/lead opinion makes in its discussion, I
simply observe that an agency reviewing its own decision at the
beginning of an appeal process is a common occurrence and does
not present the anomaly that the majority/lead opinion paints.
See Wis. Stat. § 283.63 (providing for review by the Department
of   Natural  Resources   of   a  permit  denial,   modification,
termination, or revocation decision made by the Department)

       The majority/lead opinion refers to Teigen and Thom as the
       5

"Wisconsin voters" throughout its opinion.        This could be
misleading to the reader.     True enough, Teigen and Thom are
voters who live in Wisconsin.     But the use of the term could
lead the reader to believe that the plaintiffs here represent a
wider swath of people than they actually do. Thus, I refer to
the two plaintiffs collectively as "Teigen."

                                      3
                                                                             No.      2022AP91.awb


      ¶212 The majority/lead opinion attempts to create a free-

for-all.         It       delineates      no     bounds       whatsoever         on     who     may

challenge       election       laws.            Instead,          it      relies      on      broad

pronouncements regarding the import of our election laws and

their general effect on all people.                       But just because all people

are subject to a law does not mean that any and all people are

entitled to challenge it.

      ¶213 Indeed,          "Courts      are     not      the      proper    forum         to    air

generalized        grievances           about         the         administration           of     a

governmental       agency."           Cornwell         Personnel          Assocs.,      Ltd.     v.

DILHR,     92    Wis. 2d 53,        62,        284    N.W.2d 706          (Ct.     App.       1979)

(citations omitted); see also Lujan v. Defenders of Wildlife,

504 U.S. 555, 573-74 (1992) ("We have consistently held that a

plaintiff       raising      only   a   generally           available       grievance         about

government——claiming           only      harm        to     his     and    every       citizen's

interest in proper application of the Constitution and laws, and

seeking relief that no more directly and tangibly benefits him

than it does the public at large——does not state an Article III
case or controversy.").

      ¶214 Yet        a    "generalized         grievance"         is     just     what    Teigen

brings   to     this       court.       The     majority/lead           opinion       says      that

Teigen's "rights and privileges as [a] registered voter[]" give

him   standing        to   bring    this       action     challenging         the      statewide

administration of elections.                   Majority/lead op., ¶14.                  Taken to

its logical conclusion, the majority/lead opinion indicates that

any registered voter would seemingly have standing to challenge
any election law.             The impact of such a broad conception of

                                                4
                                                                           No.   2022AP91.awb


voter standing is breathtaking and especially acute at a time of

increasing,          unfounded      challenges         to     election        results       and

election administrators.6

       ¶215 Rather than opening wide the barn doors, the doctrine

of standing is important "because it reins in unbridled attempts

to go beyond the circumscribed boundaries that define the proper

role       of   courts."        Fabick    v.       Evers,    2021    WI    28,       ¶92,   396

Wis. 2d 231, 956 N.W.2d 856 (Ann Walsh Bradley, J., dissenting).7

"Unbridled"          certainly      describes        the     majority/lead           opinion's

approach        to   standing      in   this    case.        It     follows      a   standard

untethered to any limiting principle, which in effect renders

the concept of standing merely illusory.

                                               II

       ¶216 I        turn   next   to    the    substance      of    the    majority/lead

opinion's statutory interpretation.8                        Even assuming Teigen has

standing to bring this claim, the majority/lead opinion falters

in its examination of the relevant statutes.




       See Election Officials Under Attack: How to Protect
       6

Administrators and Safeguard Democracy, Brennan Center for
Justice      and      the     Bipartisan       Policy     Center,
https://www.brennancenter.org/our-work/policy-
solutions/election-officials-under-attack (June 16, 2021).

       Justice Hagedorn's concurrence likewise recognizes that
       7

the doctrine of standing "serves as a vital check on unbounded
judicial power." Justice Hagedorn's concurrence, ¶160.

       Although I address the majority/lead opinion's statutory
       8

analysis, my critique also largely applies to Justice Hagedorn's
concurrence, which reaches the same conclusion.

                                               5
                                                                      No.    2022AP91.awb


                                             A

       ¶217 Wisconsin         Stat.     § 6.87     addresses       absentee         voting

procedure.      Subd. (4)(b)1., specifically at issue here, provides

in relevant part:         "The envelope shall be mailed by the elector,

or   delivered     in    person,      to   the    municipal     clerk   issuing       the

ballot or ballots."

       ¶218 In the majority/lead opinion's view, "[n]othing in the

statutory language detailing the procedures by which absentee

ballots may be cast mentions drop boxes or anything like them."

Majority/lead op., ¶54.            Further, it interprets the phrase "to

the municipal clerk" to mean "mailing or delivering the absentee

ballot to the municipal clerk at her office" or an alternate

site under Wis. Stat. § 6.855.               Id., ¶62.

       ¶219 The    majority/lead           opinion's    interpretation         of    Wis.

Stat. § 6.87(4)(b)1. ignores an important distinction.                          Section

6.87(4)(b)1. uses the phrase "municipal clerk."                      It does not say

"municipal clerk's office."

       ¶220 This    is    important        because     elsewhere      the     Wisconsin
Statutes    are    replete     with     references      to   the     "office    of    the

municipal clerk," the "office of the clerk," or the "clerk's

office."     Not only is such an "office" referenced, but it is

specified as a place where a delivery or an action takes place.

See,    e.g.,     Wis.    Stat.       §§ 5.81(3)       (discussing      ballots       and

envelopes    "voted      in    person      in    the   office   of    the     municipal

clerk"); 6.18 (requiring that a form "shall be returned to the

municipal    clerk's      office");        6.32(2)     (setting      forth     that     an
elector "appear at the clerk's office"); 6.855(2) (addressing

                                             6
                                                                                    No.    2022AP91.awb


the    display         of     a    notice       "in     the      office       of     the       clerk");

12.035(3)(d) (discussing a "building containing the office of

the municipal clerk").9

       ¶221 From these statutes we can take the principle that the

office of the municipal clerk is a location.                                  Indeed, a person

"appear[s]" at a location.                     See Wis. Stat. § 6.32(2).                       That the

"office         of     the    municipal         clerk"       refers      to     a     location         is

confirmed         by    the       fact       that     the     statutes        refer       to     it    as

"contain[ed]"            within          a      "building."               See         Wis.         Stat.

§ 12.035(3)(d).

       ¶222 We         also       know   that       a   "municipal        clerk"           under      the

statutes is distinct from the "office of the municipal clerk,"

because "municipal clerk" is specifically defined as "the city

clerk, town clerk, village clerk and the executive director of

the        city         election         commission              and      their            authorized

representatives."                 Wis. Stat. § 5.02(10).                 In other words, the

"municipal clerk" is a person, and the "office of the municipal

clerk" is a location.
       ¶223 "If a word or words are used in one subsection but are

not    used       in    another      subsection,            we    must    conclude          that      the

legislature            specifically            intended          a     different            meaning."

Responsible Use of Rural and Agr. Land v. Pub. Serv. Comm'n,

2000       WI   129,    ¶39,       239   Wis. 2d 660,            619   N.W.2d 888.              If    the


       Further examples abound.
       9                           See Wis. Stat. §§ 6.15(2)(bm),
6.28(1)(b), 6.29(2)(a), 6.30(4), 6.32(3), 6.35(3), 6.45(1m),
6.47(2),    6.50(1),    6.55(2)(cm),     6.56(4),    6.86(1)(a)2.,
6.86(3)(c),   6.87(3)(a),   6.87(4)(b)4.,   6.88(1),   6.97(3)(b),
7.41(1),    7.53(1)(b),    7.53(2)(d),    8.10(6)(c),    12.03(1),
12.03(2)(a)2., 12.035(3)(c).

                                                    7
                                                                          No.   2022AP91.awb


legislature wanted to require return of a ballot to the clerk's

office, it certainly could have done so, as it did in the litany

of   provisions    using      such     language.             See,     e.g.,      Southport

Commons,    LLC   v.   DOT,   2021     WI       52,   ¶31,    397    Wis. 2d 362,        960

N.W.2d 17     (indicating      that     when          the    legislature         wants   to

accomplish an object in a manner used in other areas of the

statutes, "it knows how to do so").

     ¶224 But the legislature did not do that.                              Instead, it

indicated that the ballot be delivered "to the municipal clerk,"

not to the clerk's office.              Conflating "municipal clerk" with

"office of the municipal clerk" is not——as the majority/lead

opinion    claims——the     "fairest         interpretation"          of    the    statute.

See majority/lead op., ¶62.            Instead, it is a rank distortion of

the statutory text.

     ¶225    Can delivery to a drop box constitute delivery "to

the municipal clerk?"         Absolutely.             A drop box is set up by the

municipal clerk, maintained by the municipal clerk, and emptied

by the municipal clerk.          This is true even if the drop box is
located     somewhere    other       than       within      the     municipal      clerk's

office.     As stated, the "municipal clerk" in the statutes is a

person, and the "office of the municipal clerk" is a location.

Applying this principle, there is nothing in the statute that

even hints that unstaffed drop boxes are impermissible.                            Rather,

a drop box, which the clerk or the clerk's designee10 sets up,

     10As stated, "municipal clerk" is statutorily defined as
"the city clerk, town clerk, village clerk and the executive
director of the city election commission and their authorized
representatives."    Wis. Stat. § 5.02(10) (emphasis added).
Thus, this job need not be accomplished by a single person.
                                            8
                                                                       No.   2022AP91.awb


maintains,    and     empties,     is    simply     another      way   to    deliver   a

ballot "to the municipal clerk."11                 The majority/lead opinion's

attempt to avoid the statute's plain language fails.

     ¶226 The       majority/lead        opinion    additionally        invokes     Wis.

Stat.     § 6.855    in   an    attempt     to    "show[]      the   unlawfulness      of

ballot drop boxes."            Id., ¶56.    Again, the majority/lead opinion

flounders.     This statute simply does not apply to drop boxes and

tells us nothing about whether their use is permissible.12

     ¶227 To        explain,      Wis.     Stat.     § 6.855         establishes     the

procedures     by    which      municipal       clerks   can    set    up    "alternate

absentee ballot sites."           These are commonly referred to as early




     11The circuit court in this case drew a distinction between
staffed and unstaffed drop boxes, determining that drop boxes
are not permitted "unless the drop box is staffed by the clerk
and located at the office of the clerk or a properly designated
alternate site."      See majority/lead op., ¶9.        Yet the
majority/lead opinion does not address this distinction, raising
more questions than it answers.    Does this distinction retain
vitality?   If so, does a drop box located directly outside the
front door to a clerk's office count as a "staffed" drop box?
Must a staff member from the clerk's office be standing outside
next to the drop box? Or is it sufficient if the clerk can see
the box from a window while inside the office? Once again, the
majority/lead opinion leaves municipal clerks and voters
guessing.
     12Justice Hagedorn's concurrence also brings Wis. Stat.
§ 6.88 into the analysis. Justice Hagedorn's concurrence, ¶180.
That statute likewise has no bearing on how ballots may be
"delivered" to the municipal clerk. Rather, § 6.88(1) addresses
what occurs when an absentee ballot "arrives at the office of
the municipal clerk" (emphasis added), and subsec. (2) concerns
what a clerk does with ballots after they are "received" by the
clerk. In other words, § 6.88 speaks only of what happens to a
ballot after it has been delivered to the municipal clerk, not
how it gets there.

                                            9
                                                                  No.       2022AP91.awb


in person absentee voting, or simply "early voting."                           Section

6.855(1) provides:

       The governing body of a municipality may elect to
       designate a site other than the office of the
       municipal clerk or board of election commissioners as
       the location from which electors of the municipality
       may request and vote absentee ballots and to which
       voted absentee ballots shall be returned by electors
       for any election."
(Emphasis added).

       ¶228 On    its   face,    Wis.    Stat.    § 6.855      sets     forth       that

alternate voting sites "must be a location not only where voters

may return absentee ballots, but also a location where voters

'may request and vote absentee ballots.'"                Trump v. Biden, 2020

WI 91, ¶56, 394 Wis. 2d 629, 951 N.W.2d 568 (Hagedorn, J.,

concurring).       Thus, as the majority/lead opinion acknowledges,

"[b]allot drop boxes are not alternate absentee ballot sites

under Wis. Stat. § 6.855 because a voter can only return the

voter's absentee ballot to a drop box, while an alternate site

must   also   allow     voters   to   request     and   vote    absentee       at   the

site."    Majority/lead op., ¶57.
       ¶229 The    majority/lead        opinion    reads       into     Wis.      Stat.

§ 6.855 an implication beyond the statute's language.                         Although

the majority/lead opinion correctly acknowledges that                          § 6.855

does not describe drop boxes, it seeks support for its result in

the    assertion      that   "[t]he     legislature      enacted        a     detailed

statutory construct for alternate sites" while at the same time

"the details of the drop box scheme are found nowhere in the

statutes."       Id., ¶58.       This argument falls flat for the same
reason the majority/lead opinion's statutory analysis of Wis.
                                        10
                                                                    No.       2022AP91.awb


Stat. § 6.87(4)(b)1. fails:               the legislature did not include a

detailed scheme for drop boxes in the statutes because it did

not need to do so.              As analyzed above, § 6.87(4)(b)1. already

authorizes them.

      ¶230 Election administration in Wisconsin is decentralized.

State ex rel. Zignego v. Wis. Elections Comm'n, 2021 WI 32, ¶13,

396   Wis. 2d 391,        957    N.W.2d 208.         "Rather      than    a     top-down

arrangement with a central state entity or official controlling

local actors, Wisconsin gives some power to its state election

agency (the Commission) and places significant responsibility on

a   small   army     of   local    election        officials."       Id.         Indeed,

"Municipal clerks are the officials primarily responsible for

election administration in Wisconsin."                Id., ¶15.

      ¶231 This      significant         responsibility      is   codified       in   the

statutes.      Wisconsin         Stat.    §    7.15(1)     specifically        provides:

"Each municipal clerk has charge and supervision of elections

and registration in the municipality.                    The clerk shall perform

the following duties and any others which may be necessary to
properly conduct elections or registration . . . ."                            See also

Wis. Stat. § 60.33(4)(a) ("The town clerk shall . . . [p]erform

the duties required by chs. 5 to 12 relating to elections.").

      ¶232 Instead of an inexorable command that unstaffed drop

boxes   are        banned,      Wis.     Stat.     § 6.87(4)(b)1.         gives       some

discretion to municipal clerks to determine how best to run

elections     in    their    respective        jurisdictions.        By       using   the

"municipal     clerk"       language      rather    than    the   "office        of   the
municipal clerk" verbiage, the legislature necessarily entrusts

                                              11
                                                                             No.     2022AP91.awb


some discretion to the municipal clerk in a manner consistent

with    the     entirety      of    the    statutory         scheme.         See     DeWitt    v.

Ferries,      2018      WI    117,     ¶26,      385    Wis. 2d 1,           921    N.W.2d 188

(indicating that statutes are to be read in context, not in

isolation       but    as    part    of    a    whole,       and     in    relation     to    the

language of closely-related statutes).

       ¶233 The circuit court here allowed the use of staffed drop

boxes in the office of a municipal clerk.                          But what good is this

for a clerk in a rural area who may work only a few hours a

week?      In    this       context,      it    certainly      makes       sense     for    those

clerks to have at least the discretion to place a drop box

outside the office or in another location so voters can drop off

absentee ballots outside of the limited hours the clerk's office

is actually open.

       ¶234 Instead          of     this       common        sense        reading     that     is

consistent       with       the    decentralized        manner       in     which     Wisconsin

elections are run, the majority/lead opinion severely limits the

return of absentee ballots in all municipalities regardless of
their circumstances.              Some voters will be unlucky enough to live

in a jurisdiction without a full-time clerk, and others will be

forced to go to only a single location to return their ballots

where    they         previously       had       numerous       options.             Does     the

majority/lead think everyone in this state lives in urban areas

with full-time clerks and standard office hours?                                    If so, it

ignores reality and puts rural voters at a disadvantage.

       ¶235 Our        statutes      and       case    law    indicate        that     election
administration          in    Wisconsin         is    not    one-size-fits-all.               See

                                                12
                                                                     No.    2022AP91.awb


Zignego, 396 Wis. 2d 391, ¶13.                 Yet the majority/lead opinion

fails    to    recognize    this,     making    election      administration         more

onerous for local clerks and the exercise of the franchise more

difficult for voters.

                                           B

    ¶236 Contravening           the    plain    language      of   the     statute    to

prohibit ballot drop boxes is bad enough.                  But the majority/lead

opinion further erroneously determines that a voter cannot have

a family member or friend return their ballot to the municipal

clerk for them.      Majority/lead op., ¶83.

    ¶237 The brunt of this holding will fall on those who are

homebound.       If a voter is disabled or sick, and someone the

voter lives with is taking their own absentee ballot to the

clerk's office, that roommate, spouse, or family member can't,

under    the    majority/lead         opinion's   analysis,        simply     pick    up

another validly voted ballot from the kitchen table and take it

with them.

    ¶238 As        absurd       as     that    sounds      in      practice,13        the
majority/lead opinion's statutory interpretation to reach that

result    fares     no     better.         Although      at     first      blush     the

majority/lead opinion's interpretation may seem reasonable, a

closer    examination      of   the     text   reveals     otherwise.          Section


    13 Not    to   mention  that  the   majority/lead   opinion's
conclusion arguably violates federal law related to voters with
disabilities.    See 52 U.S.C. § 10508 ("Any voter who requires
assistance to vote by reason of blindness, disability, or
inability to read or write may be given assistance by a person
of the voter's choice, other than the voter's employer or agent
of that employer or officer or agent of the voter's union.").

                                          13
                                                                             No.    2022AP91.awb


6.87(4)(b)1. addresses only the manner for returning a ballot

("in person") and not who may return it.

       ¶239 Wisconsin          Stat.        § 6.87(4)(b)1.,         as       stated     above,

provides:        "The envelope shall be mailed by the elector, or

delivered in person, to the municipal clerk issuing the ballot

or    ballots."        As     relevant       to    this    issue,       we    focus    on   the

placement of the words within the statute.

       ¶240 Section 6.87(4)(b)1. does not say "delivered in person

by    the   elector."          It    says         "delivered      in     person."14         The

majority/lead opinion transposes the phrase "by the elector,"

placing it not where the legislature placed it (after "mailed"),

but instead writing it into the statute where the majority/lead

opinion     prefers      it    to   be       placed       in    order    to     bolster     its

erroneous conclusion.               Yet, the statute says nothing at all

about who may return a ballot to the municipal clerk.                                  Rather,

the    statute    is     written       in    the    passive       voice       and    does   not

indicate    who    the      actor    is      who    must       deliver    the      ballot   "in

person."     See Juneau Cnty. Star-Times v. Juneau County, 2011 WI
App 150, ¶15, 337 Wis. 2d 710, 807 N.W.2d 655.

       ¶241 The majority/lead opinion violates a cardinal rule of

statutory interpretation by writing words into the statute the

legislature did not write.                  See Dawson v. Town of Jackson, 2011


       Further bolstering this interpretation of the statute is
       14

the fact that the legislature used the plural in indicating that
a completed ballot must be "delivered in person, to the
municipal clerk issuing the ballot or ballots."      Wis. Stat.
§ 6.87(4)(b)1. (emphasis added). Why would the legislature use
the plural if it did not contemplate that one person could
return an additional ballot?

                                              14
                                                             No.   2022AP91.awb


WI 77, ¶42, 336 Wis. 2d 318, 801 N.W.2d 316.              A voter's spouse,

child, or roommate can deliver a ballot "in person" just as the

voter     can,   and   the   statute   draws   no   distinction.     Yet   the

majority/lead opinion manufactures one, going outside the words

the legislature wrote to place yet another obstacle in the way

of voters simply seeking to exercise their cherished right to

vote.15


     15As I end my discussion of this issue, I emphasize the
limited nature of the court's determination.      It applies to
absentee ballots delivered in person to the municipal clerk, not
to a family member or a friend placing a ballot in the mail on
behalf of a voter.        See majority/lead op., ¶5; Justice
Hagedorn's concurrence, ¶185.

     However, despite its insistence that it is not addressing
the issue, the majority/lead opinion proceeds to go on at length
about Disability Rights Wisconsin's argument regarding federal
law on ballot assistance and criticizes the argument as
"undeveloped."     See majority/lead op., ¶¶84-86.       As the
majority/lead opinion acknowledges, this argument is directed at
the "impact of the circuit court's declarations on disabled
voters who may be physically unable to vote if someone cannot
place an absentee ballot in the mail on a voter's behalf." Id.,
¶86.    Accordingly, this sojourn is completely unnecessary to
both the majority/lead opinion's holding and its analysis.     I
highlight, however, the majority/lead opinion's own statement
that we do not decide "whether the law permits a voter's agent
to place an absentee ballot in the mail on the voter's behalf."
Id.,   ¶5;   see  also  Justice   Hagedorn's  concurrence,  ¶185
(explaining that "the court should not and does not make any
declaration on [this] question").

     Undeterred by the majority/lead opinion's statement that
the WEC memos at issue "do not address" the issue, Justice
Roggensack's concurrence forges ahead with that analysis anyway.
Rather than engage on an issue that is not properly before the
court in the first place, I simply observe that Justice
Roggensack's concurrence is not the law, and that the issue of
whether a family member or other person may place an absentee
ballot in a mailbox on behalf of a voter is not resolved by this
opinion.

                                       15
                                                                          No.    2022AP91.awb


                                           III

      ¶242 As      a    final     point,        I    address       the     majority/lead

opinion's     language       casting    doubt         on     the    results        of     past

elections conducted with drop boxes.                    The majority/lead opinion

claims that "[t]he illegality of these drop boxes weakens the

people's faith that the election produced an outcome reflective

of   their   will."        Majority/lead         op.,      ¶24;    see    also    id.,     ¶25

("[T]he failure to follow election laws is a fact which forces

everyone . . . to          question         the       legitimacy           of      election

results.").        It   suggests     that    the      use    of    drop     boxes       leaves

electoral results "in question."                Id., ¶24.

      ¶243 Nonsense.              First,        accepting          the     majority/lead

opinion's     assertion      requires      either       willful     ignorance        to    the

origin of the WEC August 19, 2020 memo or a lack of trust in its

source.      The August 19, 2020 memo was "adapted from a resource

developed     as    part     of   the   Cybersecurity              and    Infrastructure

Security     Agency     (CISA)      Elections           Infrastructure           Government

Coordinating       Council    and   Sector          Coordinating         Council's       Joint
COVID Working Group."             CISA is operated under the auspices of

the Department of Homeland Security.                    Drop boxes were apparently

secure enough for the federal Department of Homeland Security,

yet the majority/lead opinion still contends that they cause

people to lose faith in our elections.

      ¶244 There is no evidence at all in this record that the

use of drop boxes fosters voter fraud of any kind.                              None.      And

there certainly is no evidence that voters who used drop boxes



                                           16
                                                                 No.      2022AP91.awb


voted for one candidate or party or another, tilting elections

either direction.

     ¶245 It    is   true    that     the     legislature    has     referred      to

absentee voting as a "privilege exercised wholly outside the

traditional    safeguards        of   the    polling   place"      that     must   be

"carefully    regulated     to    prevent      the   potential      for    fraud   or

abuse."     Wis. Stat. § 6.84(1).             But despite the majority/lead

opinion's bald assertion that voter fraud is actually a "serious

problem,"    majority/lead       op.,       ¶71,   studies   have    demonstrated

extremely low rates of voter fraud in United States elections.16

     ¶246 The    majority/lead        opinion's      sky-is-falling         rhetoric

not only defies the facts, but also is downright dangerous to

our democracy.       Absent evidence that supports its statements,

the majority/lead opinion still lends its imprimatur to efforts

to destabilize and delegitimize recent elections.

     ¶247 But concerns about drop boxes alone don't fuel the

fires questioning election integrity.                Rather, the kindling is

primarily provided by voter suppression efforts and the constant




     16See, e.g., Andrew C. Eggers, Haritz Garro, and Justin
Grimmer, No evidence for systematic voter fraud:      A guide to
statistical claims about the 2020 election, Proc. of the Nat'l
Acad. of Sci., https://www.pnas.org/doi/10.1073/pnas.2103619118
(Nov. 2, 2021); Justin Levitt, The Truth About Voter Fraud,
Brennan Center for Justice, https://www.brennancenter.org/our-
work/research-reports/truth-about-voter-fraud (Nov. 9, 2007);
see also Trump v. Biden, 2020 WI 91, ¶59, 394 Wis. 2d 629, 951
N.W.2d 568 (Hagedorn, J., concurring) ("At the end of the day,
nothing in this case casts any legitimate doubt that the people
of Wisconsin lawfully chose Vice President Biden and Senator
Harris to be the next leaders of our great country.").

                                        17
                                                  No.   2022AP91.awb


drumbeat of unsubstantiated rhetoric in opinions like this one,

not actual voter fraud.17

     ¶248 For the foregoing reasons, I respectfully dissent.

     ¶249 I am authorized to state that Justices REBECCA FRANK

DALLET and JILL J. KAROFSKY join this dissent.




     17As should be clear by now, this dissent's analysis is
neither an "ad hominem attack" nor "political talking points" as
the majority/lead opinion claims.    See majority/lead op., ¶86
n.29. This court's poor track record on voting rights is well-
established and the flaws in the majority/lead opinion's
analysis that lead to an additional "barrier" to voting are set
forth in this opinion.

     Nevertheless, footnote 29 of the majority/lead opinion
takes this dissent to task and ridicules Justice Jill Karofsky
for joining it, while at the same time partaking in the very
conduct about which it is complaining.

     What comes to mind is the adage of psychological
projection——"the pot calling the kettle black."     Rather than
detailing   in  response   the   several  and  recent   examples
illustrating the adage (and risking the undesirable escalation
of hyperbole), I observe only that there is an obvious
difference between attacking a public servant as a "tyrant" for
merely doing her job, which elicited Justice Karofsky's
objection in Becker, and simply pointing out this court's poor
recent track record when it comes to protecting voting rights,
as does this dissent.    See Becker v. Dane County, 2022 WI __,
¶44, __ Wis. 2d __, __ N.W.2d __.

                               18
    No.   2022AP91.awb




1